   Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 1 of 149




            ATTACHMENT A
      United States v. Winston Shrout
             3:15-cr-00438-JO

        Updated IRS Tax Loss Calculations
IRS Forms 4549-A, Income Tax Examination Changes
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 2 of 149
Government's Sentencing Memorandum                                  Attachment A, Page 1 of 7
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 3 of 149
Government's Sentencing Memorandum                                  Attachment A, Page 2 of 7
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 4 of 149
Government's Sentencing Memorandum                                  Attachment A, Page 3 of 7
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 5 of 149
Government's Sentencing Memorandum                                  Attachment A, Page 4 of 7
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 6 of 149
Government's Sentencing Memorandum                                  Attachment A, Page 5 of 7
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 7 of 149
Government's Sentencing Memorandum                                  Attachment A, Page 6 of 7
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 8 of 149
Government's Sentencing Memorandum                                  Attachment A, Page 7 of 7
Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 9 of 149




         ATTACHMENT B
   United States v. Winston Shrout
          3:15-cr-00438-JO

         Portions of Trial Transcript from
         United States v. April J. Rampton
             2:11-cr-812 (D. UT 2012)
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 10 of 149
Government's Sentencing Memorandum                                  Attachment B, Page 1 of 7
                                                                                678


     1                    IN THE UNITED STATES DISTRICT COURT

     2                               DISTRICT OF UTAH

     3                               CENTRAL DIVISION

     4

     5     UNITED STATES OF AMERICA,          )

     6                   Plaintiff,           )

     7     vs.                                )       CASE NO. 2:11-CR-812DB

     8     APRIL J. RAMPTON,                  )

     9                   Defendant.           )

    10     ______________________________)

    11

    12

    13                      BEFORE THE HONORABLE DEE BENSON

    14                      -------------------------------

    15                               December 14, 2012

    16                                   Jury Trial

    17                                    Volume V

    18

    19

    20

    21

    22

    23

    24

    25
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 11 of 149
Government's Sentencing Memorandum                                  Attachment B, Page 2 of 7
                                                                                679


     1                             A P P E A R A N C E S

     2

     3
           For Plaintiff:                   MICHAEL J. ROMANO
     4                                      STUART A. WEXLER
                                            601 D Street, N.W.
     5                                      Washington, D.C.

     6

     7

     8

     9

    10
           For Defendant:                   ROBERT L. STEELE
    11                                      KRISTEN R. ANGELOS
                                            46 West Broadway
    12                                      Suite 110
                                            Salt Lake City, Utah
    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23     Court Reporter:                  Ed Young
                                            247 U.S. Courthouse
    24                                      350 South Main Street
                                            Salt Lake City, Utah 84101-2180
    25                                      801-328-3202
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 12 of 149
Government's Sentencing Memorandum                                  Attachment B, Page 3 of 7
                                                                          680


1                                    I N D E X

2

3    Witness                        Examination By                         Page
     -------                        --------------                         ----
4
     Nancy Phillips                 Ms. Angelos (Cross)                     683
5    Nancy Phillips                 Mr. Romano (Redirect)                   693
     Nancy Phillips                 Ms. Angelos (Recross)                   696
6
     Casey Hill                     Mr. Romano (Direct)                     697
7    Casey Hill                     Ms. Angelos (Cross)                     708
     Casey Hill                     Mr. Romano (Redirect)                   711
8
     Kristy Morgan                  Mr. Wexler (Direct)                     712
9    Kristy Morgan                  Mr. Steele (Cross)                      769
     Kristy Morgan                  Mr. Wexler (Redirect)                   779
10
     Bjorn Sundell                  Mr. Romano (Direct)                     782
11   Bjorn Sundell                  Mr. Steele (Cross)                      815

12   April Rampton                  Ms. Angelos (Direct)                    836

13

14

15
     Exhibit                                                          Received
16   -------                                                          --------

17   Defendant's   Exhibit   E                                              684
     Plaintiff's   Exhibit   1-91                                           721
18   Plaintiff's   Exhibit   1-85                                           768
     Defendant's   Exhibit   B                                              779
19   Plaintiff's   Exhibit   16-8                                           786
     Plaintiff's   Exhibit   16-7                                           788
20

21

22

23

24

25
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 13 of 149
Government's Sentencing Memorandum                                  Attachment B, Page 4 of 7
                                                                                844


     1     problems with the I.R.S. with your taxes prior to this

     2     1099-OID filing in 2008?

     3     A.    Never.

     4     Q.    At some point the meeting ended and everyone left.

     5     What did you think about what had been said in the meeting?

     6     A.    I thought it was absolutely an answer to prayer.              I had

     7     been trying to figure out how to provide for my children,

     8     and I couldn't wait to find out and go and do it so that I

     9     could provide for my children.

    10     Q.    You heard testimony from Ernie Jessop earlier this week

    11     that he came out skeptical.       Why did you get a different

    12     impression than Ernie?

    13     A.    Because I do Ernie's taxes.        He is not a tax guy, and I

    14     think because I was familiar with taxes and he was not, that

    15     all of it sounded like gobbledygook to Ernie.

    16     Q.    So you had a better understanding --

    17     A.    A much better understanding.

    18     Q.    Did the fact that Tony was your dad's friend lend some

    19     credibility to him and what he was saying?

    20     A.    Yes.

    21     Q.    Why?

    22     A.    Because I trust my dad and I love my dad.             He has not

    23     ever been able to help me financially, but I knew that this

    24     was something that he believed in and that he could

    25     introduce me to, so I didn't question Tony because of the
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 14 of 149
Government's Sentencing Memorandum                                  Attachment B, Page 5 of 7
                                                                                845


     1     connection with my dad.

     2     Q.    What is your relationship with your father?

     3     A.    I love my dad.      He is my dad even though he is not

     4     biologically mine.      We don't believe in steps in my family,

     5     and I think you're either family or you're not, and even

     6     though he has only been my dad since I was eight, he is the

     7     only dad that I ever knew.

     8     Q.    Describe him.     What is his demeanor like?          What is your

     9     dad like?

    10     A.    My dad is from the south and so he is very

    11     chauvinistic.     I am the wrong gendered child.           He gets along

    12     with his sons much better than he gets along with his

    13     daughters.    We just haven't ever -- like I say, I'm a girl

    14     and he does not deal well with girls.

    15     Q.    Is that hard for you?

    16     A.    Yeah.   I have always wanted to make my dad happy.              I

    17     have always wanted to be able to have the same relationship

    18     with him that he has with his oldest son.            I am his oldest

    19     child.

    20     Q.    Prior to this meeting had you ever heard of the

    21     1099-OID process before?

    22     A.    I had not.

    23     Q.    After this meeting what do you do next?

    24     A.    I was staying at my parents' house and we went back to

    25     my parents' house, and as we loaded up getting ready to go
          Case 3:15-cr-00438-JO    Document 155-1   Filed 10/17/18   Page 15 of 149
Government's Sentencing Memorandum                                   Attachment B, Page 6 of 7
                                                                                 846


     1     back to Heber City I asked my dad, Dad, is this really

     2     legitimate?     Is this legal?     Is this going to pay off my

     3     house?   He said absolutely, 100 percent.

     4     Q.    Did the fact that your dad was telling you that this

     5     1099-OID process was legal have any impact on you?

     6     A.    I'm sorry.       Can you wait one minute?

     7           Repeat the question.

     8     Q.    Yes.    Did the fact that your dad was telling you that

     9     the program was legal have any impact on you?

    10     A.    Absolutely.       I wouldn't have done it if I had been told

    11     in any way that it was illegal.

    12     Q.    We have had some discussions before and you have talked

    13     about your dad being the head of the household.               Explain

    14     what that means to you.

    15     A.    What dad says goes.       It always has.       He is very, very

    16     assertive that way.

    17     Q.    I should ask, are you aware that your father teaches

    18     seminars all around the country?

    19     A.    I do.    I know he teaches seminars.         I have never

    20     attended one, but I know that that is what he does since he

    21     retired.

    22     Q.    What did your dad prior to retirement for a job?

    23     A.    He was a foreman for the Mercury Nevada nuclear test

    24     site.

    25     Q.    At this point you have met with Tony and you have had
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 16 of 149
Government's Sentencing Memorandum                                  Attachment B, Page 7 of 7
                                                                                847


     1     it validated by your father, and what is your impression of

     2     the 1099-OID tax process?

     3     A.    That it was a completely legal program, that this was

     4     something that the banks had been doing that they were

     5     profiting from and we were not, and that this was something

     6     that was going to allow the I.R.S. to actually make things

     7     right and stop the bank fraud.

     8     Q.    So what do you do next?

     9     A.    When?

    10     Q.    After this meeting with Tony and after talking with

    11     your dad, what is the next step that you took as far as the

    12     1099-OID process?

    13     A.    We traveled home to Heber and within the next day or

    14     two -- I think it was really late when we got home, so the

    15     next day I went on the I.R.S. Web site to get the forms.

    16     Q.    I should ask you, and walk me through this, when you

    17     got to the I.R.S. Web site what exactly did you do when you

    18     got there?

    19     A.    You go onto, you know, I.R.S. dot gov and you go to

    20     taxes forms and publications and then to whatever year you

    21     need, and then click on all of that and it brought up the

    22     1099-OID form.

    23     Q.    Let me ask you this.      This occurred in June -- May and

    24     June of 2008?

    25     A.    The tail end of May, first part of June.
Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 17 of 149




         ATTACHMENT C
    United States v. Winston Shrout
           3:15-cr-00438-JO

  List of Cases Related to Winston Shrout and
    Winston Shrout Solutions in Commerce
                                 Case 3:15-cr-00438-JO          Document 155-1        Filed 10/17/18   Page 18 of 149
Government's Sentencing Memorandum                                                                                       Attachment C, Page 1 of 1
                                                             United States v. Winston Shrout
                                                                      3:15-cr-00438
                                                                  List of Related Cases

    Defendant Name           Case Name        District    Case Citation Year of Judgment Judgment Docket Number     Sentence (Incl. Restitution)
  Michael Curley        US v Curley           MD         8:11-cr-00128              2012           32             30 months, $222,332
  Ronald Croteau        US v. Croteau         MD FL      2:13-cr-00121              2015          170             56 months, no restitution
  Michael Lavery        US v. Lavery          UT         2:12-cr-00050              2014           46             6 months, $249,373
  Stanley Wardle        US v. Wardle          UT         2:12-cr-00073              2014          129             33 months, $29,527
  Dennis Alexio         US v. Alexio et al.   HI         1:13-cr-01018              2017          312             120 months, $168,923.63
  Hakeem El Bey         US v. El Bey          ND IL      1:14-cr-00447-1            2018          196             28 months, $600,000
  Miles Julison         US v. Julison         OR         3:11-cr-00378              2013          250             48 months, $411,773
  Peter Hesser          US v. Hesser          MD FL      2:11-cr-00083              2015          151             3 years, $123,000
  Sherilyn Wahinekapu   US v. Wahinekapu      HI         1:12-cr-00375              2014           63             42 Months, $3,107,570.32
  Francis Chandler      US v Chandler, III    HI         1:12-cr-01258              2014           44             37 Months, $3,066,629.32
  Ronald Brekke         US v. Brekke et al.   WD WA      2:10-cr-00328              2012          294             144 months, $6,206,998.91
  Wonita Chung          US v. Brekke et al.   WD WA      2:10-cr-00328              2012          177             18 months, $612,237
  Jason McGuire         US v. McGuire et al. ED MI       2:11-cr-20750              2014          249             63 month $1,675,483.81
  Delvin Davis          US v. McGuire et al. ED MI       2:11-cr-20750              2014          250             42 months, $1,145,613.81
  Gaylene Bolanos       US v. Bolanos et al.  ED CA      1:13-cr-00362              2016          404             120 Months, $429,304.14
  Michael Beiter        US v. Jones et al.    SD FL      0:11-cr-60273              2013          716             25 years, $5,362,039
  David Clum            US v. Jones et al.    SD FL      0:11-cr-60273              2013          717             293 months, $5,362,039
  Christopher Marrero   US v. Jones et al.    SD FL      0:11-cr-60273              2013          715             180 months, $5,456,607
  Gerrit Timmerman      US v. Timmerman et al UT         2:13-cr-00045              2015          353             4 years, no restitution
  Sharon Anzaldi        US v. Anzaldi et al.  ND IL      1:11-cr-00820-1            2014          218             63 months, $851,142
  Phillip Desalvo       US v. Anzaldi et al.  ND IL      1:11-cr-00820-2            2013          191             30 months, $715,422
  Steven Latin          US v. Anzaldi et al.  ND IL      1:11-cr-00820-3            2013          193             18 months, $715,422
  Gaetano Fiore         US v. Fiore           NV         2:11-cr-00208              2012           39             30 months, $99,316
  Penny Jones           US v. Jones et al.    SD FL      0:11-cr-60273              2013          709             144 months, $5,362,039.69
  Thomas A. Johnson     US v. Johnson et al   MD         8:10-cr-00102              2010          140             60 months, $1,149,170.18
  Harry J. Williams     US v. Johnson et al   MD         8:10-cr-00102              2010          138             72 months, $1,149,170.18
  Russell Trauger       US v. Trauger         MD PA      3:12-cr-00275              2016           35             24 months, $233,686.55
  Teresa Marty          US v. Marty et al.    ED CA      2:13-cr-00217              2017          201             120 months, $9,500,492




 US v. Shrout, 3:15-cr-00438                                       List of Related Cases                                                           1
 Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 19 of 149




          ATTACHMENT D
     United States v. Winston Shrout
            3:15-cr-00438-JO

       Letter from Dr. James Pelton, MD
      Western Regional Medical Director
           Federal Bureau of Prisons
                      re:
BOP’s capacity to accommodate Winston Shrout’s
         mental and physical condition
          Case 3:15-cr-00438-JO          Document 155-1          Filed 10/17/18      Page 20 of 149
Government's Sentencing Memorandum                                                    Attachment D, Page 1 of 3




                                                                  U.S. Department of Justice

                                                                  Federal Bureau of Prisons

                                                                  Western Regional Medical Director




                                                                  October 3, 2018

         VIA EMAIL

         Stuart A. Wexler
         Trial Attorney, Western Criminal Enforcement
         U.S. Department of Justice, Tax Division
         601 D Street NW, Room 7028
         Washington, DC 20004

         RE:    United States v. Winston Shrout, 15-cr-00438-JO (D. Or.)
                Health Issues/Medical Care available within the Federal Bureau of Prisons

         Dear Mr. Wexler:

         I am writing in response to the request from the United States Attorney' s Office concerning the
         medical conditions of the defendant Winston Shrout, and the ability of the Federal Bureau of
         Prisons (BOP) to provide adequate medical care for defendant as an inmate. In my role as the
         Regional Medical Director for the Federal Bureau of Prisons (Western Region), I am
         occasionally called upon to make presentence reviews such as you have requested.

         I am a board certified internist employed by the Federal Bureau of Prisons. As the Regional
         Medical Director, I am responsible for overseeing delivery of medical care in the Region and
         advising other BOP physicians in the management of especially difficult or complicated cases. I
         received a BA from Duke University, attended medical school at the University of Southern
         California and completed a residency in internal medicine through the University of California,
         Los Angeles. I have been employed by the BOP since July of 1997. During this time, I have
         cared for many inmates with complex medical conditions. I am currently licensed to practice
         medicine in the States of California, Colorado, and North Carolina.

         I have reviewed the medical documents provided by you. Specifically, you provided a 20-page
         evaluation from Alexander M . Milley, PsyD; a 20-page evaluation from C. Chyrelle Martin,
         PsyD; and a 31-page report and one-page addendum from Stephanie Maya Lopez, MD. All
         three aforementioned reports concerned Mr. Shrout's psychological state and his ability to stand
         trial. Also contained within the reports were summaries of Mr. Shrout' s medical conditions.

         Dr. Lopez diagnosed Mr. Shrout with no mental disorder, disease, or defect. Dr. Martin
         diagnosed Mr. Shrout with delusional disorder but expressly ruled out schizophrenia. Dr.
          Case 3:15-cr-00438-JO          Document 155-1          Filed 10/17/18      Page 21 of 149
Government's Sentencing Memorandum                                                    Attachment D, Page 2 of 3




         Millkey diagnosed Mr. Shrout with delusional disorder. The reports generally depicted Mr.
         Shrout as intelligent or above-intelligent and well-functioning, notwithstanding his delusional
         beliefs. Mr. Shrout was also described as using an ambulatory aid, having undergone hernia and
         hip-replacement surgery, and self-reporting moderate-to-severe chronic pain.

         The BOP is entirely capable of managing Mr. Shrout' s physical and mental health care needs.
         Over 18,000 BOP inmates (approximately 10% of the BOP population) have major
         psychological diagnoses. Management of inmates with conditions such as schizophrenia, bipolar
         disorder, and major depressive disorder are considered routine. These conditions are managed as
         a function of the Health Services and Psychology Services Departments working together and in
         tandem to manage patient care. Further, chronic orthopedic problems such as those due to hip
         replacement are commonly encountered in BOP facilities . Mr. Shrout' s delusional disorder does
         not appear to impair his general functioning or ability to perform basic life function, and would
         not significantly impact his medical classification. Similar, his orthopedic pain can be properly
         managed ay any BOP facility.

         The BOP Formulary, as with many health care systems, provides a standardized list of approved,
         appropriate medications. There are several medications of varying types and strengths which
         could be provided to Mr. Shrout for pain management, and, if necessary, psychiatric treatment.
         Further, there is a mechanism available to our local health care providers to obtain non-
         Formulary medications when they determine that it is medically appropriate.

         The Bureau of Prisons is committed to providing inmates in its custody with quality medical care
         that is consistent with community standards. The BOP classifies its institutions according to the
         medical resources available on a one-to-four scale. Level-I institutions house essentially healthy
         inmates. Level-2 institutions accept inmates with chronic, but stable medical conditions. Level-3
         institutions manage inmates with potentially unstable medical problems. Level-4 institutions are
         medical referral centers (FM Cs). These resources are more specifically described in the Legal
         Guide to the Federal Bureau of Prisons (2014) at pages 25-26. Every institution maintains a
         Health Services Unit to provide medical, dental, and mental health care. BOP policy regarding
         medical care and procedures for caring for inmates with medical needs is set forth in federal
         regulations at 28 C.F.R. §549, and Program Statement (PS) 6031.03, Patient Care. Service is
         provided by a variety of health care professionals, including psychiatrists, physicians, nurses,
         physician assistants, dieticians, dentists, and pharmacists. BOP health care staff is augmented by
         assigned United States Public Health Service personnel. Community medical professionals are
         consulted as needed, and inmates are sent to community hospitals should medically necessary
         care be unavailable at the institution. See PS 60 I 0.02, Health Services Administration.

         If the defendant is sentenced to a term of imprisonment, when the designation request is
         forwarded to the BOP from the U.S. Probation Office and the U.S . Marshal, medical records can
         be forwarded to the BOP with a request for the designation to be forwarded to the BOP Medical
         Designator. Designation decisions take into consideration multiple factors, including security
         level and medical treatment needs. Initial designations are made for inmates who have recently
         been sentenced by the Court. Inmates with an acute medical/psychiatric problem(s), or those
         with chronic care requirements, are referred by the Designation and Sentence Computation
         Center (DSCC) to the Medical Designator (OMDT) for an initial designation. The mission of
         OMDT is to effect the timely and efficient designations and movements of inmates with health
          Case 3:15-cr-00438-JO            Document 155-1          Filed 10/17/18       Page 22 of 149
Government's Sentencing Memorandum                                                       Attachment D, Page 3 of 3




         care needs from initial commitment or from current institution to locations that possess the
         required health care resources while meeting the community standard of medical care. This
         includes the determination of appropriate security assignment of the inmate and type of
         transportation to be used. The Medical Designator makes designations, referrals, and denials
         based on urgency of need, cost-effectiveness, Bureau institution capabilities, expected service
         period, including recuperation, current bed space availability, security requirements, and
         consultation with Bureau physicians at the sending and receiving institutions.

         Based upon my review of the medical records for Mr. Shrout and my expertise as a physician
         with knowledge of BOP medical facilities, it is my opinion the BOP can provide appropriate
         medical care for Mr. Shrout. He would most likely be designated as a Care Level-2 inmate. I
         trust this information satisfies your concerns. Please feel free to contact me if I may be of further
         assistance in this matter.




         Sir!J6l ~
         James Pelton, MD
                             1    _;!)
         Western Regional Medical Director
         Federal Bureau of Prisons
Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 23 of 149




         ATTACHMENT E
    United States v. Winston Shrout
           3:15-cr-00438-JO

             ‘Sovereign Citizens’
              Intelligence Report
    The Southern Poverty Law Center (2010)
SPECIAL ISSUE
        Case 3:15-cr-00438-JO     Document 155-1   Filed 10/17/18   Page 24 of 149




Intelligence
     Report
                       published by
    The Southern Poverty Law Center



     ROLL CALL VIDEO ON
 ‘SOVEREIGN CITIZEN’ THREAT
           j
           Enclosed




   ‘SOVEREIGN’
     CITIZENS
  The conspiratorial ideology behind a double cop-killer is spreading rapidly




                                          PLUS
 ‘sovereign’ leadership         tips for law enforcement      ‘sovereign’ dictionary
    Profiles of top activists       Sovereign danger signs       Decoding the bizarre
                                                                                        Case 3:15-cr-00438-JO               Document 155-1    Filed 10/17/18         Page 25 of 149

EDITORIAL
                                                                                                                                                                                                                                   Intelligence
                                                                                                                                                                                                                                        Report
Understanding the Threat:                                                                                                                                                                                                               editor/intelligence project director
                                                                                                                                                                                                                                                        Mark Potok



‘Sovereign’ Citizens & the Law
                                                                                                                                                                                                                                                  Director of Research
                                                                                                                                                                                                                                                       Heidi Beirich
                                                                                                                                                                                                                                                      deputy editor
                                                                                                                                                                                                                                                     Robert Steinback
By Mark Potok                                                                                                                                                                                                                                          staff writers
                                                                                                                                                                                                                                      Ryan Lenz, Leah Nelson, Evelyn Schlatter
                              law enforcement officers face          law enforcement officers spot sovereigns. Bound into the issue                                                                                                                 chief investigator

                              a myriad of potential threats every    is a copy of the officer-safety roll-call video — “‘Sovereign                                                                                                                    Joseph Roy Sr.

                              day they are on the streets. Do they   Citizens’ and Law Enforcement: Understanding the Threat”                                                                                                                 senior intelligence analyst
                                                                                                                                                                                                                                                       Laurie Wood
                              now need to know about a bizarre       — that we subsequently produced and distributed to thou-
                                                                                                                                                                                                                                                 information manager
                              extreme-right movement whose           sands of law enforcement officers. (The video is narrated by                                                                                                                   Michelle Bramblett
                              members believe they don’t have        West Memphis Chief Paudert and Jim Cavanaugh, a retired                                                                                                                        research analysts
                              to pay taxes, obey federal laws, or    special agent in charge for the Bureau of Alcohol, Tobacco,                                                                                                              Anthony Griggs, Janet Smith
                              have driver’s licenses and vehicle     Firearms and Explosives with extensive experience of the                                                                                                                      program associate
                              registrations?                         radical right.) Our hope is that these materials will help save                                                                                                                    Karla Griffin
                                 The answer is most definitely       lives of our men and women in blue.                                                                                                                                               researchers
                                                                                                                                                                                                                                         Angela Freeman, Karmetriya Jackson
                              yes. As was demonstrated trag-             Officers around the country have been reporting increased
ically on May 20, 2010, in West Memphis, Ark. — where a              contact with sovereign citizens since the West Memphis                                                                                                                          design director
                                                                                                                                                                                                                                                       Russell Estes
father-and-son team of self-described “sovereign citizens”           slayings, and many are understandably baffled by the fake
                                                                                                                                                                                                                                                         designers
murdered two police officers during a traffic stop and badly         driver’s licenses and vehicle registrations that sovereigns                                                                                                   Valerie Downes, Michelle Leland, Scott Phillips
wounded two others before being shot to death themselves —           often present. Many have been served bizarre documents,                                                                                                                 design production assistant
advance knowledge in such situations can make the difference         some fingerprinted in red ink, entitled “Truth Affidavits” or                                                                                                                      Sunny Paulk
between life and death. “My men didn’t realize who or what           “Certificate of Standing & Capacity.” Other officers, along with                                                                                                          web production director
they were dealing with,” West Memphis Chief Bob Paudert              many judicial officials, have had illegal liens placed against                                                                                                                      Ryan King
                                                                                                                                             2 ‘Sovereign’ Citizen Kane
told the Intelligence Report. “Maybe if they had, they’d be alive    their personal property by sovereigns seeking revenge.                                                                                                                          web production

today. One of those officers was my son.”                                It is difficult to say precisely how many sovereigns there
                                                                                                                                             On May 20, 2010, a man and his son opened fire on police                                                    Chris Pow

   Jerry and Joseph Kane, the killers of Brandon Paudert and         are in the United States today, in part because there is no cen-        officers in West Memphis, Ark., killing two and wounding
                                                                                                                                                                                                                                      media and general inquiries Mark Potok
Bill Evans, were true believers in the nonsensical theories of       tral leadership and few organized groups that adherents can             two others before being killed themselves. Cop-killers Jerry
                                                                                                                                                                                                                                     law enforcement inquiries Joseph Roy Sr.
the sovereign citizens. Though it is tempting to dismiss the         join. Instead, there is an array of local leaders with individu-        and Joe Kane were members of the rapidly growing “sover-
                                                                                                                                                                                                                                         subscription requests Karla Griffin
violence they initiated in West Memphis as an isolated event         alized and often differing takes on sovereign citizen ideology          eign citizens” movement that may now be 300,000 strong.                                       Southern Poverty Law Center
unrelated to political ideology — an unstable father and son         and techniques. Some of those attracted to the movement                                                                                                       400 Washington Ave. • Montgomery, AL 36104
who exploded in a moment of savage but unexplainable fury            merely dabble in the ideology’s techniques, while others                8 Murdered Officers Part of Deadly Trend                                               (334) 956-8200 • www.intelligencereport.org

— the truth is more frightening. The Kanes, in fact, were prod-      take the IRS on directly as tax protesters. But tax expert J.J.         Since 1990, law enforcement officers have comprised nearly 15% of
                                                                                                                                                                                                                                            Published by
ucts of the sovereign citizens movement who crisscrossed the         MacNab, the author of the report that follows, estimates there          the victims of far-right killings.                                                   The Southern Poverty Law Center’s
country giving seminars on fraudulent methods of escaping            are about 100,000 hard-core sovereigns today, with another                                                                                                         Intelligence Project
debts and foreclosures. In one of them, captured on videotape,       200,000 essentially testing out sovereign techniques for                10 The ‘Sovereign’ Leadership
Jerry Kane can be heard saying that he was tired of authori-         resisting everything from speeding tickets to drug charges. As          A dozen leaders of the contemporary “sovereign citizens” move-
ties who “keep messing with me,” adding that he might have           sovereign theories go viral throughout the nation’s prison sys-         ment—some of them promoters of the so-called “redemption”
to kill one. “And if I have to kill one, then I’m not going to be    tems and among people who are unemployed and desperate in               scam—are profiled.                                                                       southern poverty law center president

                                                                     a punishing recession, that number is likely to grow.                                                                                                                           J. Richard Cohen
able to stop,” Kane said.
   The fact is that the sovereign citizens movement is growing           The problem is serious enough that the U.S. Department              13 A ‘Sovereign’ Dictionary                                                              southern poverty law center founders
                                                                                                                                                                                                                                                       Morris Dees
fast. And while most adherents are certainly not violent, expe-      of Justice introduced the National Tax Defier Initiative in             Adherents of the “sovereign citizens” movement are known for their                                     Joseph J. Levin Jr.
rience has shown time and again that when cornered, some             2008 to target movement leaders. In February 2009, the FBI              bizarre use of language and Byzantine belief system.                               southern poverty law center board of directors
will lash out in rage, frustration and, in the most extreme          launched its own national operation targeting “militia/sover-                                                                                                            Howard Mandell, Chair
cases, acts of deadly violence. The double murder in West            eign citizen extremist groups,” as well as other types of radical       14 Tips for Law Enforcement                                                                  Julian Bond, Andrew Fredman,
                                                                                                                                                                                                                                 Lloyd “Vic” Hackley, Alan Howard, Marsha Levick,
Memphis was not the only sovereign-officer conflict to have          organizations, after noting a major upsurge in such groups.             Common traits of “sovereign citizens” that law enforcement officers can                   James McElroy, Vanzetta McPherson,
ended in death.                                                          Jerry Kane and his young son were active participants in            and should be on the alert for.                                                          James Rucker, Ellen Sudow, David Wang
   This special edition of the Intelligence Report — a slightly      this sprawling subculture, and when they came into contact
                                                                                                                                                                                                                         The Intelligence Report is published quarterly by the staff of the Intelligence
edited reprint of the Fall 2010 cover story in the magazine          with police officers during a routine traffic stop, they chose to       16 A Message from Chief Bob Paudert                                        Project of the Southern Poverty Law Center and provided free of charge to law
— describes the beliefs of the sovereign citizens movement,          open fire without provocation. We hope that this special issue          The chief discusses the threat “sovereign citizens” pose to law             enforcement officials, journalists, scholars and others. The Southern Poverty
                                                                                                                                                                                                                       Law Center is supported entirely by private donations. No government funds are
provides profiles of its principal leaders and offers tips to help   will help prevent similar tragedies in the future. s                    enforcement and why awareness is so important.                                   involved. © 2011 Southern Poverty Law Center. All rights reserved.
                                                 Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 26 of 149




                Cop-killers Jerry and Joe
                Kane were members of a
                   rapidly growing radical-
               right movement that may
                  now be 300,000 strong




 ‘Sovereign’
  Citizen Kane                  By J.J. MacNab




                                                                                                                            The moment of truth: 16-year-old Joe Kane as he opens fire on two Arkansas police officers.




2    splc intelligence report                                                                                                                                                                       special report    3
I
                                                                                                 Case 3:15-cr-00438-JO              Document 155-1                                                  Filed 10/17/18         Page 27 of 149

         t had been one of
                                                                                                                                                                                                       According to a preliminary investiga-       Death on the Interstate               movement is growing fast, and its partisans
         those mornings                                                                                                                                                                            tion report, Brandon Paudert was struck           A traffic stop turns deadly         are clogging up the courts with their inde-
                                                                                                                                                                                                   11 times and died at the scene; Evans was                                             cipherable filings. When cornered, many of
         for West Memphis,                                                                                                                                                                         hit by 14 rounds and died at the hospital.                                            them lash out in rage, frustration and, in the
         Ark., police                                                                                                                                                                                  In the next 90 minutes, there was a                                               most extreme cases, acts of deadly violence.
                                                                                                                                                                                                   frenzy of activity around West Memphis.                                                   It is difficult to say precisely how many
         officers Brandon                                                                                                                                                                          The highways were closed, law enforce-                                                sovereigns there are in the United States
                                                                                                                                                                                                   ment from various agencies converged on                                               today, in part because there is no central
         Paudert and Bill                                                                                                                                                                          the area looking for the white minivan with                                           leadership and no organized group that
                                                                                                                                                                                                                                                    11:36 AM Officer Evans pulls over
Evans. By 11:00 on May 20,                                                                                                                                                                         odd Ohio plates, and calls started coming        “sovereign citizen” Jerry Kane.      members can join — instead, there are a
                                                                                                                                                                                                   in from alert citizens. The van was spot-                                             variety of local leaders with individual-
2010 they’d already spent                                                                                                                                                                          ted at a local country club, a commercial                                             ized takes on sovereign citizen ideology
                                                                                                                                                                                                   truck terminal, and an apartment building.                                            and techniques (see leader profiles, p. 20).
three hours monitoring                                                                                                                                                                             One witness claimed that Jerry Kane had                                               Those who are attracted to this bizarre
a suspicious rental truck                                                                                                                                                                          asked for directions to the nearest Walmart.                                          subculture typically attend a seminar or
                                                                                                                                                                                                   As seen in Walmart security videotapes of                                             two, or visit one of the thousands of web-
and vehicle with Arizona                                                                                                                                                                           the parking lot, Joe Kane walked into the        11:46 AM Kane argues with Evans      sites and online videos on the subject, and
                                                                                                                                                                                                   store and made a purchase, while his father      at the rear of the vehicle.          then simply choose how to act on what
license plates parked                                                                                                                                                                              removed the license plates from the vehicle.                                          they’ve learned. Some start by testing sov-
at a local motel, trying                                                                                                                                                                               The first to spot the van was an Arkansas                                         ereign ideology with small offenses such as
                                                                                                                                                                                                   wildlife officer who rammed into the                                                  driving without a license, while others pro-
to determine whether                                                                                                                                                                               Kanes’ vehicle to prevent it from leav-                                               ceed directly to taking on the IRS as tax
                                                                                                                                                                                                   ing. The Kanes fired more than a dozen                                                protesters.
the truck contained                                                                                                                                                                                rounds at the officer’s truck, but he wasn’t                                              In the mid-1990s, the IRS estimated that
                                                                                                                                                                                                   hit. As police converged on the scene, two       11:48 AM Joe Kane exits the vehi-    there were approximately 250,000 such tax
a shipment of illegal                                                                                                                                                                                                                               cle with an AK-47 and opens fire.
                                                                                                                                                                                                   more officers were wounded in a fren-                                                 protesters in the U.S., not all of whom were
drugs. As members                                                                                                                                                                                  zied shootout before the Kanes were both                                              full-blown sovereign ideologues. Since the
                                                                                                                                                                                                   killed. Crittenden County Sheriff Dick                                                late 1990s, an abundance of evidence sug-
of the West Memphis                                                                                                                                                                                Busby was shot once in the shoulder,                                                  gests that the sovereign citizen movement’s
Police Department’s drug                                                                             cers. There was a tussle, and Jerry
                                                                          End of watch: Police officers                                                                                            and W.A. Wren, West Memphis’ chief of                                                 growth has been explosive, although there
                                                                          Brandon Paudert (left) and Kane pushed Officer Evans into                                                                enforcement, was hit multiple times in the                                            have been no more recent IRS estimates
interdiction team, their job was to stop                                  Bill Evans, seen here dur- a roadside ditch. The boy quickly
                                                                          ing an April 2010 drug bust,
                                                                                                                                                                                                   abdomen. Both men survived.
                                                                                                                                                                                                                                                    11:49 AM The Kanes flee the scene,
                                                                                                                                                                                                                                                                                         because Congress in 1998 prohibited the
                                                                                                     emerged from the minivan with a                                                                   Over the next few days, West Memphis                                              agency from tracking or labeling those who
the seemingly endless flow of narcotics                                   had worked together fre-
                                                                          quently. On May 20, 2010   loaded AK-47 and aimed at Evans.                                                              mourned the loss of its officers. At the same
                                                                                                                                                                                                                                                    leaving two dying officers behind.
                                                                                                                                                                                                                                                                                         file frivolous arguments in lieu of paying
that passed through their town on busy                                                               The officer put one hand on his pis-
                                                                          at the hands of a father-son                                                                                             time, the department, other law enforce-                                              their taxes. But a conservative estimate of
                                                                          pair of “sovereign citizens,”
                                                                                                     tol, and held the other up to the boy                                                         ment officials, and the public at large began                                         the number of all kinds of tax protesters
Interstate 40. Officer Paudert called it                                  they died together.        as if to signal “Stop.” The boy shot                                                          to question exactly what had provoked the                                             today would be about 500,000.
                                                                                                     Evans several times and turned his                                                            violence.                                                                                 In the 2008 criminal tax trial of actor
in, and the West Memphis chief of police                                  attention to Paudert, who took cover behind the police vehicle.                                                                                                                                                Wesley Snipes, whose tax filings made clear
arrived at the scene to assess the situation.                                A package delivery man, exiting the highway at Marker 275,                                                            Who are the ‘Sovereigns’?                                                             that he was a sovereign tax protester, IRS
                                                                                                                                                                                                                                                    12:41 PM The Kanes’ vehicle
                                                                          stopped his truck to witness the horrific scene. He called 911,                                                          It would be tempting to dismiss the violence     enters a Walmart parking lot.        senior technical adviser Shauna Henline
   When it was discovered that the truck and car was nothing              and the alert went out: “Officer down!”                                                                                  that took place that day as an isolated event                                         testified that the agency receives between
more sinister than a grandmother moving her family, the good-                While Paudert was able to fire his pistol seven times, he was                                                         — an unstable father and son who exploded                                             20,000 and 30,000 frivolous returns each
natured ribbing began. After all, the chief of police was not just        outgunned and the police vehicle offered little protection from                                                          in a moment of vicious, unexplained fury.                                             year, along with roughly 100,000 let-
the officers’ boss; he was Brandon Paudert’s father.                      Joe Kane’s assault rifle. The boy chased Paudert around the                                                              The truth, however, is more frightening.                                              ters from tax protesters. Earlier, in 2001,
   “I told them to get off their butts and get back on the interstate,”   police SUV, shooting him several times in the back of the head                                                           Jerry Kane and his young son were active                                              the U.S. Senate’s Finance Committee
Chief Bob Paudert recounted later. “They were really laughing.”           before returning to Evans in the ditch. There, he fired again.                                                           participants in the sprawling subculture                                              held hearings on the growing movement
   Chagrined, Paudert and Evans returned to I-40, watching                The Kanes then rushed to the minivan and pulled away, while                                                              of “sovereign citizens” in America: hun-         1:20 PM Officer Neal rams the
                                                                                                                                                                                                                                                                                         and, by 2008, the Department of Justice
for signs of drugs on the move through their jurisdiction. When           Joe continued to shoot at the downed officers.                                                                           dreds of thousands of far-right extremists       Kanes’ vehicle to prevent escape.    had decided to introduce the National
Evans spied a white minivan with unusual Ohio license plates,                Another alert went out: “Two officers down!”                                                                          who believe that they — not judges, juries,                                           Tax Defier Initiative in a bid to target
he pulled the van over at the exit near Mile Marker 275, and                                                                                                                                       law enforcement or elected officials — get                                            key movement leaders. “Simply stated,”
called his partner for backup. Safety came first, and in the dan-                                                                                                                                  to decide which laws to obey and which to                                             then-Assistant Attorney General Nathan
                                                                                                                                                  Mike Douglas/The Evening Times




gerous world of drug trafficking, there is no such thing as a                                                                                                                                      ignore, and who don’t think they should                                               Hochman said in announcing the DOJ ini-
routine stop.                                                             J.J. MacNab is a nationally known tax and insurance expert who has                                                       have to pay taxes. While law enforcement                                              tiative, “we want to pull back the curtain
   Inside the white minivan, a 16-year-old boy named Joseph               testified before the U.S. Congress and in other important venues. The                                                    officers may disagree on how to deal with                                             and show the public that the promoters of
                                                                                                                                                                                   youtube video




Kane remained in the passenger seat, while his father, Jerry, age         author of numerous articles, she is currently at work on a book about                                                    or even label this extremist subculture, one     1:45 PM The Kanes are both killed    these tax and bogus schemes are not some
45, stood in front of the police SUV and argued with the offi-            the sovereign citizens movement.                                                                                         thing is certain: it’s trouble. The sovereign    in a shootout with police.           wizards that have revealed the tax-free

4    splc intelligence report                                                                                                                                                                                                                                                                                         special report    5
                                                                                        Case 3:15-cr-00438-JO               Document 155-1                                      Filed 10/17/18          Page 28 of 149

universe to America, but instead are noth-                                             idea that judges around the country know                                                Why Do They Do it?                                                    offenses or local licensing issues, they’re hooked.  For many, it’s
ing more than garden variety hucksters and                                             all about this hidden government takeover                                               Newcomers drift into the movement in a variety of ways.               a political issue. They don’t like taxes, traffic laws, child support
modern day snake oil salesmen, peddling
their bogus tax products.”
                                                 “How much more                        but are denying the sovereigns’ motions and
                                                                                       filings out of treasonous loyalty to hidden
                                                                                                                                                                               Originally, the sovereign citizens movement mostly attracted
                                                                                                                                                                               white supremacists and anti-Semites, mainly because sover-
                                                                                                                                                                                                                                                     obligations or making banks rich, but they are too impatient to
                                                                                                                                                                                                                                                     try to change what they dislike by traditional, political means.
   Not all tax protesters are sovereign cit-      routine can you                      and malevolent government forces. Under                                                 eign theories originated in groups who saw Jews as playing a             In times of economic prosperity, sovereigns typically rely
izens, and many newer recruits to the                                                  common law, or so they believe, the sover-                                              behind-the-scenes role in manipulating financial institutions         on absurd and convoluted schemes to evade state and federal
sovereign life did not start out as tax pro-      get than a father                    eigns would be free men. Under admiralty                                                and controlling the government. Most early sovereigns, and            income taxes and hide their assets from the IRS. In times of
testers. But based on the available evidence,
a reasonable estimate of hard-core sov-
                                                  and son in a                         law, they are slaves, and secret government
                                                                                       forces have a vested interest in keeping
                                                                                                                                                                               some of those who are still on the scene, believed that being
                                                                                                                                                                               white was a prerequisite to becoming a sovereign citizen. They
                                                                                                                                                                                                                                                     financial hardship, they turn to debt- and mortgage-elimina-
                                                                                                                                                                                                                                                     tion scams, techniques to avoid child support payments, and
ereign believers today would be 100,000,          church van?                          them that way.                                                                          argued that the 14th Amendment to the Constitution, which             even attempts to use their redemption techniques to get out of
with another 200,000 just starting out by                                                  The next layer of the scheme is even                                                gave blacks U.S. citizenship, also made black Americans per-          serious criminal charges. Jerry Kane, who’d suffered a series
testing sovereign techniques for resisting       Your guard is                         more implausible. Since 1933, the U.S. dol-                                             manently subject to federal and state governments, unlike             of personal defeats in life, specialized in teaching a mortgage-
everything from speeding tickets to drug
charges, for a total of 300,000. As sovereign
                                                  down and you’re                      lar has been backed not by gold, but by the
                                                                                       “full faith and credit” of the U.S. govern-
                                                                                                                                                                               themselves.
                                                                                                                                                                                  In recent years, however, most new recruits are people
                                                                                                                                                                                                                                                     elimination technique that had no basis in the actual law.
                                                                                                                                                                                                                                                        Once in the movement, it’s an immersive and heady expe-
theories go viral throughout the nation’s         just not ready for                   ment. According to sovereign researchers,                                               who have found themselves in a desperate situation and are            rience. In the last three decades, the redemptionist subculture
prison systems and among people who are                                                this means that the government has pledged                                              searching for a quick fix. Others                                     has grown from small groups of like-minded individuals in
unemployed and desperate in a punishing           a shootout. We                       its citizenry as collateral, by selling their                                           are intrigued by the notions of easy                                  localized pockets around the nation to a richly layered society.
recession, this number is likely to grow.                                              future earning capabilities to foreign inves-                                           money and living a lawless life, free The aftermath: Police sur-      Redemptionists attend specialized seminars and national con-
                                                  need indicators                      tors, effectively enslaving all Americans.
                                                                                                                                                                                                                      round the Kanes’ vehicle
                                                                                                                                                                               from any unpleasant consequences. after the final shootout in         ferences, enjoy a large assortment of alternative newspapers
Redeeming the ‘Strawman’
While many sovereign citizens own guns,
                                                 that tell us what                     This sale, they claim, takes place at birth.
                                                                                           When a baby is born in the U.S., a birth
                                                                                                                                                                               (Moreover, many self-identified a Walmart parking lot. The
                                                                                                                                                                               sovereigns today are black and body of Joe Kane lies in the
                                                                                                                                                                                                                                                     and radio networks, and subscribe to sovereign-oriented mag-
                                                                                                                                                                                                                                                     azines and websites. They home school their children so that
their weapon of choice is paper. A simple        to look for.”                         certificate is issued, and the hospital usually                                         apparently completely unaware foreground; his father's                a new generation will not have to go through the same learn-
traffic violation or pet-licensing case can                                            requires that the parents apply for a Social                                            of the racist origins of their ideol- hand can be seen behind         ing curve that they did to see past the government’s curtain to
                                                                                                                                                                                                                      the rear of the vehicle. The
end up provoking dozens of court filings            — chief bob paudert, father        Security number at that time. Sovereigns say                                            ogy.) When they experience some Kanes had removed their               the common-law utopia beyond.
containing hundreds of pages of pseudo-              and boss of slain officer         that the government then uses that certifi-                                             small success at using redemption license plates less than half          While the techniques sold by promoters never perform as
legal nonsense. For example, Donna Lee               brandon paudert                   cate to set up a kind of corporate trust in the                                         techniques to battle minor traffic an hour earlier.                   promised, most followers are nonetheless content to be fighting
Wray, Jerry Kane’s “common-law wife,” was                                              baby’s name — a secret Treasury account —
recently involved in a protracted legal bat-                                           which it funds with an amount ranging from
tle in a dog-licensing case. She filed 10 sovereign documents in $600,000 to $20 million, depending on the particular variant
court over a two-month period, then declared victory when the of the sovereign belief system. By setting up this account, every
harried prosecutor decided to drop the case. A three-year dog newborn’s rights are cleverly split between those held by the
license in Wray’s Pinellas County, Fla., costs $20.                  flesh-and-blood baby and the ones assigned to his or her cor-
    Tax cases are even worse —sovereign filings in such legal porate shell account.
battles can quickly exceed a thousand pages. While a normal             The clues, many sovereigns believe, are found on the birth
criminal case docket might have 60 or 70 entries, many involv- certificate itself. Since most certificates use all capital letters
ing sovereigns have as many as 1,200. The courts are struggling to spell out a baby’s name, JOHN DOE is the name of the cor-
to keep up, and judges, prosecutors and public defenders are porate shell “strawman,” while John Doe is the baby’s “real,”
being swamped.                                                       flesh-and-blood name. As the child grows older, most of his
    It isn’t just the number of pages that is causing courts to sag legal documents will utilize capital letters, which means that
under the weight of these filings. The documents are written in his state-issued driver’s license, his marriage license, his car
a kind of special sovereign code language that judges, lawyers registration, his criminal court records, his cable TV bill, and
and other court staff simply don’t speak. Sovereigns believe that correspondence from the IRS will all pertain to his corporate
if they can find just the right combination of words, punctua- shell identity, not his real, sovereign identity.
tion, paper, ink color and timing, they can have anything they          The process sovereigns have devised to split the strawman
want — freedom from taxes, unlimited wealth, and life without from the flesh-and-blood man is called “redemption,” and its
licenses, fees or laws, are all just a few strangely worded docu- purpose is two-fold. Once separated from the corporate shell,
ments away. It’s the modern-day equivalent of “abracadabra.” the newly freed man is now outside of the jurisdiction of all
    At its core, the current sovereign belief system is relatively admiralty laws. More importantly, by filing a series of complex,
simple and is based on a decades-old conspiracy theory. At legal-sounding documents, the sovereign can tap into that secret
some point in history, sovereigns believe, the American govern- Treasury account for his own purposes. Over the last 30 years,
                                                                                                                                         Alan Spearman/The Commercial Appeal




ment set up by the founding fathers — with a legal system the there have been hundreds of sovereign promoters packaging
sovereigns refer to as “common law” — was secretly replaced by different combinations of forms and paperwork, attempting to
a new government system based on admiralty law, the law of the perfect the process. While no one has ever succeeded, of course,
sea and international commerce. Some sovereigns believe this they know with the religious certainty of a true cult believer that
perfidious change occurred during the Civil War, while others they’re close. All it will take is the right combination of words,
blame the events of 1933, when America abandoned the gold say the promoters of the redemption scam.
standard. Either way, they stake their lives and livelihood on the      Jerry Kane was one such promoter.

6    splc intelligence report
                                                                                                   Case 3:15-cr-00438-JO              Document 155-1                                                                                                                                     Filed 10/17/18           Page 29 of 149

the battle, and they blame only the judges, lawyers, prosecu-                                                                                                                                                                                                                           killed himself. In that same year in Idaho, when brothers Doug            after one more date in Florida. A seminar in Denver had been
tors and police when their gurus’ methods fail. While most                                                                                                                                                                                                                              and Craig Broderick were pulled over for failing to signal, they          a disaster — no one had shown up — and he’d just completed
have never achieved financial success in life, they take pride                                                                                                                                                                                                                          killed one officer and wounded another before being killed                a two-day event in Las Vegas, traveling thousands of miles in
in engaging the government in battle, comparing themselves                                                                                                                                                                                                                              themselves in a violent gun battle.                                       his old Plymouth Voyager. Despite his efforts and time, only
to the founding fathers during the American Revolution.                                                                                                                                                                                                                                     And, in a 1993 case that bears an eerie similarity to the recent      six people had attended.
   The movement has grown to the point where a group                                                                                                                                                                                                                                    events in West Memphis, an Alabama officer approached a fam-                  To make matters worse, Kane knew that driving cross-coun-
called the Guardians of the Free Republics is attempting to                                                                                                                                                                                                                             ily’s car in a strip mall parking lot. A shopper there had told           try was risky. As a sovereign citizen and a member of the larger
assemble its own common-law-based, alternative govern-                                                                                                                                                                                                                                  the officer that a boy in the back seat was asking for help. The          antigovernment “Patriot” movement — a free man who believed
ment on a national scale. Already, the group, which in 2010                                                                                                                                                                                                                             officer walked to the car and asked to see the father’s driver’s          that the Constitution guaranteed his right to travel without
demanded that the governors of all 50 states step down,                                                                                                                                                                                                                                 license. There was an argument, and the father made some typ-             restriction — he was breaking a number of laws. He didn’t have
claims to have set up a common-law court in every state and                                                                                                                                                                                                                             ical sovereign claims. Then, without warning, the father pulled           a driver’s license. His van was registered to an accommodating
has signed up more than 1,000 jurors for these pseudo-legal                                                                                                                                                                                                                             out his gun and shot the officer. Badly wounded, the officer              ministry in Ohio. There was a brick of marijuana in the car. And,
judicial bodies.                                                                                                                                                                                                                                                                        tried to run to his car, but instead met the wife of the sover-           most importantly, he had outstanding warrants for his arrest
                                                                                                                                                                                                                                                                                        eign, who pulled out her own weapon and shot him dead. The                in two states. In Ohio, he faced charges of forgery and theft by
Liens, Litigation and Murder                                               Stressed out: With their                                                                                                                                                                                     couple had warrants out for their arrest in Florida, and the car          deception. He’d also been arrested in New Mexico for driving
                                                                           finances in shambles,
A litigation plan based solely on conspiracies and absurd legal                                                                                                                                                                                                                         they were driving had unusual sovereign-style license plates.             without a license and concealing his identity. He’d been pre-
                                                                           Jerry Kane and his son Joe
theories is doomed to fail. When the inevitable happens, the               traveled the country giv-                                                                                                                                                                                    Sovereign citizens George Sibley and Linda Block were exe-                paring a series of documents to file in New Mexico that were
sovereign has two choices: he can admit he was wrong and                   ing sparsely attended                                                                                                                                                                                        cuted for the murder by the state of Alabama several years later.         designed to punish the police officer who arrested him. Kane
fell for an obvious scam, or he can blame the government.                  seminars on avoiding fore-                                                                                                                                                                                                                                                             was determined to make the officer and his family pay.
Considering that most sovereigns were already desperate when               closure while clad in white                                                                                                                                                                                                                                                                On May 20, Jerry and Joe Kane were driving east on I-40
                                                                           suits. When Jerry Kane was
they joined the movement, spending years and many dollars on                                                                                                                                                                                                                                                                                                      from Las Vegas to their last seminar and a new life in Florida.
                                                                           arrested in New Mexico for
worthless redemption techniques can only have worsened their               driving without a license                                                                                                                                                                                                                                                              Kane had met a Floridian named Donna Lee Wray at one of
situation. Realistically, some angry outbursts are to be expected          (booking photos above),                                                                                                                                                                                                                                                                his foreclosure seminars three months earlier, and they had
when the moment of truth arrives.                                          he seemed to grow ever                                                                                                                                                                                                                                                                 fallen in love. Father and son were headed, they thought, to a
   Sometimes, those outbursts are aimed at self or family. But             angrier than in the past. A                                                                                                                                                                                                                                                            bright new life. Instead, they left a trail of human wreckage and
                                                                           month later, the Kanes, now
far more often, the sovereign takes aim at his perceived ene-                                                                                                                                                                                                                                                                                                     smashed-up hopes and dreams.
                                                                           cop-killers, were dead.
mies. The judge that dismisses his claim, the county recorder                                                                                                                                                                                                                                                                                                         Today, even after learning many of the facts behind the
who refuses his filing, the reporter that calls him a deadbeat                                                                                                                                                                                                                                                                                                    sovereign citizens movement that helped lead the Kanes and
dad, and the sheriff who evicts him from his foreclosed home               contact, no matter how minor, can be his final straw. The result-                                                                                                                                                                                                                      others to murder, the late Officer Paudert’s boss and father,
— all are possible targets of a sovereign’s rage (see tips for law         ing rage can be lethal.                                                                                                                                                                                                                                                                the West Memphis chief, struggles to make sense of what hap-
enforcement officials, p. 24). Since most sovereigns favor paper              Jerry and Joe Kane were not the first sovereigns to lash out                                                                                                                                                                                                                        pened. Bob Paudert mourns his son and the other casualties of
over guns, this revenge most often takes the form of retalia-              at a routine traffic stop and it’s unlikely they’ll be the last. In                                                                                                                                                                                                                    the collision of sovereign citizen ideology and law enforcement,
tory property liens and tax forms that are designed to ruin an             1995 in Ohio, a sovereign named Michael Hill pulled a gun on                                                                                                                                                                                                                           and he worries that his personal tragedy could repeat itself with
enemy’s credit rating and cause them to be audited by the IRS.             an officer during a traffic stop. Hill was killed. In 1997, New                                                                                                                                                                                                                        other police officers on roads around the nation.
   But in those cases where a sovereign feels particularly des-            Hampshire extremist Carl Drega shot dead two officers and                                                                                                                                                                                                                                  “How much more routine can you get than a father and son
perate, angry, battle-weary and cornered, his next government              two civilians, and wounded another three officers before being                                                                                                                                                                                                                         in [what looked like] a church van?” he asked in an interview.
                                                                                                                                                                                                                                                                                                                                                                  “Your guard is down and you’re just not ready for a shootout.
                                                                                                                                                                                                                                                                                                                                                                  We need indicators that tell us what to look for.”
                                                                                                                                                                                                                                                                                                                                                                      There are telltale signs of sovereign citizens — strange
Murdered Officers Part of Deadly Trend                                                                                                                                                                                                                                                                                                                            license plates, unusual comments about the Fed and other
                                                                                                                                                                                                                                                                                        Heart to heart: West Memphis, Ark., Detective Jimmy Evans (left), whose
When 16-year-old Joseph Kane shot and               expressed displeasure with the election of      by Obama’s election, and local authorities                                                                                                                                          brother was murdered by Joe Kane, talks with Wildlife Officer Michael     government agencies, and so on (see story, p. 14). But they are
killed two Arkansas police officers in May          President Obama. That was the most since        said that he had been interested in joining                                                                                                                                         Neal. Neal rammed his truck into the fleeing Kanes’ vehicle, preventing   not always easy to spot. And while not all are violent — sov-
2010, it was only the latest in a disturbing        1995, when six officers were murdered by        an antigovernment militia. In Washington,                                                                                                                                           their escape and drawing a hail of bullets from the fugitives.            ereign leaders around the country have had mixed views of
trend of right-wing extremists murdering            right-wing extremists, five of them in the      D.C., neo-Nazi James von Brunn shot and                                                                                                                                                                                                                       the Arkansas shootout, from painting the Kanes as heroes to
law enforcement officials. Kane shot West           Oklahoma City bombing that also left 163        killed a security guard at the U.S. Holocaust                                                                                                                                                                                                                 various wild-eyed conspiracy theories about them being “set
                                                                                                                                                    new mexico booking photo (kane); youtube video (joe and jerry kane)




Memphis officers Bill Evans and Brandon             other people dead.                              Memorial Museum. Von Brunn, 88, who died                                                                                                                                            Citizen Kane                                                              up” by government forces — there is little to suggest that the
                                                                                                                                                                                                                          Arkansas Game and Fish Commission, Mike Wintroath/AP images
Paudert a combined 25 times with an                     The victims in 2009 included three          later while in custody, wrote in a notebook                                                                                                                                         May 2010 had been a stressful month for Jerry Kane. He’d been             killings have weakened the movement. Donna Lee Wray, for
AK-47 after he and his father, Jerry Ralph          Pittsburgh police officers allegedly shot       that “Obama does what his Jew owners tell                                                                                                                                           traveling around the country with his teenage son, giving semi-           example, reacted to the death of her new family by firing off
Kane Jr., were pulled over in a traffic stop. The   and killed by Richard Poplawski, who a          him to do,” according to a police affidavit.                                                                                                                                        nars to financially strapped individuals and promising them the           angry missives demanding, among other things, that she be
Kanes, who had traveled the country giving          friend said feared that President Obama             Since 1990, law enforcement officers                                                                                                                                            tools to avoid foreclosure. His seminar fee ranged from $100 to           paid $1 million every time her “copyrighted” name is printed by
classes in “redemption foreclosure mortgage         was going to restrict gun ownership.            have comprised nearly 15% of the vic-                                                                                                                                               $300 “per man,” but a man was free to bring his wife and chil-            those writing about the case. The number of sovereigns across
fraud,” went on to wound two other officers         (Poplawski’s case is pending). In Okaloosa      tims of far-right killings — 49 out of more                                                                                                                                         dren for that price. If a follower were in really dire straits, Kane      America is clearly expanding, and with that growth comes an
before being killed themselves.                     County, Fla., two sheriff’s deputies were       than 400 fatalities — according to a report                                                                                                                                         would let him attend free.                                                increasing level of danger.
    In 2009, five law enforcement offi-             shot and killed by U.S. Army Reservist          published this year by the University of                                                                                                                                               As a former long-haul trucker, Kane was used to long hours                 Bob Paudert, in an emotional interview with the Intelligence
cers and a museum security guard were               Joshua Cartwright, who was then killed in       Maryland. Local and state officers have                                                                                                                                             on the road with his son, but in one of his last online radio             Report, said he knows only too well what the cost can be. “It was
slain in three incidents in which the sus-          a shootout. Cartwright’s wife told officials    accounted for more than 70% of these law                                                                                                                                            shows, he’d told his followers that he was frustrated with the            the worst day of my life, ever,” the chief said. “I hope no parent
pected shooters reportedly had each                 her husband had been “severely disturbed”       enforcement deaths.                                                                                                                                                                 seminar circuit and planned to cut his scheduled tour off early,          has to go through what we’ve been through.” s

8    splc intelligence report                                                                                                                                                                                                                                                                                                                                                                                      special report    9
                                              Case 3:15-cr-00438-JO   Document 155-1                                        Filed 10/17/18        Page 30 of 149




                                 The leadership of the “sovereign                                                            Barton Albert Buhtz, 70                    above, Davis shares Web space with         Davis (see profile above), is a mem-
                                                                                                                                                                        other key redemption gurus (includ-        ber of this tribe. In 2007, a Little Shell
                                                                                                                             Sunland, Calif.
                                 citizens” movement is populated                                                                                                        ing, until his death, Jerry Kane) at       subsidiary called Gold-Quest was
                                                                                                                                                                        www.privateaudio.homestead.com.            charged with running a $27.9 million
                                 with men who market a variety                                                                                 For years, Barton
                                                                                                                                                                        In his seminars, he boasts that he         Ponzi scheme. The tribe responded
                                                                                                                                               Buhtz, who styles him-
                                                                                                                                                                        hasn’t filed a tax return since 1998 but   by filing a $1.7 trillion lawsuit against
                                 of generally nonsensical, and                                                                                 self “Barton Albert:
                                                                                                                                                                        doesn’t disclose that he currently has     the SEC.
                                                                                                                                               Buhtz” in the peculiar
                                                                                                                                                                        $53,000 in outstanding state and fed-       
                                 often illegal, schemes to avoid                                                                               punctuation of the
                                                                                                                                                                        eral tax liens. Davis has been listed as   Nature El Bey, 33
                                                                                                                                               sovereign citizens
                                 taxes, eliminate debts and extract                                                                                                     one of the elders in the Guardians of
                                                                                                                                               movement (see “name
                                                                                                                                                                        the Free Republics, a sovereign group
                                                                                                                                                                                                                   Taj Tarik Bey
                                                                                                                                               punctuation,” p. 15),                                               Asbury Park, N.J.
                                 money from the government. Many                                                             promoted a redemption scheme that
                                                                                                                                                                        that claims to have recently set up
                                                                                                                                                                        “common-law courts” in all 50 states.
                                                                                                                             taught clients how to print fraudu-                                                                     “Lord Nobles” Taj
                                 of these leaders specialize in                                                              lent U.S. Treasury checks to pay their
                                                                                                                                                                        On March 3, 2009, Davis and his
                                                                                                                                                                                                                                     Tarik Bey (real name
                                                                                                                                                                        common-law court partner “Rabbi”
                                 the so-called “redemption” scam                                                             taxes, purchase real estate, and pay                                                                    and age unknown)
                                                                                                                                                                        Shawn Rice were indicted in federal
                                                                                                                             credit card and other bills. This was                                                                   and Nature El Bey
                                                                                                                                                                        court on 31 counts of bank fraud and
                                 (see story, p. 2), a bizarre                                                                a variation of a scheme attempted by                                                                    (formerly known as
                                                                                                                                                                        money laundering. Rice remained
                                                                                                                             members of the Montana Freemen,                                                                         Lee S. Crudup) are
                                                                                                                                                                        a fugitive at press time. Despite his
                                 technique that supposedly                                                                   a sovereign citizens group that was
                                                                                                                                                                        upcoming trial in Las Vegas, Davis
                                                                                                                                                                                                                                     two of the leaders
                                                                                                                             active in the 1990s. Buhtz promised                                                                     of a rapidly grow-
                                 allows participants to tap into                                                                                                        has advised his clients that every-
                                                                                                                             clients that the fake checks were                                                                       ing black nationalist
                                                                                                                                                                        thing is going as planned.
                                                                                                                             a legal means of accessing a secret                                                                     religious movement
                                 huge amounts of cash that the                                                               Treasury account that the government                                                                    called Moorish
                                 government is thought to keep                                                               has set up based on every American’s       Ronald Delorme, 64                                           Science Temple of
                                                                                                                             future earnings.                           Bismark, N.D.                                                America — part of the
                                 in their name. What follows are                                                                 While Buhtz claimed the phony          www.officialpnlsbna.org                                      larger and expand-
                                                                                                                             checks can purchase anything, he                                                                        ing phenomenon of




  The
                                 short profiles of a dozen of these                                                          personally only accepted cash as pay-                       Ronald Delorme is         black sovereign groups. The group
                                                                                                                             ment for his seminars and services. In                      the leader of one         considers itself sovereign in that it
                                 leaders. The leaders’ websites are                                                          2007, Buhtz was convicted on multiple                       of the newest and         counsels followers to pay taxes to the
                                                                                                                             felony counts for helping clients pass                      most prolific sov-        temple, rather than to the IRS. Like
                                 listed under their names.




  Sovereigns
                                                                                                                             a total of $3.8 million in phony checks,                    ereign schemes to         other sovereigns, members do not
                                                                                                                             and in 2009 he was sentenced to 36                          hit the U.S., a phony     carry state-issued driver’s licenses
                                                                                                                             months in federal prison. He is set to                      Native American tribe     (but instead use temple identifica-
                                                                                                                             be released in 2012. A number of his                        called The Little Shell   tion cards) and, when charged with
                                                                                                                             former clients are currently either in     Pembina Band of North America.             crimes, consider themselves to be
                                                                                                                             prison or fighting criminal charges.       Delorme claims that an enormous            outside the jurisdiction of any federal,
                                                                                                                                                                        land parcel totaling 53 million acres      state, or local court. The group mar-
                                                                                                                             Samuel Lynn Davis, 55                      (most of North Dakota plus por-            kets itself primarily through booklets
                                                                                                                             Boise, Idaho                               tions of South Dakota, Montana,            and videos posted on YouTube, and
                                                                                                                             www.StatusIsFreedom.com                    and Manitoba) belongs to the sover-        its sovereign schemes have been
                                                                                                                             www.commercialredemption.com               eign tribe, and anyone who pays the        spreading rapidly in the last two
                                                                                                                                                                        fee can become a member. In effect,        or three years through the nation’s
                                                                                                                                             Samuel Lynn Davis,         the tribe offers one-stop-shopping         urban neighborhoods and prison
                                                                                                                                             who goes by the nick-      for the modern sovereign — freedom         system.
                                                                                                                                             name “I am: Sam,”          from taxes, a tribal license plate, a
                                                                                  photo illustrations by daniel hertzberg




                                                                                                                                             is one of the more         phony law license, even fake malprac-      Roger Elvick, 71
                                                                                                                                             popular redemption         tice and automobile insurance. The         Lakota, N.D.
                                                                                                                                             seminar hosts in the       faux tribe also advises members on
                                                                                                                                             country, and dozens        how to pass counterfeit checks and         In the 1980s, Roger Elvick was the
                                                                                                                                             of his seminar videos      avoid falling into the jurisdiction of     first promoter to effectively distrib-
                                                                                                                             have been uploaded to YouTube.com.         the American courts. “Rabbi” Shawn         ute a redemption scheme to an eager
                                                                                                                             In addition to the websites listed         Rice, fugitive co-defendant of Samuel      and desperate audience of Midwest


10    splc intelligence report                                                                                                                                                                                                                special report    11
                                                                                           Case 3:15-cr-00438-JO            Document 155-1   Filed 10/17/18       Page 31 of 149




                       farmers, and he is
                       generally acknowl-
                                                property to a trust controlled by the
                                                Dorean Group. Dorean would then
                                                                                            Winston Shrout, 62                                followers that he won the case, he        ‘Sovereign’ Idioticon
                                                                                            Santa Clara, Utah                                 was actually sanctioned $22,500


                                                                                                                                                                                        A Dictionary
                       edged as the founding    file a fake grant deed with the county
                                                                                            www.wssic.com                                     by the court. Most recently, Turner
                       father of the modern     recorder and in the short time when
                                                                                                                                              has taken over the leadership of the
                       redemption move-         it appeared in the record that the
                                                                                                             Winston Shrout offers            Guardians of the Free Republics,
                       ment. While phony        home was debt-free, the client would


                                                                                                                                                                                        of the Peculiar
                                                                                                             a popular seven-part             a group that in 2010 fruitlessly
                       Federal Reserve          apply for a new loan and split the
                                                                                                             series of seminars and           demanded that all 50 governors step
                       checks and similar       proceeds with promoters. Johnson,
                                                                                                             sells several books              down and now claims to have estab-
      programs had been used earlier by         Heineman and four other salespeo-
                                                                                                             and DVDs through                 lished common-law courts in all 50
      far-right promoters Tupper Saussy         ple in their thriving company were
      and Conrad LeBeau, Elvick and             convicted on multiple felony counts
                                                                                                             his website. His mate-           states. According to his followers,       Adherents of the “sovereign citizens”
                                                                                                             rials focus on the               Turner canceled his seminar sched-
      the late white supremacist leader         in 2007. Johnson is currently serving
                                                                                                             “commercial pro-                 ule. In the past, Turner has worked
                                                                                                                                                                                        movement and of sovereign financial
      William Potter Gale were the first to     a 25-year sentence in federal prison,
                                                                                            cess,” instructing clients in the use             as both a commercial fisherman and        scams like “redemption” are known
      dress up the scam with the legalistic     while Heineman is serving 21 years.
      terminology that now characterizes         
                                                                                            of IRS Form 1099-OID to solve all of              a FEMA employee.                          for their bizarre use of language and
                                                                                            their tax and debt problems. Despite
      the sovereign citizens movement and       David Wynn Miller, 61                                                                                                                   Byzantine belief system. What follows
      sovereign redemption techniques. As       Milwaukee, Wisc.
                                                                                            his alleged expertise, Shrout cur-                Dr. Glenn Richard Unger, 59               is a lexicon — or, more precisely, an
                                                                                            rently has $50,000 in outstanding tax             Clifton Park, N.Y.
      a result of issuing such checks, Elvick   www.dwmlc.com
      spent seven years in the 1990s in fed-
                                                                                            liens, declared personal bankruptcy               www.republicbroadcasting.org              idioticon, a dictionary of a pecu-
                                                                                            in 2001, and lost three federal civil
      eral prison, where he further fleshed                       A former tool-and-
                                                                                            cases in the last 10 years, including
                                                                                                                                                                                        liar dialect — meant to help court
                                                                                                                                                               The host of the popu-
      out his scheme. In 2003, he was                             die maker, the man
                                                                                            one in which a major bank sued both                                lar online radio show
                                                                                                                                                                                        officials, law enforcement officers
      arrested again by the state of Ohio                         who writes his name
      and charged with forgery, extortion,                        as “:David-Wynn:
                                                                                            Winston and his sham “freeman”                                     “Take No Prisoners,”     and the general public make their way
                                                                                            arbitration company.
      and corruption. The judge found him                         Miller” — or, as he                                                                          who uses the alias of    through the sovereigns’ verbal fog.
      mentally unfit to stand trial, and he                       amusingly says it ver-                                                                       “Dr. Sam Kennedy,”
      spent several months in a psychiatric                       bally, “David hyphen      James Timothy Turner, 54                                           Dr. Glenn Unger is one
      institution before pleading guilty to                       Wynn full colon           Skipperville, Ala.                                                 of the more secretive
      the state charges. Elvick was released    Miller” — came up with his “truth           www.americacanbefree.com                                           redemption leaders. In   14th Amendment citizen                 Code, he believes he can simply
      from prison in September 2007.            language” scheme as a result of a                                                             addition to using a false name, Unger     Sovereign citizens describe 14th       write “Accepted for Value” on that
                                                frustrating court experience in 1988,                       Tim Turner burst                  doesn’t keep a marketing website and      Amendment citizens as subject          bill and it will be paid by his secret
                                                                                                            onto the redemp-                  doesn’t allow followers to videotape      to federal and state governments,      Treasury Direct Account, set up by
      Kurt F. Johnson, 47                       when he was going through a divorce.
                                                In short, all truth language sentences                      tion scene three                  his speaking engagements. He mar-         unlike themselves. Because the         the government when he was born.
      Dale Scott Heineman, 50                   used in court filings must begin with                       years ago, offering a             kets his “Beneficiaries in Commerce”      amendment gave citizenship to
      Union City, Calif.                        the preposition “for,” contain at least                     series of very pop-               program as a cure-all for everything      freed slaves, a racist variant                     < Admiralty law/
      www.thedoreangroup.blogspot.com           13 words, and use more nouns than                           ular seminars that                from tax bills and debt elimination       of sovereign-citizen                                    common law
                                                verbs to be effective (he has claimed                       promise attendees                 to what he calls “prison extraction.”     theory holds that                                             According to sov-
                      In just a few short       that only nouns have legal authority).                      that they can pay off             Unger was a founding member of the        blacks are sub-                                                ereign beliefs,
                      years, Kurt Johnson       David Wynn Miller considers him-            their mortgage, credit card debt, and             Guardians of the Free Republics and       ject to the                                                    there are two
                      and Dale Scott            self a “Plenipotentiary Judge” in the       income tax bills using the “power of              received some unwelcome publicity         government                                                     types of law:
                      Heineman grew a tiny      Unity States of the World, and has          negative averments.” He also claims               in 2010 when the FBI investigated the     and that being                                                common law
                      redemption-based          named himself as the King of Hawaii,        to have cured leukemia in five days.              group for threatening state governors.    white is a pre-                                   and admiralty law. Since
                      debt elimination prac-    a feat he claims he accomplished            Turner’s programs teach his clients               In a coup by fellow sovereign Tim         requisite to being                             the U.S. went off the gold stan-
                      tice into the largest     when he converted Hawaii into a             to file dozens of meaningless court               Turner in 2010, Unger was pushed          a sovereign citizen. Others claim      dard in 1933, sovereigns say, no one
                      mortgage-elimination      verb. Needless to say, Full Colon           documents, and when the opposing                  out of the Guardians group. Despite       all state citizens were converted by   has been able to pay a debt with “real”
                      firm in the country,      Miller’s clients have fared poorly in       parties don’t respond accordingly,                his stealth, the IRS found Unger and      the constitutional amendment to        money, and therefore the country has
                      the Dorean Group,         both civil and criminal courts, and         to file absurdly large retaliatory                hit him with a $116,000 federal tax       “Federal Citizens,” who can only       been operating under commercial law,
                      with thousands of         at least one client has been required       property liens against them. For                  lien last September. Furthermore,         be freed by a process known as         which sovereigns equate with admi-
                      clients in at least 35    to undergo a psychiatric evaluation.        example, in one foreclosure case in               at least three of Unger’s clients have    “asseveration.”                        ralty law, the law of the seas. Thus,
                      states. They promised     Miller is one of the few sovereign          which Turner was not even a party,                gone to prison as a result of follow-                                            they argue, completely speciously,
                      followers who were        gurus that can say he has clients in        he filed nine fraudulent liens total-             ing his program; in a fourth case, the    Accepted for value                     that Americans have been deprived
                      about to lose their       four different countries currently          ing more than $158 billion against                judge found the defendant mentally        When a sovereign receives a bill       of their original common law, under
                      homes to foreclosure      serving prison sentences. Despite           the bank, its attorneys, the court                unfit to stand trial as a result of the   from the IRS, a bank, or even the      which the government can only
      that they could own the home free         these failures, Miller’s exotic punctu-     trustee, and miscellaneous other                  nonsensical documents he filed with       cable company, under a twisted         impose regulations on citizens with
      and clear by simply transferring the      ation scheme is rapidly growing.            participants. While Turner told his               the court. s                              reading of the Uniform Commercial      their consent, since 1933.


12     splc intelligence report                                                                                                                                                                                                                         special report    13
                                                                                                Case 3:15-cr-00438-JO            Document 155-1                           Filed 10/17/18       Page 32 of 149




       Tips for Law Enforcement                                                                                                                                            Flag fringe >
                                                                                                                                                                           Based on the fact that Navy
                                                                                                                                                                                                                  or corporate self. Others believe the
                                                                                                                                                                                                                  color of the ink represents the blood
                                                                                                                                                                                                                                                              Treasury Direct Account
                                                                                                                                                                                                                                                              When a baby is born, sovereigns
       Unfortunately for law enforcement, self-described “sovereign citizens” don’t come
                                                                                                                                                                           flags and many other mili-             of the flesh-and-blood person.              believe that the government funds
        with a warning label. In the past, most sovereigns were white supremacists orga-
                                                                                                                                                                           tary flags have gold fringe,                                                       a secret Treasury account in that
          nized into small groups that typically all used the same “private” license plate
                                                                                                                                                                           sovereigns believe the                 Redemption                                  baby’s corporate shell name, based
        instead of legal tags. Today, while that is sometimes still true, the ideology of the
                                                                                                                                                                           presence of fringe on flags            The phony legal process sovereigns          on that person’s future earnings. This
      sovereign citizen movement has spread to the point where adherents hail from any
                                                                                                                                                                           in federal courts isn’t just           use to separate a person’s flesh-           account can be accessed by writing
      race and are found throughout the nation. And they do not all necessarily carry fake
                                                                                                                                                                           decorative, but rather                 and-blood body from their mythical          special checks to pay taxes, mortgage
      license plates or bear other obvious markers. Still, there are common traits that law
                                                                                                                                                                           proof that the nation is               corporate shell. Since only the cor-        balances and other debts. Sovereigns
              enforcement officers can and should be on the alert for. They include:
                                                                                                    Bill of Exchange                                                       under admiralty law.                   porate shell is subject to taxes, traffic   variously believe the account’s value
                                                                                                 A fake check used to access the funds                                                                             laws and license requirements, the         is between $600,000 and $20 million.
                                                                                                 in the secret Treasury account sup-                                       Form 1099-OID                            ability to separate the two is the
                                                                                                 posedly set up by the government to                                       Although the IRS                         key to liberating people from such
                                                                                                 monetize the value of each citizen’s                                      uses this form                            requirements. An added bonus
                                                                                                 life at birth.                                                            for zero-cou-                             is that the newly freed sovereign
         License plates with oddball names like the “Kingdom of Heaven” and                                                                                                pon bonds and                            can then write checks, or “bills of
      the “Little Shell Pembina Band,” which is a fake Indian tribe that runs a redemp-          Birth certificate                                                         collateralized                         exchange,” on the account the gov-
        tion scam. The FBI has a brochure available for all law enforcement agencies             This form establishes each person’s                                       bonds, sover-                          ernment has set up to monetize the
                    that includes pictures of a variety of sovereign plates.                     corporate shell, a kind of evil dop-                                      eigns believe that                     person’s life and earnings.
                                                                                                 pelgänger that is attached to every                                       the 1099-OID gives
                                                                                                 flesh-and-blood baby. That shell is                                       them access to the money               Strawman
                          Antigovernment bumper stickers.                                        then supposedly sold by the govern-                                       in the secret Treasury Direct          The label assigned to the corporate
                                                                                                 ment as a security to foreign investors                                   Account that the govern-               shell in the redemption process.
                                                                                                 to enrich Federal Reserve bankers.                                        ment funded at their                   This corporate shell is attached
                         Unusual use of outdated language.                                       The proof that the certificate has                                        birth.                                 to a baby at birth when a birth cer-
                      A simple question like, “Where are you headed?”                            secret meaning is found in the use of                                                                            tificate is typed out using all capital
                          may get you a response along the lines of,                             all capital letters, bond paper and a                                     Name in all capital letters            letters and a Social Security number is
                    “I am a free man, traveling upon the land.”                                  seal and/or watermark — all of which                                      JOHN ROBERT DOE, for instance,         applied for.
                                                                                                 are thought to reflect admiralty law.                                     signifies the corporate shell of a
                                                                                                                                                                           person, as opposed to the flesh-and-   Sui juris                                   Truth language
                         An arrogant or belligerent attitude.                                    Citizen/citizen                                                           blood person.                          Many sovereigns add this Latin              A complex and bizarre set of language
           Sovereigns believe that they have secret knowledge about a complex                    In the 18th-century colonies, nouns                                                                              phrase, meaning “of one’s own right,”       rules designed to mimic the secret
         government conspiracy that most Americans, including law enforcement                    were usually capitalized, although the                                    Name punctuation                       to their flesh-and-blood names on           language of the law. All sentences
                         officials, are too stupid to comprehend.                                practice was going out of style by the                                    John-Robert: Doe signifies a           legal documents to signify that they        must start with the preposition “for,”
                                                                                                 time of the Revolution. Based on that,                                    flesh-and-blood person named John-     are reserving all the rights to which a     have a minimum of 13 words, and use
                                                                                                 sovereigns see secret meaning in the                                      Robert of the family Doe, as opposed   free man is entitled.                       more nouns than verbs. Punctuation
        Anti-Federal Reserve or banking comments, even though all you                            use or non-use of capitalized letters.                                    to a punctuation-free name, JOHN                                                   rules are just as complex.
      are discussing is a driver’s license, registration tags or traffic infractions. Anger      For example, a “citizen” is a sover-                                      ROBERT DOE, which refers to the
        towards other government agencies such as FEMA, the EPA, the U.S. Post                   eign citizen imbued with all natural                                      corporate shell of a person.                                                       UCC-1 Statement
                         Office and the Census Bureau is common.                                 rights, whereas a “Citizen” is a 14th                                                                                                                        When a sovereign successfully sepa-
                                                                                                 Amendment citizen subject to the                                          Negative averment                                                                  rates his flesh-and-blood body from
                                                                                                 rules and regulations of government.                                      The trick, used by many sovereigns,                                                his corporate shell in the redemp-
                         Unsolicited anti-Semitic comments,                                                                                                                of twisting all statements into the                                                tion process, the flesh-and-blood
                                    either outright or veiled.                                   Common-law court                                                          form of a question in order to shift                                               body then can file a UCC-1 statement
                                                                                                 Pseudo-legal courts set up to hear                                        the burden of truth to the opponent.                                               against their corporate self in order to
                                                                                                 matters concerning sovereign citizens,                                                                                                                       preserve the value of that corporate
                              < Odd punctuation of names,                                        sometimes also called “freemen.” They                                     Red ink >                                                                          self’s Treasury Direct Account for
                            typically involving colons and hyphens.                              have been used to put enemies on trial                                    In some states, bonds are canceled                                                 their own use. Since most jurisdic-
                                                                                                 for such offenses as treason, rule on                                     using red ink. Sovereigns therefore                                                tions are getting wise to sovereigns’
                                                                                                                                           illustration by keith witmer




                                                                                                 matters of interest to sovereigns and,                                    sign many legal documents and cor-                                                 UCC games, sovereigns often must
                             The absence of a zip code in adherents’ addresses                   frequently, to formalize citizens’ dec-                                   respondence in red ink to signify                                                  shop jurisdictions until they find one
                                 (sometimes, the zip code is present, but                        larations of sovereignty, a process                                       that they are canceling the bond                                                   willing to file the statement without
                                           placed in brackets).                                  often known as asseveration.                                              attached to their birth certificate                                                question. s


14     splc intelligence report                                                                                                                                                                                                                                                        special report    15
                                                                                            Case 3:15-cr-00438-JO             Document 155-1    Filed 10/17/18         Page 33 of 149


A Message from Chief Bob Paudert

                                           On May 20, 2010, Jerry Kane and his son opened                                                                                                             IN MEMORIAM
                                           fire on West Memphis, Ark., police officers Bill Evans and
                                                                                                                                                        In the years since the Oklahoma City federal building was bombed in 1995,
                                           Brandon Paudert during a routine interstate traffic stop. In a
                                                                                                                                               32 law enforcement officers have been murdered by domestic right-wing political extremists.
                                           harrowing series of events, the Kanes killed the officers and went
                                           on to wound a sheriff and his chief deputy before being killed                                                                        Each of their deaths was a unique tragedy.
                                           themselves. Jerry and Joseph Kane were so-called “sovereign
                                           citizens,” members of a dangerous radical-right movement that                                       Leslie George Lord, 45          John C. Bohach, 35           Lee Stewart Newbill, 49      Stephen Mayhle, 29
                                           is driven by conspiracy theories and a deep-seated hatred of the                                    New Hampshire State Police      Reno, Nev.,                  Moscow, Idaho,               Pittsburgh, Pa.,
                                                                                                                                               (Colebrook)                     Police Department            Police Department            Police Department
                                           government and may include as many as 300,000 people. As it                                         Aug. 19, 1997                   Aug. 22, 2001                May 19, 2007                 April 4, 2009
                                           happened, Brandon Paudert was the son of West Memphis Police
                                           Chief Bob Paudert. Since his son and his partner’s murders, Chief                                   Scott Edward Phillips, 32       Eric Bradford Taylor, 31     Stephen Anderson, 60         Eric Kelly, 41
                                                                                                                                               New Hampshire State Police      Massillon, Ohio,             Salt Lake City, Utah,        Pittsburgh, Pa.,
Paudert has dedicated himself to educating his fellow law enforcement officers about the threat posed                                          (Colebrook)                     Police Department            Department of                Police Department
by sovereigns, speaking to law enforcement groups and also narrating part of the Southern Poverty Law                                          Aug. 19, 1997                   Aug. 9, 2002                 Corrections                  April 4, 2009
Center officer-safety video, “‘Sovereign Citizens’ and Law Enforcement: Understanding the Threat,”                                                                                                          June 25, 2007
                                                                                                                                               Bruce Vanderjagt, 47            David Frank Mobilio, 31                                   Burt Lopez, 45
that is included in this special issue of the Intelligence Report. He says his sincerest hope is that no law                                   Denver, Colo., Police           Red Bluff, Calif., Police    John R. Smith, 40            Okaloosa County, Fla.,
enforcement officer will ever again face the tragedy that befell his own family.                                                               Department                      Department                   Bastrop, La., Police         Sheriff’s Office
                                                                                                                                               Nov. 12, 1997                   Nov. 19, 2002                Department                   April 25, 2009
Chief, why is educating law enforcement       the [officer-safety] DVD and for shar-         we should be on the lookout for. I know                                                                        Aug. 10, 2007
about the potential threat posed by so-       ing my story. But, shockingly, it’s the        it is going to save lives when officers are       Robert “Sande” Sanderson, 34    Kevin Michael Marshall, 33                                Warren “Skipp” York, 45
called sovereign citizens important?          rare officer that I have talked to who         armed with this knowledge. Training is            Birmingham, Ala., Police        Michigan State Police        Charles D. Wilson, Jr., 34   Okaloosa County, Fla.,
When you look at what happened that           knows about the sovereign citizens. I          essential. That’s the bottom line.                Department                      (Fremont)                    Bastrop, La., Police         Sheriff’s Office
day in May, it’s obvious that Brandon         talked recently to a particular officer                                                          Jan. 29, 1998                   July 7, 2003                 Department                   April 25, 2009
and Bill were not prepared for what was       who is being harassed by people who            What are your future plans now?                                                                                Aug. 10, 2007
coming. Prior to May 20, 2010, when           share the Kanes’ beliefs. The officer is       My life changed forever on May 20,                Dennis Warren Finch, 52         Donald McMurry Ouzts, 63                                  Stephen T. Johns, 39
a law enforcement officer in a traffic        actually being sued by them. Nobody            2010. I don’t want this to ever happen to         Traverse City, Mich., Police    Abbeville County, S.C.,      Ronald Harrison, 56          United States Holocaust
stop asked for registration, they nor-        else has been in touch with him. He’s          anyone again. I have a deep passion now           Department                      Magistrate’s Office          Hillsboro County, Fla.,      Memorial Museum Security
mally were handed a registration card         begging for help. He’s now in fear for         to inform as many police officers as I            May 13, 1998                    Dec. 8, 2003                 Sheriff’s Office             June 10, 2009
from one of the 50 states. But not that       his life. It’s people like this that just      can about the dangers presented by sov-                                                                        Aug. 15 2007
day. You can see a look of confusion on       tear at your heart. I’ve decided I’m           ereigns and to teach them what to look            Dale Dewain Claxton, 45         Danny Wilson, 37                                          Shane Thomas Detwiler, 31
Brandon and Bill’s faces as Jerry Kane        going to do all I can to help these offi-      for, so they can be prepared for this sit-        Cortez, Colo., Police           Abbeville County, S.C.,      Thomas Paul Tennant, 51      Chambers County, Texas,
produced his fake sovereign driver’s          cers. I’m going to respond to every call       uation. I hope we can reach more police           Department                      Sheriff’s Office             Woodburn, Ore., Police       Sheriff’s Office
license. Brandon and Bill were on that        and every E-mail to make sure that             officers and tell them about the dangers          May 29, 1998                    Dec. 8, 2003                 Department                   July 13, 2009
traffic stop for nearly 15 minutes, and       they are getting the information that          we are facing. I hope to educate as many                                                                       Dec. 12, 2008
they were obviously confused by these         they need to be safe.                          people as I can. I want to focus on offi-         James Arland Rowland, Jr., 30   Robert Walter Hedman, 49                                  Bill Evans, 38
bizarre documents. My officers just did                                                      cer safety issues, that’s what I want to          Palmer, Alaska, Police          Otero County, N.M.,          William Hakim, 51            West Memphis, Ark.,
not know what they were looking at,           Do you worry about the threat posed to         dedicate my life to. s                            Department                      Sheriff’s Department         Oregon State Police          Police Department
that they were facing dangerous believ-       law enforcement officers by other types                                                          May 15, 1999                    Dec. 18, 2004                Dec. 12, 2008                May 20, 2010
ers in the sovereign citizens ideology. If    of extremists?                                 West Memphis, Ark., Police Chief Bob
they had known in advance what they           Any extremist group is a danger to offi-       Paudert has served in law enforce-                Ricky Leon Kinchen, 35          Henry “Hank” Nava, Jr., 39   Paul Sciullo III, 37         Brandon Paudert, 39
were dealing with, Brandon and Bill           cers, regardless of what ideology they         ment for 45 years. He began his career            Fulton County, Ga., Sheriff’s   Fort Worth, Texas,           Pittsburgh, Pa., Police      West Memphis, Ark.,
would be alive today.                         have. If they go to the extreme with           as a jailer in Shelby County, Tenn.,              Department                      Police Department            Department                   Police Department
                                              their beliefs and they are willing to die      and served as head of narcotics for the           March 17, 2000                  Dec. 1, 2005                 April 4, 2009                May 20, 2010
You’ve told us that you have heard from       for their beliefs, they are dangerous          Memphis Police Department before join-
many police officers who have had deal-       to law enforcement. We need to know            ing the West Memphis department in
ings with sovereigns. Tell us a little more   what the signs are that are associated         1999. Officers who would like to talk with
about that.                                   with all types of extremists; we need to       the chief are encouraged to contact him
I have received calls from all over the       know what their tattoos mean and so            through his police department’s phone
country, and considerable gratitude for       forth. It’s clear there are indicators that    number, 870-735-1210.

16    splc intelligence report
Southern PovertyCase
                   Law Center3:15-cr-00438-JO      Document 155-1            Filed 10/17/18     Page 34 of 149        Non Profit Org.
                                                                                                                       U.S. Postage
400 Washington Ave                                                                                                        Paid
Montgomery, AL 36104                                                                                                 Southern Poverty
                                                                                                                        Law Center




The SPLC Intelligence Report Offers
Online Investigative Resources
The Intelligence Report is offering free online resources to help law enforcement track
extremist activity in their communities and conduct criminal investigations. Check out our
website and see all that we have to offer. www.intelligencereport.org

                                                                               Intelligence Files
                                                                               intelligencereport.org/files
                                                                               Read our in-depth profiles about hate move-
                                                                               ment leaders and their groups. Learn what
                                                                               motivates them, how they act and how your
                                                                               community may be affected.

                                                                               Hatewatch.org
                                                                               intelligencereport.org/blog
                                                                               Don’t wait for the printed edition to get up-
                                                                               dates about hate groups and extremists. Read
                                                                               our online Hatewatch blog for current events
                                                                               in the world of hate. And subscribe to our free
                                                                               e-newsletter Hatewatch Weekly.

                                                                               Interactive Hate Map
                                                                               intelligencereport.org/hatemap
  Ever seen tattoos like these while on duty?                                  Find detailed information about hate groups
  Everything you wanted to know about                                          and their activities in your area.
  Racist Skinheads and more is available
  on our website. www.intelligencereport.org
                                                                               Intelligence
  Learn more about our free trainings tailored for individual local, state
  and federal law enforcement agencies. Request training online.
                                                                                    Report
                                                                                      We’re more than a magazine
  intelligencereport.org/training

 Receive a Free Subscription to Intelligence Report magazine: www.intelligencereport.org/subscribe
Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 35 of 149




         ATTACHMENT F
    United States v. Winston Shrout
           3:15-cr-00438-JO

               ‘The Lawless Ones’
            Special Report, 2nd Edition
        The Anti-Defamation League (2012)
    Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 36 of 149



               SPECIAL                                              2ND EDITION
               REPORT




THE LAWLESS ONES
THE RESURGENCE OF THE SOVEREIGN CITIZEN MOVEMENT
           Case 3:15-cr-00438-JO                           Document 155-1                     Filed 10/17/18                Page 37 of 149




                                   The Lawless Ones:
                     The Resurgence of the Sovereign Citizen Movement

CONTENTS


Key Findings.................................................................................................................................................... iii
I. Introduction to the 2012 Edition .................................................................................................................... 1
II. Sovereign Citizen Ideology ............................................................................................................................ 3
III. Organization of the Sovereign Citizen Movement ........................................................................................ 6
   The Sovereign Citizen Guru ........................................................................................................................... 6
   Sovereign Citizen Groups .............................................................................................................................. 7
   Sovereign Citizens on the Internet ................................................................................................................. 8
IV. Composition and Makeup of the Sovereign Citizen Movement .................................................................. 10
   Personality Types ......................................................................................................................................... 10
   Demographics.............................................................................................................................................. 11
   Prisoners as Sovereign Citizens .................................................................................................................... 12
   Law Enforcement ........................................................................................................................................ 14
   Exporting Sovereign Citizenship .................................................................................................................. 14
V. Sovereign Citizen Tactics: Paper Terrorism ................................................................................................. 16
   Bogus Liens ................................................................................................................................................. 16
   Other Harassing Attempts ........................................................................................................................... 18
VI. Sovereign Citizen Tactics: Counterfeit Documents and Entities ................................................................. 20
   Fictitious Documents and Identification ...................................................................................................... 20
   Fictitious Financial Instruments ................................................................................................................... 22
   Fictitious Law Enforcement Entities ............................................................................................................ 23
   Fictitious Nations, Quasi-Nations and Tribes ............................................................................................... 24
VII. Sovereign Citizen Tactics: Frauds and Scams ............................................................................................ 26
   Mortgage/Foreclosure Schemes ................................................................................................................... 27
VIII. Sovereign Citizen Tactics: Threats, Takeovers and Violence .................................................................... 32




                                                                                i
      Case 3:15-cr-00438-JO         Document 155-1         Filed 10/17/18      Page 38 of 149




Key Findings

     Significant Growth. The sovereign citizen movement is an extreme anti-government
      movement whose members believe the government has no authority over them. It began a
      resurgence of activity, including criminal activity, in 2009 that has shown no signs of stopping.
      In 2012, the sovereign citizen movement is currently one of the most problematic domestic
      extremist movements in the United States.

     Potential for Violence. Sovereign citizen criminal activity includes violent acts, exemplified
      recently by the brutal murder of two West Memphis police officers at the hands of a father
      and son pair of sovereign citizens in May 2010. More violent encounters have occurred
      between police and sovereign citizens since then. Spontaneous sovereign citizen violence,
      especially during traffic stops and visits to residences, poses a significant risk to law
      enforcement officers and public officials.

     Harassing Liens a Major Problem. More widespread than violence is a set of tactics known as
      “paper terrorism,” in which sovereign citizens use legal filings to harass, intimidate, and
      retaliate against public officials, law enforcement officers, and others. Most common is the
      filing of bogus liens on the property of perceived enemies. Though a number of laws were
      passed in the 1990s to deal with this problem, sovereign citizens remain undeterred and
      continue to file such harassing liens in large numbers.

     Exploiting the Mortgage/Foreclosure Crisis. Self-appointed “gurus” in the sovereign citizen
      movement have actively been exploiting the foreclosure crisis, crisscrossing the country
      promoting schemes and scams to desperate homeowners, while falsely claiming that such
      schemes can save people’s homes. Other sovereign citizens are even brazenly seizing homes
      left empty because of foreclosures and claiming the homes for their own.

     Infecting Prisons. As a result of imprisoned sovereign citizens continuing to recruit and teach
      their ideology while behind bars, a growing number of federal and state prisoners are
      becoming sovereign citizens or using the “paper terrorism” tactics of the movement to
      retaliate against judges, prosecutors and others involved in their case. Prison officials have so
      far had little luck in stemming the growth of this movement in prisons.

     Growing “Moorish” Movement. Though the sovereign citizen movement is still largely white
      (and contains some white supremacist members), in recent years a growing African- American
      offshoot of the sovereign citizen movement, often called the “Moorish” movement, has been
      gaining strength, teaching sovereign citizen ideas and tactics to a new pool of potential recruits.




                                                  iii
       Case 3:15-cr-00438-JO          Document 155-1         Filed 10/17/18       Page 39 of 149




I. Introduction to the 2012 Edition
In recent years, Americans have witnessed a wave of anti-government sentiment sweeping the country.
In the mainstream, this manifested itself in anti-incumbent attitudes as well as the growth of
movements like the Tea Party.

Out on the fringes of American society, the growth of anti-government sentiment spawned the
proliferation of extreme anti-government conspiracy theories and the resurgence of anti-government
extremist groups and movements. Of these, the movement that exhibited the most rapid growth of
membership and activity—including violent and criminal activity—was the so-called “sovereign
citizen” movement.

The sovereign citizen movement, though it has existed for decades, has traditionally garnered so little
attention from the media that most Americans are not even aware that it exists, much less that it has a
long track record of criminality and violence. Part of the reason for this lack of attention is that the
ideology of the movement is complicated, its tactics and activities are unusual, and adherents of the
movement typically do not form organized groups that can draw more attention. Usually, the
movement operates “under the radar” of public attention; even when attention is drawn to the
activities of adherents, the media often does not understand their connection to an organized
movement.

Occasionally the sovereign citizen movement does come to public attention, usually through a
shocking act such as standoff or shootout. In 2010, such an act occurred. On May 20, 2010, a 45-year-
old sovereign citizen with Ohio and Florida connections, Jerry Kane, was driving along I-40 in eastern
Arkansas when he was pulled over by West Memphis, Arkansas, police officers running a drug
interdiction operation.

Kane, travelling with his 16-year-old son, Joseph, a dedicated disciple of his father’s extreme theories,
exited the mini-van and began talking to, then arguing with, the officers. Joseph Kane then jumped out
of the mini-van with an AK-47, opening fire on the unsuspecting officers almost immediately, hitting
one officer 11 times and the other 14 times, killing them both. Ninety minutes later, after authorities
located the Kane’s vehicle, a second shootout occurred, in which the Crittenden County sheriff and his
chief deputy were both wounded, and the Kanes were killed.

Shortly after this tragic incident, the Anti-Defamation League released the first edition of this report,
designed to draw attention to the growing tide of sovereign citizen activity and violence across the
country and to explain the current trends and tactics within the movement.

Unfortunately, in the nearly two years since the West Memphis shootout and the report’s release, the
sovereign citizen movement has shown no signs of slowing down. Instead, from every quarter, there
have been more violent confrontations, more threats and acts of intimidation and harassment, and
more scams and frauds.

Because of the continued threat that this extreme movement poses to the safety and well-being of law
                                                     1
       Case 3:15-cr-00438-JO          Document 155-1        Filed 10/17/18      Page 40 of 149




enforcement officers, public officials, and the public at large, the Anti-Defamation League has issued a
new and updated version of The Lawless Ones, showing many of the most recent criminal incidents
that have come out of the sovereign citizen movement and highlighting the main trends of the
movement.

The resurgence of the sovereign citizen movement has already caused problems across the country. If
the movement’s growth is allowed to continue unchecked, further acts of violence are inevitable,
putting government officials, law enforcement officers, and private citizens all at risk. An even larger
number of people will fall victim to sovereign citizen acts of harassment and intimidation, as well as to
their frauds and scams. This report should serve as a warning call.




                                                    2
       Case 3:15-cr-00438-JO          Document 155-1         Filed 10/17/18      Page 41 of 149




II. Sovereign Citizen Ideology
The sovereign citizen movement began in the early 1970s with a single group, the Posse Comitatus,
but its ideology did not really mature until the 1980s, when a serious recession and simultaneous farm
crisis created a ready pool of potential recruits. The Posse expanded and a number of other, similar
groups formed around the country. By the end of the decade, the Posse had died away but the
movement it helped create lived on. During the mid to late 1990s, the sovereign citizen movement
received another burst of energy, forming scores of vigilante “common law courts.”

As it evolved, the sovereign citizen movement developed an ideology centered on a massive conspiracy
theory. Though different sovereign theorists all have their own varying versions of this conspiracy,
including exactly when it started and how it manifested itself, the theories all share the belief that many
years ago an insidious conspiracy infiltrated the U.S. government and subverted it, slowly replacing
parts of the original, legitimate government (often referred to by sovereigns as the “de jure”
government) with an illegitimate, tyrannical government (the “de facto” government).

As a result, sovereign citizens believe that today there are really two governments: the “illegitimate”
government that everyone else thinks is genuine and the original government that existed before the
conspiracy allegedly infiltrated it. They claim allegiance to the original government and disdain the
“illegitimate” one. To them the original government was a utopian minimalist government which never
interfered with the citizenry; in their fantasy history of the United States, they believe that people
followed “God’s laws” rather than “man’s laws.”

Sovereign citizens (adherents may also refer to themselves by such terms as “constitutionalists,”
“freemen,” and “state citizens”) make many efforts to separate themselves from the “illegitimate”
government. Some will even renounce their U.S. citizenship (by which they intend only to renounce
any ties with the “illegitimate” government, not the country itself). Very common is for sovereign
citizens to use punctuation in their name—such as commas, colons, and semi-colons—to separate
their first and middle names (their “Christian appellation”) from their last name, which many think is
their “government-given” name. Thus Michigan militia leader Mark Koernke, when he also became a
sovereign citizen, began writing his name as “Mark Gregory,, Koernke.”

Sovereign citizens believe that the “illegitimate government,” largely through the 14th Amendment,
enslaved all Americans by creating a special class of citizenship, “citizens of the United States,”
members of which would have no rights—only whatever privileges the government deigned to grant
them. The government tricked Americans into becoming “citizens of the United States” by offering
them privileges, such as driver’s licenses and Social Security, which were actually hidden contracts with
the government through which Americans unknowingly gave away their sovereignty.

Sovereign citizens believe that Americans can tear up these so-called contracts, regain their sovereignty
and become immune to the “illegitimate” government, which they claim has no jurisdiction over them.




                                                    3
         Case 3:15-cr-00438-JO          Document 155-1         Filed 10/17/18     Page 42 of 149




As a result, sovereign citizens eschew taxes, Social Security, and almost all licenses, registrations and
permits. Many sovereign citizens even believe that using zip codes is a contract with the “illegitimate”
government and thus will use special forms of address that they think allows them to avoid a contract
while still getting their mail delivered. Representative examples taken from actual sovereign citizen
documents include (names, street names and numbers have been changed):


 John Doe                                            John Doe
 c/o 110 West 15th Street, #20-P Austin, Texas       c/o 1379 S. Lipton Avenue #140
 Republic                                            Tucson, Arizona state
 Postal Zone 78705/tdc                               Postal Zone 85719/tdc


 John Doe                                            Jane Doe
 c/o 12000 N. Peachtree Road                         Postal Zone Exempt Non Domestic c/o:
 Grants Pass, Oregon near Postal Zone 97527          2300 Everett Rd., T.D.C. Kapa’a, Kaua’I,
                                                     Haai’I, (u.S.A.)
                                                     near (96746) C. F.


 John Doe                                            Jane Doe, Sui Juris
 2nd Judicial District                               Non-Resident, Non-Domestic Delivery c/o
 4389 W. Ave. #123                                   HC 24, Box 142
 Lancaster, California Republic                      Witt Springs, Arkansas Republic
                                                     United States of America

The result of sovereign citizen ideology is that its adherents believe the government (including police
and the judicial system) has no jurisdiction over them. To give a typical example, in April 2010 in Brush,
Colorado, after several traffic and other violations, David Hemby told the Brush City Council that he
wasn’t subject to city ordinances because he was a “sovereign citizen.” Sovereigns also are attracted to
setting up their own parallel governmental institutions (such as their own courts or grand juries or even
law enforcement agencies) in opposition to those of the “illegitimate” government.

Sovereign citizens can rationalize disobeying or ignoring virtually any law or regulation, major or minor.
This, combined with their antagonistic attitude towards government, can put them on a collision course
with virtually any form of authority. For example, in February 2012, a Chelan County, Washington, jury
convicted sovereign citizen Robert Stewart of seven counts of animal cruelty and unsafe confinement of
horses, as well as one count of second degree criminal trespass. In September 2011, the Humane
Society had seized five horses from Stewart that were suffering from malnutrition and injury; one later
had to be put down. A month later, Stewart walked onto the property of the director of the Humane
Society to take photographs of her home. Stewart, who believes local authorities have no jurisdiction
over him, had claimed that they could not prosecute him because he was a sovereign citizen.

Many sovereign citizens refuse to stop engaging in their clashes with government even after repeated
run-ins with the law. For example, Tampa, Florida, sovereign citizen Emilio Ippolito was convicted in
1998 of obstruction of justice and sending threatening letters to federal officials and was sentenced to 11
                                                     4
         Case 3:15-cr-00438-JO         Document 155-1         Filed 10/17/18     Page 43 of 149




years in federal prison. His daughter, also a sovereign citizen, was similarly convicted and actually died
in prison. However, after his release, Ippolito, who is 85 years old, went right back to sovereign citizen
activities and was arrested twice in 2011, once for impersonating a public officer and once for practicing
law without a license.




                                                    5
       Case 3:15-cr-00438-JO          Document 155-1         Filed 10/17/18      Page 44 of 149




III. Organization of the Sovereign Citizen Movement
The sovereign citizen movement is unusual in that, unlike many other extreme movements, it is not
generally oriented around groups. Though sovereign citizen groups do form, and sometimes certain
types of sovereign citizen groups even become popular for a time, the default structure of the
sovereign citizen movement is that of a large mass of individuals or loosely aligned and informal/ad
hoc groups, led by a number of sovereign citizen “gurus,” who provide leadership and inspiration as
well as new sovereign citizen ideas and tactics.


The Sovereign Citizen Guru

Gurus may refer to themselves by a variety of terms (such as “constitutional scholar,” “private
attorney general,” etc.; the list is endless), often claiming to be some sort of legal or constitutional
expert (though there are few if any actual attorneys in the movement, as the movement believes they
are illegitimate). Though some may have other jobs, many are full-time gurus, making a living by
selling materials and holding seminars. Some will offer their services as “legal consultants,” while
others will also engage in scams and frauds. Some do all of these things simultaneously. When
sovereign citizen groups do form, they will sometimes be teams of sovereign citizen gurus working
together, such as TeamLaw of Colorado, a collection of several sovereign citizen presenters.

The most common guru activity is the seminar, often held in hotel meeting rooms and sometimes
attended by hundreds of people, from long-time sovereign citizens to potential recruits. For example,
in 2010, sovereign citizen guru Tim Turner and some of his disciples organized “America Can Be
Free” seminars, usually with the help of local sovereign citizens, ostensibly offering people the chance
to “free yourself from the debt prison” for the admittance price of $405 and one pre-1964 Silver
Dollar (sovereign citizens believe that only gold and silver constitute “constitutional” money, so this is
a symbolic gesture). They held a “4-Day Super Advanced Enforcement Seminar” in Seattle,
Washington, from May 20-23, 2010, then followed it up with another seminar on May 29-30 near
Boise, Idaho, which they advertised would actually be held in a conference room of the Meridian,
Idaho, Police Department. Similar seminars are regularly held in most areas of the country by various
sovereign citizen gurus.

Since the 1980s, some sovereign citizens have even started their own “law schools.” One of the first to
emerge was the “Barrister’s Inn School of Common Law” out of Boise, Idaho. It no longer
exists, but one of its leaders still runs the eponymous George Gordon School of Law out of Isabella,
Missouri. Other sovereign citizen “law schools” operating today include the Texas-based “Freedom
School” and the Minnesota-based “Erwin Rommel School of Common Law.”

There are scores of sovereign citizen gurus across the United States. Some, such as Richard James
McDonald of California (or “Sir Richard James, McDonald,” as he often refers to himself) and




                                                    6
       Case 3:15-cr-00438-JO        Document 155-1        Filed 10/17/18     Page 45 of 149




David Wynn Miller of Wisconsin (or “PLENIPOTENIARY-JUDGE: David-Wynn: Miller”), have
been prominent gurus for decades. Others, such as Jerry Kane, the man involved in the West
Memphis shootings, are newer to the scene.

Among a few of the other more prominent gurus active today are Winston Shrout, Tim Turner, Sam
Kennedy, Jean Keating, and Jack Smith; they may hold seminars around the country. New gurus
constantly emerge. One individual, Robert Kelly of Oregon, has long occupied a special role in the
movement, as the publisher of the Americans Bulletin, a bimonthly newspaper that acts as the “New
York Times” of the sovereign citizen movement. Many new sovereign citizen theories first see print
there.

The most influential sovereign citizen gurus are the ones who contribute new lore to the sovereign
citizen canon, coming up with new pseudo-legal and pseudo-historical theories. Most sovereign gurus,
though, repackage and repeat already existing sovereign citizen theories, or create variations
of them. When Roger Elvick, an elder statesman in the sovereign citizen movement, came up with a
package of new theories in 1999 that he called “redemption,” within only months a number of gurus
were holding “redemption” seminars around the country, a practice that continues to this day. One
such disciple, Winston Shrout of Oregon, has now become a “master” of his own, and a variety of
lesser gurus now offer seminars based on his ideas (Kane was one such).

Some gurus, though, have theories so arcane that few others could ever easily repeat them. Perhaps
the best example is David Wynn Miller, who has actually created (and uses) a completely alternative
grammar for the English language, which he claims allows him to master the judicial system. Or, as
Miller puts it on his Web site, “FOR THIS PLENIPOTENTIARY-JUDGE: David-Wynn: Miller's-
KNOWLEDGE OF THESE CORRECT-SENTENCE-STRUCTURES-COMMUNICATION-
SYNTAX-LANGUAGE=(C.-S.-S.-C.-S.-L.) IS WITH THE CLAIMS BY THE QUANTUM-
LANGUAGE-SYNTAX-NOW-TIME-FACTS.”


Sovereign Citizen Groups

In addition to gurus and their followers, sovereign citizen groups do emerge from time to time. Often
they are informal groups of sovereign citizens in a particular geographic area, who meet together to
share ideas or sometimes host a travelling guru. Sometimes they may give themselves names, such as a
“constitutional study group” (not to be confused with similarly named groups started by Tea Party-
type activists).

Occasionally sovereigns may form other types of groups. One of the more common types is a group
that duplicates, resembles, or emulates a governmental entity. In the 1980s, for example, a Utah
sovereign citizen named Walt Mann started the “township” movement, urging people to form their
own independent “townships.” In the 1990s, vigilante “common law courts” became extremely
popular in the sovereign citizen movement, with over a hundred forming. A few common law courts
still exist today, such as the “Sovereign People’s Court for the United States” in Nevada, which has
had over 100 people attend some of its meetings in recent years. Various sovereign citizens may dub
themselves “private postmasters” or “private attorneys general.”

In the 2000s, no one such type of group has predominated. Some sovereign citizens, most notably a
                                                  7
       Case 3:15-cr-00438-JO          Document 155-1        Filed 10/17/18      Page 46 of 149




group called Guardians of a Free Republic, have tried to create their own “grand jury” system (a
sovereign citizen tactic dating back to the 1980s), arguing that such entities can nullify any law or
judicial ruling. The most popular sovereign citizen group in the U.S. today is a spin-off of the
Guardians led by Alabama-based guru Tim Turner (aka James Timothy Turner). Calling itself the
Republics for the united States of America (lower case “u” intentional on their part) or RuSA, the
group is a loose collection of Turner followers and local sovereign citizen groups. Larger sovereign
citizen groups tend to be unstable and fractious.

One recent innovation, which may or may not prove popular, has been promoted by a few gurus,
notably James Thomas McBride of Ohio. This is the so-called “Three Notary Panel.” This is an
expansion of an older sovereign notion that notary publics actually have extensive powers, of which
most people are entirely unaware, using the “Notary Protest Process.” Three notaries can form a
special panel, or a sovereign citizen may select three notaries to form such a panel to help him or her,
and when the panel convenes, it may subpoena people, authorize bogus liens, rule laws
unconstitutional, and more. As a result, in some places, sovereign citizens are attempting to become
notaries, to avail themselves of this “power.” As with so many other recent sovereign citizen tactics,
its advocates often suggest these notary panels can be used to fight mortgage foreclosure.


Sovereign Citizens on the Internet

As is true for most types of extremist movements, the sovereign citizen movement has come to rely
heavily on the Internet for propaganda, recruitment, and funds. The Internet is particularly important
to sovereign citizen gurus, as it gives them an inexpensive and reliable way to introduce people to their
pseudo-legal theories and to promote their seminars and products (such as instructional manuals, form
templates, and DVDs). It also is useful for sovereign citizen con artists to reach gullible victims. As a
result, an increasing number of sovereign citizen gurus create their own Web sites.

From the perspective of rank-and-file or prospective sovereign citizens, the Internet is full of
discussion forums and other venues where sovereign citizens can exchange information about
strategies, their own experiences, their favorite mentors, and more. In the past few years, a number of
sovereign citizens have aggressively exploited the new social media, utilizing social networking Web
sites such as Facebook to connect and recruit, and video hosting services like YouTube to market
various gurus and their theories. Sovereign citizen videos in particular are becoming increasingly
common on-line; many gurus will even put up videos of a sample seminar, or portion of it, to market
themselves and their theories. Sovereign citizens may also film traffic stops or other encounters with
police, then upload the videos to the Internet.

In addition to these more or less standard ways for extremists to exploit the Internet, sovereign
citizens have used the Internet in less common ways as well. For example, they have taken advantage
of the recent emergence of document hosting sites (essentially like YouTube but for PDF files) to
upload thousands of documents, especially templates and examples of various sovereign citizen
paperwork. It is easy in 2012 to find downloadable templates that allow people to declare themselves
sovereign citizens, file bogus liens on perceived enemies, or engage in other harassing or intimidating
letters and filings.

They have also turned to the Internet to try to help solve a perennial problem that sovereign citizens
                                                    8
       Case 3:15-cr-00438-JO          Document 155-1        Filed 10/17/18      Page 47 of 149




face: county and state officials refusing to accept and file their bogus documents. Although
unfortunately some county recorder offices and secretary of state offices continue to accept all
sovereign citizen filings, no matter what problems they may cause (sometimes out of ignorance,
sometimes because of state law, but often out of a fear of being sued), a growing number of
governmental recording/filing agencies now refuse to accept such pseudo-legal documents, thus
stymieing the harassing or other intentions of the sovereign citizens trying to file them.

As a result, several on-line entities have emerged to accept sovereign citizen filings as “third party
recording entities.” The National Republic Registry, for example, out of Mansfield, Texas, bills itself as
“YOUR Solution to Hassle Free Public Recording.” GetNotice is a similar site operating from Fort
Collins, Colorado; so too is America’s Public Record, based in Scottsdale, Arizona.




                                                    9
        Case 3:15-cr-00438-JO         Document 155-1         Filed 10/17/18      Page 48 of 149




IV. Composition and Makeup of the Sovereign Citizen Movement
The loose and unorganized nature of the sovereign citizen movement makes its size difficult to gauge,
but it is clear that its membership is well into the tens of thousands, at the very least. The composition
of its membership is somewhat easier to determine.


Personality Types

Though an individual may get involved in the sovereign citizen movement for any number of reasons,
three types of people turn up again and again when one examines its membership:

       People who are financially stressed. Whether the stress is due to unemployment, bankruptcy,
        creditors, spousal or child support, tax problems or something else, the desperation that comes
        with financial troubles can be a powerful motivator. Though many different extremist
        movements have tried to take advantage of economic troubles over the years to recruit new
        adherents, the sovereign citizen movement has an advantage in that it doesn’t just offer people
        targets to blame for their woes (the banks, the illegitimate government, etc.), but it can also
        seem to offer relief in the form of a variety of pseudo-legal “solutions” that offer almost
        magical ways to get out of foreclosure, debt, or other financial troubles.

       People who are angry at government, especially government regulation. Some people develop
        intense antipathy toward government rules and regulations, from property codes to tax laws.
        Every unsuccessful encounter with the government simply makes them angrier. Consequently,
        when they encounter the sovereign citizen movement, with its alleged ways to get around laws
        and regulations, as well as tools of retaliation against government officials, they find the
        movement very attractive.

       Con artists and people who want “something for nothing.” The sovereign citizen movement is
        full of theories that promise people quick riches or other seemingly magical benefits, from
        being able to eliminate a mortgage to be able to hide one’s income in a series of trusts and
        make it immune to government scrutiny. As a result, the movement appeals powerfully to
        people who are always seeking a quick buck or something for nothing. It also appeals to con
        artists and confidence men and women who can use the movement’s theories to create
        schemes to attract money from the greedy or the innocent alike.




                                                    10
       Case 3:15-cr-00438-JO          Document 155-1        Filed 10/17/18      Page 49 of 149




Demographics

Demographically, most sovereign citizens tend to be middle-aged or older. Many of the leaders of the
movement are in their 60s and 70s. This has sometimes caused law enforcement officers to
underestimate a sovereign’s potential for violence, as there are fewer elderly violent offenders in
general, but unfortunately there have been many armed confrontations between police and older
sovereign citizens. However, the resurgence of the movement in the past several years have brought in
a lot of new adherents, including young ones. The majority of sovereign citizens are male, but there is
a sizable female minority and even a few female sovereign citizen gurus.

In its early decades, the sovereign citizen movement was overwhelmingly white. Indeed, a number of
its founders and pioneers were explicit white supremacists. Today, there are still some white
supremacists in the movement, typically followers of Christian Identity, a racist and anti-Semitic
religious sect whose anti-government beliefs are often compatible with movements such as the militia,
tax protest and sovereign citizen movements.

However, since the 1990s, the percentage of non-white sovereign citizens has increased substantially.
The basic ideology of the movement is inherently anti-government, rather than white supremacist;
moreover, it is infinitely adaptable to different circumstances. As a result, there are Asian sovereign
citizens, Hispanic sovereign citizens, and so forth. Many members of the native Hawaiian secessionist
movement are sovereign citizens.

It is among African-Americans, though, that the sovereign citizen movement has really seen growth
over the past 15 years or so, so much so that an entire sub-movement of African-American sovereign
citizens, who often describe themselves as “Moors,” “Moorish,” or “Mu’urish,” has developed. The
Moorish movement started as a mixture of ideas from the sovereign citizen movement and a religious
sect called the Moorish Science Temple (MST). The movement has expanded beyond MST members
to include other African-Americans (and, oddly, a few whites), while there are many MST members
who do not adhere to sovereign citizen ideology at all, but there remain many connections between the
Moorish movement and the MST.

The Moorish movement arose in the 1990s in northeastern cities and southeastern rural areas, which
still tend to be its areas of strength. Adherents subscribe to all of the popular traditional sovereign
citizen theories, but have added additional, Afro-centric pseudo-legal theories, such as the notion that a
1787 treaty between the United States and Morocco somehow gives “Moors” in the United States a set
of special privileges and immunities. Ironically, most Moorish movement members have no idea that
their ideology is descended from an extreme right-wing belief system created in part by white
supremacists (though Moors frequently will cooperate with white sovereign citizens).

The tactics that Moorish movement adherents engage in are essentially identical to those practiced by
other sovereign citizens. A few recent examples illustrate this:

      Elyria, Ohio, March 2012: Moorish sovereign citizen Kareen Tucker received a sentence of 25
       years in prison on robbery, drug and kidnapping charges for a 2010 incident in which he and
       two other men kidnapped a man, then held his girlfriend and her three children at gunpoint

                                                   11
       Case 3:15-cr-00438-JO         Document 155-1         Filed 10/17/18      Page 50 of 149




       while demanding money. During his trial, Tucker, who defended himself, claimed that he had
       “diplomatic immunity” and that, because the Uniform Commercial Code allegedly governed
       law in the United States, he couldn’t face criminal charges because he did not have a “contract”
       with the state of Ohio.

      Akron, Ohio, May 2011: Moorish sovereign citizen Chico Rhasiatry of Akron, Ohio, was
       convicted for unauthorized practice of law, criminal trespassing and obstructing official
       business. Rhasiatry had introduced himself as “counsel” during the trial of another Moorish
       adherent, Demond El-Muur, and told the judge that El-Muur was an “Aboriginal” whose case
       had to be heard in a Moorish jurisdiction. Prior to his sentencing, he was found in contempt
       for again trying to represent someone and sentenced to a month in jail for this new offense.

      Detroit, Michigan, March 2010: A Detroit resident, Andre Frank Hardy, led police on an
       extensive chase rather than pull over for a traffic stop for expired plates (Hardy also allegedly
       had six outstanding warrants and a suspended license). Taken into custody, Hardy told police
       that, as a member of the Moorish Nation, the U.S. government had no authority over him.

      Newport News, Virginia, March 2010: A Newport News, Virginia, sovereign, Amun Asaru
       Heh-El, was brought to court to face four counts of driving without a license. Heh-El allegedly
       told the judge that he was not under the authority of the United States, and subsequently left
       the courtroom during a recess before the trial began (coincidentally, that afternoon the judge
       had to deal with a white sovereign citizen couple over a different issue).

A number of African-American sovereign citizens are also involved with fringe religious groups of
different types. The most common such group, of course, is the MST. The Georgia-based
“Nuwaubian Nation” is another fringe religion with a number of sovereign citizen members. From
time to time, adherents of the Nation of Islam may also become sovereign citizens. One African
American sovereign citizen in Tennessee claimed in March 2010 that he was a follower of Yahweh ben
Yahweh, leader of the Nation of Yahweh, a black separatist religious sect.

This trend is not, however, limited to African-American sovereign citizens. Some white sovereign
citizens also belong to fringe religious groups. In recent years, for example, some members of the
polygamist Fundamentalist Church of Latter Day Saints, a controversial and radical offshoot of the
Mormon church, have sported sovereign citizen license plates.


Prisoners as Sovereign Citizens

Since the 1990s, hundreds, possibly thousands, of sovereign citizens have been sent to county jails or
state or federal prisons. Though imprisoned, many of them have seen no need to curtail their
sovereign citizen activities. Some sovereign citizens have continued their paper terrorism tactics




                                                   12
       Case 3:15-cr-00438-JO         Document 155-1         Filed 10/17/18      Page 51 of 149




from behind bars, while a number of them have also been teaching the ideology of the sovereign
citizen movement to other prisoners.

As a result, over the last ten years, a wave of prison-based sovereign citizen activity has swept the
country, much of it generated by “traditional” criminals such as drug dealers or thieves, some of
whom have actually become sovereign citizens themselves, with others simply trying some sovereign
citizen tactics because they have been told they would work. In the mid to late 2000s, for example, as
uncovered by an in-depth investigation by the Washington Monthly, a number of inner city Baltimore
drug dealers have used sovereign citizen arguments during their trials. One public defender described
it as “an infection that was invading our client population of pre-trial detainees.”

Some recent examples include:

      Southport Correctional Facility, Chemung County, New York, 2010: Prison officials charged
       sovereign citizen inmate Jose A. Fuentes with impermissible filing of documents, copyrighting
       his name and disobeying a direct order following their discovery that Fuentes, in a letter to his
       wife, directed his spouse to file harassing Uniform Commercial Code documents against
       corrections employees. He was found guilty of the charges; in 2011, a New York appeals
       court confirmed the conviction.

      Marion, Illinois, April 2010: Daniel Petersen, one of the leaders of the Montana Freemen,
       who engaged in an 81-day standoff with the federal government in 1996, was sentenced to 7½
       years in prison for filing bogus liens against three federal judges. Petersen was still in federal
       prison at the time he filed the liens, serving out the 15-year prison sentence handed to him by
       U.S. District Judge John Coughenour, one of the victims of Petersen’s liens. Petersen’s full
       scheme reveals the ingenuity and energy of sovereign citizens. He not only filed liens against
       the federal judges, but also issued bounties for their arrests. Then he created a phony
       company and recruited other inmates to invest in it, promising them large sums of money
       after he collected the money ($100 trillion, plus interest, he told them) that the government
       allegedly owed him.

      Queens, New York, March 2009: A Queens County court declared “null and void” a series of
       bogus liens placed on Queens prosecutors who had been involved in the case of Ronald
       Thompson, a convicted murderer serving a 20 years to life sentence at Sing Sing. Declaring
       that the prosecutors had violated his “copyright” by using his name without his permission,
       he claimed they owed him more than $1 million.

      Miami, Florida, May 2009: Miami resident Marlon T. Moore was arrested for filing tax forms
       that claimed a total return of $14 trillion. Moore had recently been released from federal
       prison after serving a six-year sentence on money laundering charges. According to a former
       fellow prisoner, Moore and another inmate, Willie Cameron, had become sovereign citizens
       while in a federal prison near Orlando. Cameron also allegedly filed a fraudulent return, but
       only for $53,000 or so; he was also arrested.

      Terre Haute, Indiana, April 2008: Russell Dean Landers, another imprisoned member of the
       Montana Freemen, was sentenced to an additional 15 years in prison; Landers was one of
                                                  13
       Case 3:15-cr-00438-JO         Document 155-1         Filed 10/17/18     Page 52 of 149




       three federal inmates who had demanded millions of dollars from prison officials for using
       their “copyrighted” names without their permission. They were convicted of conspiracy and
       mailing threatening communications with the intent to extort.


Law Enforcement

Amazing as it may seem, especially given that police are among the most common targets of
sovereign citizens, sometimes even current or former law enforcement officers can get lured into the
sovereign citizen movement. Though this is rare, in the past few years there have unfortunately been
several such incidents, including:

      Sarasota, Florida, May 2011: The Sarasota Police Department fired officer Tom Laughlin
       because of his alleged involvement in the sovereign citizen movement. In the spring of 2010,
       reportedly at the urging of his older brother, Jimmy, a sovereign citizen adherent, Laughlin
       had filed documents claiming that he was an “American National Sovereign” and no longer a
       citizen of the United States. A few months later, the two brothers were involved in a traffic
       stop in St. Augustine, following which Jimmy sent demands to the state trooper who had
       pulled him over for over $8 million in “penalties.” Jimmy Laughlin was charged with
       extortion, though those charges were later dropped. However, he was arrested on fraud
       charges for attempting to pay off a significant credit card debt using a bogus sovereign citizen
       “straw man” account. The two brothers also filed other sovereign citizen filings. Following
       these incidents, the Sarasota police opened an internal investigation on Tom Laughlin that
       resulted eventually in his firing. Laughlin appealed his firing to the Civil Service Board, but
       abandoned the attempt during his May 2011 hearing.

      Minneapolis, Minnesota, May 2010: Former Minneapolis police officer Douglas Earl Leiter
       received a 10 year sentence for his role as the leader of a sovereign citizen/tax protest group
       called Common Law Venue, which taught people how to use bogus trusts to evade taxes.

      Las Vegas, Nevada, March 2010: Jan Lindsey, a retired FBI agent from Henderson, Nevada,
       pleaded guilty to a felony count of tax evasion for evading $109,000 in personal income taxes.
       Lindsey was one of four sovereign citizens and tax protesters arrested by the FBI in May 2009
       following a three-year investigation into money laundering, tax evasion, and illegal weapons.

Exporting Sovereign Citizenship

The sovereign citizen movement originated in the United States and for many years was present
nowhere else. In the mid to late 1990s, however, the sovereign citizen movement and its cousin tax
protest movement began to appear in Canada, primarily the western provinces of British Columbia,
Albert, and Saskatchewan. It was both imported into Canada by Canadians who had become exposed
to sovereign citizen theories and exported to Canada by American sovereign citizen gurus who saw
Canada as an easy way to expand their seminar audiences. David Wynn Miller was one such American
guru who held seminars in Canada, at least until Canadian authorities banned him from the country.
As a result, the movement now has a fairly strong presence in Canada—a presence that has
experienced a resurgence in recent years just as the American sovereign citizen movement has.
                                                  14
       Case 3:15-cr-00438-JO         Document 155-1        Filed 10/17/18      Page 53 of 149




More recently, sovereign citizen activists have been trying the same thing with regard to Australia and
New Zealand. Despite the great distances, sovereign citizen guru Winston Shrout has held seminars in
Perth, Brisbane, and Adelaide in the past couple of years. David Wynn Miller has also held seminars
in Australia—and has been banned from the country in the past, though despite this he apparently
scheduled a major multi-city tour of Australia for the summer of 2010. Sovereigns now have at least a
foothold in Australia and New Zealand.

The newest target for the sovereign citizen movement has been Great Britain. In early 2010,
sovereign citizen guru Winston Shrout visited London, while would-be British sovereign citizens have
been imbibing the ideology from the Internet. Since then, some British sovereign citizens have
already uploaded YouTube videos portraying or describing traffic stop encounters with British police.

One sovereign citizen-related incident has even become “international.” In January 2011, a federal
grand jury in Nashville, Tennessee, issued a 21-count indictment against a British gun company
owner, Guy Savage, and four Americans for allegedly engaging in illegal overseas arms sales. The
American defendants subsequently reached plea deals with the government, but Savage decided
instead to represent himself and use sovereign citizen arguments and tactics in his defense, including
sending the federal court a demand for nearly $250 million, claiming that the court—and indeed, the
U.S. government—was a “legal fiction.” The U.S. government is attempting to extradite Savage from
Great Britain to stand trial in the United States.




                                                  15
        Case 3:15-cr-00438-JO          Document 155-1          Filed 10/17/18      Page 54 of 149




V. Sovereign Citizen Tactics: Paper Terrorism
The array of tactics that sovereign citizens utilize is diverse and ever-changing. Some sovereign citizen
tactics date all the way back to the 1970s, while others are brand-new. Sovereign citizen gurus
probably read more statutes and codes than most attorneys or legal scholars, but they do so for
entirely different reasons and in very different ways. They look for passages they can misuse, recast,
take out of context, or exploit. Any phrase or definition can become fodder for a new pseudo-legal
argument.

The most common sovereign citizen tactics fall into the realm of what has come to be termed “paper
terrorism.” Paper terrorism involves the use of bogus legal documents and filings, or the misuse of
legitimate ones, to intimidate, harass, threaten, or retaliate against public officials, law enforcement
officers, or private citizens. Acts of paper terrorism can range from simple and straightforward acts,
such as frivolous lawsuits, to more complex strategies, such as filing fraudulent IRS forms alleging that
the victim has been paid large sums of money, in order to “sic” the IRS on him or her.


Bogus Liens

Among the oldest paper terrorism tactics is the use of bogus or nuisance liens filed on the property of
victims (often law enforcement officers or public officials). This has the effect of clouding the title of
homes or other property belonging to the victim, who must hire an attorney to clear the title, at
considerable expense in time and money. Despite dozens of laws passed in different states in the
1990s and 2000s to deal with the problem, it still is a very effective tactic, and commonly used by
sovereign citizens.

Some of the many recent incidents include:

       Spokane, Washington, March 2012: A federal judge sentenced federal jury sovereign citizen
        Ronald James Davenport of Chewelah, Washington, to 41 months in prison after his
        conviction in November 2011 on four counts of filing more than $20 billion in bogus liens
        against government officials. The victims had all been involved in a civil case against
        Davenport for unpaid taxes.

       Devine, Texas, February 2012: Podiatrist and sovereign citizen Donald Robinson of Devine,
        Texas, pleaded guilty in state district court to fraudulent filing of a financial statement for filing
        a lien on the home of a local police officer following a traffic stop. He was sentenced to two
        years of probation and 100 hours of community service. He had previously spent time in
        federal prison for filing false income tax returns.

       Baltimore, Maryland, February 2012: A federal judge sentenced Maryland sovereign citizen
        and tax protester Andrew Isaac Chance to 65 months in prison for filing a $1.3 billion lien
        against a federal prosecutor (as well as a similar lien against a state prosecutor) involved in tax-
        related cases against him.
                                                     16
    Case 3:15-cr-00438-JO         Document 155-1         Filed 10/17/18     Page 55 of 149




   Skagit County, Washington, January 2012: Sovereign citizen and tax protester Timothy
    Garrison received a 42-month federal prison sentence for his involvement in a tax fraud
    scheme. He had also filed more than $500 million in bogus liens against a variety of public
    officials following a traffic stop.

   Minneapolis/St. Paul, Minnesota, January 2012: Thomas Wayne Eilertson and Lisa Joan
    Connery Eilertson were charged with firing more than $100 billion in bogus liens against a
    variety of local public officials. Thomas faces 30 criminal counts, while Lis faces 47. The
    couple allegedly filed the liens while being foreclosed upon and evicted from their home in
    2009-2010.

   Albany, New York, December 2011: Former IBM engineer and sovereign citizen activist
    Richard Ulloa was sentenced in December 2011 to five years in federal prison for filing $4
    trillion of bogus liens and other retaliatory and harassing filings against a variety of police,
    judges, government employees and private citizens. He and his followers even created their
    own “court” and issued bogus indictments against people and threatened to arrest them.
    Ulloa was also ordered to pay $63,401 in restitution to Ulster County and a local credit union.

   Boerne, Texas, December 2011: Podiatrist and sovereign citizen Donald E. Robinson was
    indicted for allegedly filing a bogus lien on property owned by a Boerne police officer who had
    issued Robinson a citation during a 2009 traffic stop. The trial was scheduled for February
    2012, but Robinson did not wait for the trial in order to become active. When he received a
    copy of the indictment, he wrote “accept for value—return for fraud” on the document (a
    standard sovereign citizen pseudo-legal notion) and sent it back, which resulted in his arrest in
    June 2011 for tampering with a government record. In a two-hour-long trial held in
    December 2011, in which Robinson represented himself, the jury deliberated for a mere six
    minutes before convicting him. He was sentenced to 14 days in prison. Robinson had
    previously served four months in federal prison for filing false income tax returns. In
    February 2012, he pleaded guilty to fraudulent filing of a financial statement (the lien charge)
    and was sentenced to two years deferred adjudication probation and 100 hours of community
    service.

   Mineral Bluff, Georgia, October 2011: Georgia Bureau of Investigation agents arrested
    sovereign citizen Robert Eugene Stephens of Mineral Bluff, Georgia, on 12 criminal counts
    related to a series of bogus liens Stephens allegedly filed against a variety of state and local
    officials, including a county clerk, a local judge and her secretary, the county tax commissioner,
    the Speaker of the Georgia House of Representatives, and others. Stephens allegedly called
    his liens “maritime liens.”

   Pensacola, Florida, September 2011: Sovereign citizen Mark D. Leitner received a 30-month
    federal prison sentence in Pensacola, Florida, in September 2011 for filing bogus liens against a
    variety of federal prosecutors, agents, and other officials who were involved in a 2010 criminal
    case against Leitner for tax fraud. Leitner had filed bogus maritime liens against the property
    of the victims and claimed that each victim owed him almost $48.5 billion. Leitner was already
    serving a five-year sentence after being convicted in the 2010 case.
                                               17
        Case 3:15-cr-00438-JO         Document 155-1         Filed 10/17/18      Page 56 of 149




       Highland, New York, August 2011: Sovereign citizen Jeffrey Burfeindt received a six-month
        prison sentence after pleading guilty to mail fraud for filing $736 billion in bogus liens against
        local police and government officials. The liens followed an incident in which he and another
        sovereign citizen, Ed Parenteau, were arrested for trespassing at a foreclosed-upon home.
        Parentau was previously convicted in May 2011 and sentenced to 21 months in prison.

       Daytona Beach, Florida, June 2011: Sovereign citizen Patricio E. Sanchez filed a harassing lien
        for $350,000 against a local judge and two attorneys who had been involved in a foreclosure
        case against Sanchez. As a result, Sanchez was jailed for almost half a year for contempt of
        court.

       Ogden, Utah, May 2011: Sovereign citizen Harvey Douglas Goff was indicted in federal court
        on 14 counts related to 77 bogus liens he allegedly filed against government entities and
        employees. He also allegedly mailed documents to state and local officials demanding payment
        of more than $53 trillion in “damages.” These incidents followed a March 2010 traffic stop in
        which he allegedly claimed “diplomatic immunity.” Goff was charged with obstruction of
        justice, impeding internal revenue laws, fictitious obligations, attempt to commit mail fraud,
        mailings in furtherance of a scheme and artifice to defraud.

       Birmingham, Alabama, October 2010: Jefferson County sheriff’s deputies arrested father and
        son sovereign citizens Donald Joe Barber and Donald Jason Barber on charges of intimidating
        a witness (Donald Joe) and possession of a forged instrument (Donald Jason, who also faced
        other apparently unrelated charges). The charges allegedly stemmed of “actions” taken by the
        Barbers against various police and government officials, including alleged threats as well as
        filing bogus liens, such as a $15 million lien against a local judge.

       Colorado Springs, Colorado, September 2010: A federal judge sentenced Ronald Roy
        Hoodenpyle to a year in prison and two years of supervised release following a conviction for
        filing a bogus lien against an IRS employee for $1,160,000.


Other Harassing Attempts

In addition to bogus liens, sovereign citizens have developed a large repertoire of tactics to intimidate,
threaten, and retaliate against people, ranging from involuntary bankruptcy filings to a wide variety of
threats and extortions to bogus criminal complaints. Some recent examples of these tactics include:

       Polk County, Florida, October 2011: Polk County, Florida, authorities charged members of a
        local sovereign citizen group with simulating legal process. The most prominent member,
        Jacob Franz Dyck, 72, had achieved notoriety for filing sovereign deeds on houses he did not
        own and for allegedly setting up trusts that would ostensibly protect other people’s property
        from foreclosure or seizure. The charges stemmed from an incident involving Gary Chenot of
        Lakeland, one of Dyck’s followers, who had outstanding vehicle loans and a mortgage on his
        home. Chenot allegedly placed the vehicles and home into trusts that Dyck created. Chenot,
        Dyck, and another person, Kim Clayton Perry, allegedly began sending various pseudo-legal
                                                    18
    Case 3:15-cr-00438-JO         Document 155-1        Filed 10/17/18      Page 57 of 149




    documents, including some from a common law court (a common sovereign tactic in the
    1990s), apparently in order to get a bank to cease trying to reclaim one of the vehicles. In
    connection with this case, Chenot has been charged with grand theft, resisting an officer, and
    attempting to influence, intimidate or hinder law enforcement duties. Dyck has been charged
    with simulating the legal process. Perry and another person, Khamma Inthavong, have also
    been charged with simulated legal process.

   Talladega County, Alabama, January 2011: Two Alabama sovereign citizens were indicted on
    felony warrants from South Carolina for conspiracy and using sham legal process to intimidate
    or hinder a state or local official. The defendants, Gary Wayne Presley and Michael Donald
    Wilsey, were part of a sovereign citizen group called the Central Assemblies Union of the
    Several States of the Union of the States of the United States of America. Wilsey was also part
    of the Little Shell Pembina Band sovereign citizen group, a fictitious Native American tribe.

   Casper, Wyoming, October 2010: After sovereign citizen Ed Corrigan was found guilty of
    contempt in October 2010 for refusing to fix a variety of health and safety code violations on
    his property outside Casper, a sovereign citizen group calling itself a “Wyoming Grand Jury”
    allegedly met to re-hear the case, with sovereign citizen John Lee Cotton serving as the
    vigilante jury’s foreman. These “jurors” subsequently tried to file a presentment criminally
    charging four local government officials and judges for violating their oaths of office. “At this
    point,” Cotton told one reporter, “we have no strong arm of the law to back us up; but that
    day will come.”




                                               19
   Case 3:15-cr-00438-JO          Document 155-1         Filed 10/17/18      Page 58 of 149




VI. Sovereign Citizen Tactics: Counterfeit Documents and Entities
Sovereign citizens are some of the most brazen counterfeiters around. They create fake license
plates, drivers’ licenses, vehicle registrations, insurance cards, identification cards, and passports.
Even more ambitiously, sovereign citizens have created fictitious financial instruments, such as
“sight drafts” and “bills of exchange;” fictitious countries, colonies, and even Native American
tribes; fictitious law enforcement agencies and more. They are constantly engaged in ways to create
spurious forms of documentation and authority to help them avoid the reach of the actual
government.


Fictitious Documents and Identification

One sovereign citizen fad that has been sweeping the country in recent years is the notion of
“diplomatic immunity,” in which sovereigns declare themselves “diplomats” and their homes as
“embassies.” Once they have done so, they will create or procure their own “Diplomatic Agent”
identity cards and attempt to use them in various circumstances, such as traffic stops.

Some recent examples include:

       Indianapolis, Indiana, November 2011: Indianapolis police pulled over a sovereign citizen,
        Mark Osborn, who allegedly claimed that he did not have to have a driver’s license or
        register his motorcycle. Instead, Osborn showed officers an identification card that
        proclaimed Osborn a “diplomat.” Local reporters discovered that vehicles on his property
        had license plates that read “Free State Republic.” Following the traffic stop, Osborn
        demanded that Indiana pay him $1.6 million in gold or silver coins. In April 2012, Osborn
        was arrested again by Indianapolis police on a number of charges for allegedly still driving
        his SUV with his “Free State Republic” plates.

       Austin, Texas, October 2011: Sovereign citizen Randall Kelton of Austin, Texas, received
        a one-year prison sentence and a $4,000 fine for impersonating a licensed investigations
        company officer in order to give evidence to a grand jury on behalf of Robert Fox, a
        sovereign citizen guru and leader of the so-called “House of Israel.” Kelton represented
        himself in the trial, which is common for sovereign citizens.

       Norfolk, Virginia, September 2011: Roland Lee Morrison, aka Rashid Muhammad, a
        “Moorish” sovereign citizen, was convicted of two counts of fraudulent assertion of
        diplomatic immunity following a 2010 open container incident in which Morrison
        proclaimed to police that he had “sovereign immunity” and presented a Moorish
        diplomatic identification card as his ID. In December 2011, he was sentenced to time
        served (more than a year in jail).

       Arab, Alabama, September 2011: Officers from the Arab, Alabama, Police Department
        arrested a sovereign citizen, Soni Dale Jackson, following a traffic stop. Jackson had
                                                  20
Case 3:15-cr-00438-JO         Document 155-1        Filed 10/17/18      Page 59 of 149




    allegedly been using a bogus identification card that claimed he was actually Soni Dale
    Carlee. Jackson also pulled out a common sovereign citizen document called a Public
    Servant’s Questionnaire and demanded the officer fill it out. According to a statement that
    Jackson made in an on-line forum in November 2011, Jackson told the officer he had no
    driver’s license but had a “Common Law Identification Card.” Jackson also claimed that
    he had made a “common law name change” to “Soni-Dale: Carlee.”

   Bartlett, Tennessee, July 2011: Sovereign citizen Joseph Augustine Dattilo, Jr., of Indiana
    was arrested on several traffic charges related to driving with a home-made “United States”
    tag on his vehicle. In court, Dattilo contended that the court had no jurisdiction over him,
    that he was not required to have a car registration or driver’s license, and that he did not
    need car insurance because he had a “$10 million bond.” The judge fined him.

   Front Royal, Virginia, July 2011: Front Royal police officers arrested Randy Linamen of
    Manassas following a traffic stop in which Linamen reportedly tried to give police a
    “Kingdom of Heaven” driver’s license instead of a legitimate one. Linamen also allegedly
    attempted to drive away during the traffic stop, but was prevented from doing so by police.
    He was charged with driving after revocation as a habitual offender. After police found a
    gun and ammo in the vehicle, he was also charged with being a felon in possession of a
    firearm.

   Hollidaysburg, Pennsylvania, July 2011: The state police arrested Don Ralph Ickes, Jr., of
    Osterburg, Pennsylvania, on charges of resisting arrest, disorderly conduct, and various
    motor vehicle violations following a traffic stop because Ickes’ vehicle was allegedly
    displaying a bogus license plate issued by the Embassy of Heaven, an Oregon-based
    sovereign citizen group that has marketed bogus plates, drivers licenses and vehicle
    registrations to the sovereign citizen movement since the 1990s. Ickes allegedly refused to
    cooperate during the traffic stop and ended up being dragged from the vehicle by the state
    trooper.

   Vay, Idaho, June 2011: After police stopped a vehicle on I-90 for allegedly carrying a
    homemade license plate, they discovered that the driver, sovereign citizen Alexander
    Duncan Campbell, had a loaded 9mm pistol inside. Campbell was arrested and charged
    with carrying a weapon without a license and failure to purchase a driver’s license. He was
    also subsequently arrested for a failure to appear in court charge on another driver’s license
    incident in 2008 in another county.

   Staunton, Virginia, May 2011: Sovereign citizen Michael Creath Jones of Hanover,
    Virginia, was charged with five misdemeanors following a traffic stop in Staunton, Virginia.
    Jones had been pulled over by a Virginia state trooper for allegedly having a license plate
    that had been modified with phrases such as “private use.” During the stop, Jones
    allegedly refused to cooperate with the trooper. He was charged with resisting arrest,
    obstructing justice, driving without a license, operating an uninsured vehicle and driving
    with defective equipment.


                                             21
   Case 3:15-cr-00438-JO          Document 155-1        Filed 10/17/18      Page 60 of 149




Fictitious Financial Instruments

Because most sovereign citizens claim that paper money is unconstitutional, with gold and silver
the only lawful forms of currency, they find it easy to rationalize creating their own forms of paper
money, claiming they are at least as legitimate as Federal Reserve Notes. Sovereign citizens have
engaged in this tactic since the early 1980s and it is still common today. Over the years, sovereign
citizens have called such fictitious financial instruments by a variety of names, including certified
money orders, comptroller’s warrants, bills of exchange, and sight drafts, among others. Currently
popular are “bond promissory notes” or “bonded promissory notes.” Some recent incidents
include:

      Kansas City, Missouri, February 2012: Sovereign citizen Danny Ray Hardin received a 10-
       year federal prison sentence after being convicted of 21 counts of mail fraud and creating
       fictitious financial instruments for selling $100 million in bogus “promissory notes” as part
       of the “Private Bank of Danny Ray Hardin.” The notes were used by purchasers largely to
       pay off mortgages. At the time of his 2010 indictment, Harbin was already in prison. His
       probation for an earlier conviction had been revoked after he tried to arrest the lieutenant
       governor of Kansas for “violating the Constitution.”

      Hammond, Indiana, December 2011: Christopher Cannon, a sovereign citizen from Gary,
       Indiana, was convicted in federal court for using 181 counterfeit bills to buy large-screen
       televisions in Hobart in 2010. During his trial, Cannon claimed the government had no
       jurisdiction over him. The counterfeit currency was made from $5 bills that had been
       made to look like $50 bills. “Traditional” counterfeiting is rather rare in the sovereign
       citizen movement, which usually prefers to create entirely fictitious financial instruments
       with titles such as “bills of exchange” or “promissory notes.”

      Bakersfield, California, October 2011: A federal jury convicted Michael Ioane of Atwater,
       California, of conspiracy to defraud the U.S. and of four counts of presenting fictitious
       documents to the U.S. Ioane was involved with Acacia Corporate Management and First
       Amendment Publishers, which marked bogus trusts to people as ways to avoid paying
       taxes. Ioane also created fictitious financial instruments called “Bills of Exchange” to send
       to the IRS to eliminate tax debt. A codefendant, Vincent Steven Booth, previously pleaded
       guilty in 2010.

      Kansas City, Missouri, June 2011: Husband and wife defendants Roderick Moore and
       Amber Catrece Moore of Kansas City were sentenced in federal court to, respectively, 13
       months in prison and three years of probation. Earlier in the year, Roderick Moore had
       pleaded guilty to one count of mail fraud and his wife to conspiracy to commit wire fraud.
       Roderick Moore had created a popular sovereign citizen fictitious financial instrument, a
       “Registered Bonded Promissory Note,” to pay off over $200,000 in debts. Amber Moore
       had filed bogus liens against several government officials or entities.




                                                 22
   Case 3:15-cr-00438-JO          Document 155-1        Filed 10/17/18      Page 61 of 149




Fictitious Law Enforcement Entities

Some of the most troubling counterfeit entities that sovereign citizens establish are fictitious law
enforcement agencies. Sovereign citizens have declared themselves members of the Constitution
Rangers, Republic of Texas Rangers, u. S. [sic] marshals, Civil Rights Task Force, and more.
Sovereigns who purport to represent such agencies often have identification cards, badges, and
sometimes even accoutrements such as police raid jackets. Using these props, sovereign citizens
have attempted to get past courtroom security, to extricate themselves from encounters with
police, and even to intimidate or “interrogate” others. The most popular current fictitious law
enforcement agency is probably the “County Rangers,” which has appeared in a number of states
(along with a variant, the so-called “American Rangers”).

Among recent examples of such items are the following:

      Spanaway, Washington, November 2011: Kenneth Leaming, a sovereign citizen from
       Spanaway, Washington, was charged with three charges related to filing a series of bogus
       liens in 2010 and 2011 against federal judges, prosecutors and law enforcement officers
       that totaled around $225 billion. Leaming, formerly a Thurston County deputy sheriff, is
       one of the leaders of the so-called “County Rangers,” a fictitious law enforcement agency
       created by the sovereign citizen movement that has been growing in popularity. In the
       past, Leaming has been involved with other sovereign citizen groups, including the Civil
       Rights Task Force (another fictitious law enforcement agency) and the Little Shell Pembina
       Band of North America, a fictitious Native American tribe. He had allegedly filed the liens
       in response to conflicts with authorities over a previous criminal case in which he was
       convicted.

      San Antonio, Texas, October 2011: Police arrested sovereign citizen Gregory Brent Davis
       in October 2011 in San Antonio on charges of impersonating a peace officer and
       unlawfully carrying a weapon for allegedly pretending to be a Texas Ranger. He had
       previously been arrested on the same charges in August 2011. In the earlier instance, he
       had allegedly been allowed into a rodeo without paying admission by claiming to be a
       “colonel of Rangers;” in the later instance, he allegedly entered a bank while wearing a
       badge and carrying a gun. Davis is part of the Republic of Texas, a large and long-running
       Texas-based sovereign citizen group, which has had a history of adherents posing as
       fictitious Texas Rangers.

      Kerrville, Texas, October 2010: A local judge sentenced two sovereign citizens, father and
       son, for impersonating police officers. Both persons, Charles Tiller III and Charles Tiller
       IV, are members of the so-called Republic of Texas, a large sovereign citizen group based
       in that state. Charles Tiller III was charged earlier in the year with a felony count of
       impersonating a public servant after he had allegedly identified himself as a constable while
       trying to order a badge. He received a sentence of three years of probation and a $2,000
       fine. His son, Charles Tiller IV, was charged with falsely identifying himself as a peace
       officer for allegedly putting a sign on his vehicle identifying it with a star and the phrase
                                                 23
   Case 3:15-cr-00438-JO          Document 155-1        Filed 10/17/18      Page 62 of 149




       “Bexar County Sheriff’s Department.” He pleaded no contest and was sentenced to two
       years’ probation and an $800 fine. Kerrville has historically been a hotspot in Texas for the
       sovereign citizen movement.

      Eureka, Montana, June 2010: U.S. customs officials in Montana ordered a Canadian
       sovereign citizen living in the United States to leave the country after he pleaded guilty to
       charges of domestic abuse. The man, Donald Roy Fehr, was also part of a sovereign citizen
       group that dubbed itself the “County Rangers.” Fehr had allegedly made threatening
       telephone calls to a local justice of the peace and had begun to show up at local
       government meetings wearing a uniform sporting a badge, and carrying a pistol.


Fictitious Nations, Quasi-Nations and Tribes

Members of the sovereign citizen movement, in order to escape the jurisdiction of a government
they believe is illegal, frequently try to create their own fictitious governmental or quasi-
governmental entities, largely in an attempt to avoid authority. For example, in the 1990s, a group
of sovereign citizens invented a fictitious British colony, the “British West Indies,” and
manufactured and sold realistic looking license plates that purported to come from this colony.

This tactic continued in the 2000s, surging along with the rest of the sovereign citizen movement
beginning in 2009. To give just one example from among many, in Harrison, New York, in May
2011, Harrison police officers arrested sovereign citizen Jason R. Mack for second-degree criminal
impersonation for allegedly providing “Moorish” identification documents, including an
“Indigenous Government ID – Tax Exempt” that identified Mack as an “aboriginal MINISTER
Cherokee Choctaw Native.” Another card claimed that its bearer was exempt from taxation
because he was a “minister.”

In the 21st century, such tactics have not abated. Notable examples of fictitious tribes include:

      Little Shell Pembina Band of North America. Perhaps the most “successful” such attempt
       was the creation in 2003 of a fictitious Native American tribe dubbed the Little Shell
       Pembina Band of North America, which quickly spread across the United States. In 2010,
       some of its original members have dropped out, but the concept itself has remained very
       popular, and Little Shell related incidents regularly pop up, many of them involving frauds
       or scams of various kinds (see frauds and scams section). To give one recent example, two
       Little Shell members, Gregory Allen Davis and Michael Howard Reed of North Dakota,
       were sentenced in February 2011 for filing $3.4 million in bogus liens against a federal
       judge and federal prosecutors in 2009. Reed received a nine year sentence, Korman a
       sentence of three years and five months. They were arrested after Reed threatened a judge
       who refused to dismiss federal drug charges against two other Little Shell members and
       Davis filed a bogus lien against another judge and against an acting U.S. Attorney for not
       dismissing a firearms charge against Reed. They were subsequently convicted of
       conspiring to file and filing false liens against federal officials; Reed was also convicted of
       obstruction of justice.


                                                 24
Case 3:15-cr-00438-JO         Document 155-1        Filed 10/17/18      Page 63 of 149




    “Little Shell” adherents now use several different variations of the original name of the
    group. However, they are unrelated to the similarly-named Montana-based Little Shell
    Tribe, which is not a sovereign citizen group.

   Washitaw Nation/Empire. This sovereign citizen group emerged in Louisiana and Texas
    in the mid-1990s. It is one of several sovereign citizen groups that are essentially Moorish
    in nature but also claim “native” status. Washitaw members claim they are descendants of
    the ancient mound-builders of the Mississippi Valley. Members have created license plates,
    diplomatic identification cards and similar fictitious sovereign citizen documents. Although
    in the 1990s the Washitaw was essentially a single group, by the end of that decade it had
    become more of a concept and today there are a number of completely independent
    “Washitaw” sovereign citizen groups across the country. In April 2010, a Washitaw
    member in Greensboro, North Carolina, Tornello Fontaine Pierce El-Bey, sued the city for
    $7 million, claiming that a police officer had violated his rights during a March 2010 traffic
    stop. When stopped, El-Bey told the officer he was not a U.S. citizen and tried to present a
    diplomatic identification card instead of a drivers’ license. El-Bey also claimed a copyright
    violation for his name appearing on the ticket the officer issued.

   United Nations of Turtle Island (UNOTI). UNOTI is based primarily in east Tennessee,
    western North Carolina, and northern Georgia, although “members” have been found as
    far away as California. UNOTI has been creating bogus license plates, driver’s licenses and
    similar documents since around 2003.

   Sovran Nations Embassies of Mother Earth (also known as Sovran Unity Nations).
    Sovran is a group that started up recently in Montreal in Canada, but has now spread to a
    number of places in Canada and the United States, with contact points in California,
    Arkansas, Montana, and Hawaii. One of their Montana contact points is in the tiny town
    of Roundup, famous in 1995-1996 for being one of two towns housing the Montana
    Freemen.

   Wampanoag Nation, Tribe of Grayhead, Wolf Band. This small group emerged in the
    2000s in eastern Utah (unrelated to the legitimate Mashpee Wampanoag Nation in
    Massachusetts), issuing driver’s licenses and filing lawsuits against a variety of public
    officials and law enforcement officers, including a $250 million lien against a Uintah
    County prosecutor. In May 2008, a federal judge ordered a $63,000 civil judgment against
    four of its organizers, ordering them to stop their “complete sham.”




                                             25
   Case 3:15-cr-00438-JO         Document 155-1        Filed 10/17/18      Page 64 of 149




VII. Sovereign Citizen Tactics: Frauds and Scams
For decades, the sovereign citizen movement has been home to hundreds of con artists and
tricksters who use the language and pseudo-legal theories of the movement to beguile people into
giving them their money. It is not uncommon for successful sovereign con artists to get more than
a million dollars out of their schemes; several of the largest sovereign-involved scams have raked
in over a hundred million dollars.

Among the most common type of sovereign scams are pyramid schemes, other investment
schemes, bogus trust scams, real estate fraud, and various types of tax frauds. However, sovereign
citizens have engaged in more esoteric scams as well, ranging from immigration fraud to
malpractice insurance fraud. Some sovereign scam artists will target anybody, while others actually
primarily target adherents of the sovereign citizen movement themselves, in a form of affinity
fraud.

Any sort of debt can also potentially be fodder for a sovereign citizen scheme: student loans, car
loans, credit card debts, etc. In March 2010, for example, eight operators (from Oregon,
Washington, New York and Florida) of a sovereign citizen and tax protest group called Pinnacle
Quest International were convicted of tax fraud, wire fraud and money laundering charges.
Among their various enterprises was Financial Solutions, operated by Arthur Merino of Renton,
Washington, which charged victims thousands of dollars to “eliminate” their credit card debt.
Many victims were forced into bankruptcy after discovering the scheme did not work.

Some recent examples of sovereign citizen scams include:

      Erie, Pennsylvania, July 2012: A federal judge in Erie, Pennsylvania, sentenced tax
       protester, sovereign citizen, and Erie County Councilman Ebert G. Beeman to 12 months
       and one day in prison following his conviction on eight counts of Social Security fraud.
       Beeman allegedly used a fake name to fraudulently obtain a Social Security number, then
       used it to apply for jobs, credit cards, and a car loan. Beeman has had other legal
       problems as well, including a long-running battle with the IRS for $2.1 million in unpaid
       income taxes, penalties, and interest. In that case, Beeman unsuccessfully represented
       himself, using sovereign citizen pseudo-legal arguments. In October 2011, FBI agents
       seized property owned by Beeman to help repay the debt. In November, Beeman was
       found guilty of violating a federal court order directing him to vacate the properties seized
       by the IRS; federal authorities had allegedly found him hiding in the bathroom of one of
       the properties. Beeman has also been cited at least eight times for driving without a
       license. He mailed two such citations to a local judge with the words “refuse for cause”
       written on them—a common sovereign citizen tactic.

      Ventura County, California, March 2012: Ventura County sheriff’s deputies arrested
       Sharon Palmer, James Cecil Stewart, and Eugenie Victoria Bloch on charges of conspiracy
       to commit a crime, money laundering, grand theft, and failure to file an income tax return.
       James Stewart was a sovereign citizen who signed his name with sovereign punctuation as
                                                 26
   Case 3:15-cr-00438-JO         Document 155-1         Filed 10/17/18      Page 65 of 149




       “James-Cecil: Stewart.” In a February 2012 document purporting to be a signed
       “statement under oath” by Stewart, he claimed that the state of California had no
       jurisdiction over him. The defendants ran businesses such as Healthy Family Farms and
       the Rawesome Food Club, which allegedly illegally produced and sold unpasteurized or
       “raw” milk (for which they were charged in August 2011). Prosecutors charged that they
       stole more than $1.5 million from investors in the business.

      Las Vegas, Nevada, October 2011: Samuel Davis, a prominent sovereign citizen “guru,”
       received a federal prison sentence of 57 months in Las Vegas, Nevada, for his role in a
       $1.3 million money laundering scheme. He was also ordered to serve three years of
       supervised release and to pay almost $100,000 in restitution. Davis pleaded guilty in
       March 2011. A co-defendant, Shawn Talbot Rice, remained a fugitive for months until his
       capture in December 2011 following a brief standoff.

      Maui, Hawaii, May 2011: Five sovereign citizens were indicted by a federal grand jury for
       their involvement in a tax and mortgage fraud scheme. The defendants, Mahealani
       Ventura-Oliver, John D. Oliver, Pilialoha K. Teves, Leatrice Lehua Hoy, and Peter Hoy,
       were charged with 25 counts of fraud, money-laundering and tax-related charges. Using
       several groups, they had allegedly collected nearly $500,000 in fees from 2008-2010 for a
       “debt assistance program” that they claimed could eliminate mortgage, credit card, and
       other debts. They had also allegedly prepared false income tax filings and issued fictitious
       financial instruments such as bonds, promissory notes, and money orders. The sovereign
       citizen movement has long been active in Hawaii, where it is often associated with
       segments of the native Hawaiian independence movement.

      Indianapolis, Indiana, August 2010: An Indianapolis jury found sovereign citizen Walter
       Eugene Lunsford guilty of multiple counts of fraud and theft for attempting to use Federal
       Reserve routing numbers in a scheme to get free cars from an Indianapolis car dealership
       for himself and his friends. Lunsford’s scam was initially successful when he tried it, but
       failed when all of his friends showed up at the car dealership on the same day to repeat his
       tactic, one of them even allegedly offering to “buy” a car for one of the employees of the
       dealership. He received a two year sentence of home detention after agreeing to help
       federal and state investigators.

Mortgage/Foreclosure Schemes

Of the many sovereign schemes active today, some of the most troubling are schemes purporting
to allow victims to save their homes or property from foreclosure. They are especially troubling
because they target desperate property owners and can potentially take their last dime and at the
same time insure that they will lose their property. None of their schemes actually have the ability
to save property from foreclosure.

Such schemes date back to the serious recession and farm crisis of the early to mid-1980s, and
regularly reappear. From 2003-2006 a major wave of sovereign citizen mortgage scams swept the
United States, with more than a half dozen major groups (some operating as multi-level marketing
schemes so that they had hundreds of “associates”) offering what they dubbed “mortgage
                                                 27
   Case 3:15-cr-00438-JO         Document 155-1         Filed 10/17/18      Page 66 of 149




elimination.” Victims would pay thousands of dollars to have their mortgages “eliminated” within
four to six months, only the “elimination” would never actually occur. Although consumer alerts
from a variety of federal and state sources helped to stem this tide of scams, only a relatively few
perpetrators were ever prosecuted. One group that was investigated and successfully prosecuted
was the California-based Dorean Group, whose leaders, Kurt Johnson and Dale Scott Heineman,
were convicted of 35 counts of mail fraud in 2008 and sentenced to 25 and nearly 22 years in
prison, respectively.

Since the foreclosure crisis broke in late 2008, a new wave of mortgage-related sovereign citizen
schemes has appeared, as sovereign citizen gurus around the country have leapt to take advantage
of a large pool of people newly worried about saving their homes from seizure. Many, perhaps
most, sovereign citizen gurus have rushed to add mortgage-related material to their seminars.
“Our plan is really simple,” explains the Web site of one such entity, the Debt Free Sovereign
Trust, operating in Washington state and British Columbia. “To eliminate your debts, we simply
assume your debts….All debts arising from privately created money or ‘digitally created’ money
can be eliminated.” The cost? Only $1,000 for “expenses.”

A mortgage scheme in Hawaii charged considerably more. In late 2008, the FBI began
investigating a mortgage elimination ring that charged victims between $2,500 and $10,000 to
attend seminar and meetings where people were given special $1 million “Royal Hawaiian
Treasury Bonds” that they could allegedly use to pay off their mortgages (a sovereign citizen tactic
dating back to the 1980s), though they would have to make payments to the mortgage elimination
ring for a while. Of course, the bonds turned out to be worthless.

Many gurus do not themselves offer to eliminate people’s mortgages or save their homes, but
rather market schemes or instructions as to how people can do it on their own. The gurus make
less money, taking in seminar and materials fees and sometimes perhaps acting as “consultants,”
but probably believe they face less risk of criminal prosecution.

Sovereign citizens have come up with a variety of pseudo-legal ways to attempt to “protect” their
property. One such tactic, which dates back to the early 1980s, is attempting to use gold or silver
coins to purchase properties or interfere with their resale. The theory behind such attempts rests
on the sovereign citizen belief that paper money holds no value and only gold or silver actually is
valid money. For example, in 2008, three Pennsylvania sovereign citizens—Victor Balleta of
Allentown, Michael Proetta of Whitehall Township, and Michael Reis of Bethlehem—attempted
to purchase foreclosed property with gold and silver coins. When outbid, they challenged the bids.
Proetta explained that the other bidders “made an unlawful money bid in credit in opposition to
my lawful money bid. I was the only lawful bidder and therefore the only bidder.” The men might
not have been trying to obtain the properties for themselves but trying to hinder the banks’ ability
to re-sell the properties by challenging their ownership (as actually happened; it was not until 2010
that their suit was dismissed).

Another ancient sovereign tactic given new life in recent years is the notion of putting a lien on
one’s own property because of the “sweat equity” an owner has put into it. The theory is that no
other creditor can take the property until the owner’s lien has been satisfied. As one Michigan-
based Moorish sovereign citizen group, the Moorish Republic Trust, puts it, “Under common law,

                                                 28
   Case 3:15-cr-00438-JO          Document 155-1        Filed 10/17/18      Page 67 of 149




life experience has value. The idea is that you have lived, worked, played, laughed, cried, in other
words, you have put yourself into the property, and the property owes you as a result.” The
Moorish Republic Trust suggests that the figure of $3,000 per year of ownership is an
“uncontestable” figure; they generously offer to help people, presumably for a fee, prepare such
“common law liens.” However, the courts have ruled that such self-targeted liens are illegitimate.

Most common has been the resuscitation of the notion of the “land patent.” Sovereign citizens
take historical and legal references to an old legal concept (land patents are how the federal
government historically transferred title of public lands to private ownership) and imbue it with
the magical quality of being able to protect one’s property from creditors and foreclosure. Along
with the related concept of “allodial titles,” the “land patent” concept dates at least as far back as
the early 1980s in the sovereign citizen movement—and has been struck down by the courts many
times. In recent years it has seen new life, as sovereign citizens across the country have begun
promoting the notion and offering instructions—for a price.

“The mortgage industry doesn’t want anyone to know about land patents,” claims one Web site
promoting the tactic. According to these promoters, “a land patent claim has never successfully
[been] challenged in court.” How are more people are not aware of land patents? Because “state
and local authorities are in collusion to ensure that this information never reaches the public.”

Many sovereign citizens have rushed to become land patent promoters, including people one
might not ordinarily associate with such schemes. One example is Rita Granberry, a model who
helped parley stints on the Howard Stern radio show into a career as a nude model. Of Afro-
Italian descent, Granberry recently became involved with the Moorish movement, changed her
last name to Granberry-El, and even delivered presentations (one of which was uploaded to
YouTube) promoting the notion of land patents.

Granberry-El has a lot of company. In fact, not only are sovereign citizens heavily involved in
promoting the notion of land patents, but the idea has now slipped the bounds of the movement
and some non-sovereign con artists have also recently picked up on the scheme.

Some sovereign citizens have been taking advantage of the foreclosure crisis in a very different
way: by appropriating for themselves homes in foreclosure. Typically, sovereign citizens would
identify foreclosed-upon homes whose occupants had been evicted but which had not yet been
resold by the bank. They would then file bogus deeds, change the locks, and move in. The more
ambitious would actually become de facto landlords by renting out the seized properties to others.
Sovereign citizen “squatting” incidents have occurred in every region of the country.

Some recent sovereign citizen mortgage scam and “squatting” incidents include:

       Memphis, Tennessee, March 2012: A federal grand jury indicted sovereign citizen Devitoe
        Farmer on three counts of theft of government property after Farmer allegedly used bogus
        quit-claim deeds in an attempt to take possession of foreclosed houses from government
        agencies or government-backed housing lenders. According to news reports, Farmer
        claimed that since 1933, federal law has prevented government agencies and banks from
        possessing property. He may also face state charges.
                                                 29
Case 3:15-cr-00438-JO        Document 155-1        Filed 10/17/18      Page 68 of 149




   Appleton, Wisconsin, March 2012: Erik Hudson (aka Kabir Bey) of Appleton, Wisconsin,
    was convicted of criminal property slander after using a bogus warranty deed to seize a
    foreclosed-on home and then renting it out—a popular sovereign citizen tactic in recent
    years. Hudson, a member of the Moorish offshoot of the sovereign citizen movement,
    told the judge, “I’m not in a state of mind of Wisconsin, I’m in a state of mind of Moorish
    America.”

   DeKalb County, Georgia, October 2011: A DeKalb County grand jury indicted Susan
    Weidman, Ian Greye, Giulio Greye, and Mathew Lowery on charges related to a
    “squatting” scheme, in which the defendants allegedly seized and occupied vacant
    foreclosed-upon houses in four different Georgia counties. Weidman, the alleged
    ringleader, was indicted on state racketeering charges. The suspects, at least some of
    them self-declared sovereign citizens, have decided to represent themselves in court.

   Charlotte, North Carolina, October 2011: Mecklenburg County authorities reported a
    rash of filings—more than 200—from Moorish sovereign citizens who allegedly claimed
    that their group membership gave them the right to claim vacant homes for their own. In
    one reported case, two individuals entered a dwelling and claimed that they now had a
    deed for the house. Several people have been arrested in connection with some of these
    incidents, including Kenneth William Lewis, charged with obtaining property by false
    pretenses, possessing stolen goods, breaking and entering and trespassing; and Asaru
    Aaalim Ali, charged with breaking and entering and trespassing.

   Tucson, Arizona, September 2011: A federal grand jury in Tucson indicted two sovereign
    citizens, Marshall Home and Margaret Elizabeth Broderick, for an alleged mortgage fraud
    scheme. They were charged with 10 counts of mail fraud, bankruptcy fraud, and wire
    fraud. Home and Broderick, associated with the ‘Individual Rights Party’ and the
    ‘Mortgage Rescue Service,’ allegedly charged people $500 to “help” people facing
    foreclosure. However, their rescue services reportedly consisted of bogus sovereign
    citizen filings, such as an involuntary petition of bankruptcy against the U.S. government.
    They also allegedly registered as trade names the formal names of government-sponsored
    loan organizations Fanny Mae and Freddie Mac, then used those names to file fraudulent
    deeds on property owned by those organizations and transfer them to the Independent
    Rights Party (following which, they would allegedly rent out the properties).

   Chicago, Illinois, August 2011: Cook County officials discovered that a Moorish sovereign
    citizen or sovereign citizen group allegedly filed bogus deeds on more than 30 Chicago-
    area homes and properties with an estimated worth of more than $10 million. Many of
    the deeds listed the Moorish Science Temple of America and/or Noble Drew Ali (the
    group’s long-dead founder) as the owner. However, MSTA officials have claimed to have
    had nothing to do with the deeds and that the MSTA itself was being victimized by this.

   Mullica Township, New Jersey, July 2011: Police in Mullica Township, New Jersey,
    arrested Moorish sovereign citizen Jolanda S. Bordley-Jackson-El for allegedly stealing a
    foreclosed home worth $300,000. As has been typical in such cases, Bordley-Jackson-El
                                            30
Case 3:15-cr-00438-JO       Document 155-1        Filed 10/17/18      Page 69 of 149




   allegedly filed a bogus deed to the house, then changed the locks and utilities. She was
   charged with theft by deception and forgery.




                                            31
   Case 3:15-cr-00438-JO          Document 155-1         Filed 10/17/18      Page 70 of 149




VIII. Sovereign Citizen Tactics: Threats, Takeovers and Violence
Sovereign citizens engage in harassing tactics such as bogus liens, as well as a variety of scams and
frauds, but as the West Memphis shootout involving Jerry and Joseph Kane tragically
demonstrated, they are willing to resort to violence as well.

Indeed, threats and ultimatums, attempted “citizens arrests” and takeovers of government or
other buildings, and acts of violence, especially during traffic stops and residence visits, are
common among the sovereign citizen movement, making them a serious officer safety threat as
well as a potential threat to public officials and private citizens in the communities in which they
operate.

In addition to the West Memphis shootout, other recent incidents include:

       Valparaiso, Indiana, July 2012: A Michigan truck driver and sovereign citizen, Martin J.
        Jonassen, 55, was convicted of kidnapping and obstruction of justice in September 2011
        for allegedly kidnapping his 21-year old daughter in September 2011 from her Missouri
        home in order to take her to his home in Michigan. According to court documents, his
        daughter had never been to school and had only read books about religion, history and the
        government that had been approved by her father. The woman escaped while they were
        travelling through Portage, Indiana. Jonassen recaptured her, but not before residents saw
        her running naked through the streets and reported the incident to police. Jonassen was
        arrested when police found the two together. Jonassen has been charged with federal
        kidnapping charges, as well as local charges of felony confinement. Following his arrest,
        he filed a petition with the federal and local courts, stating that they had not proven they
        had any jurisdiction over him as a sovereign citizen of Michigan. He was also
        subsequently charged with two counts of obstruction of justice for trying to get his
        daughter to change her testimony. At a court hearing, he pleaded not guilty “under
        duress” and claimed that he was “a man of the land, born of the land.” He represented
        himself during trial.

       Fairbanks, Alaska, June 2012: Alaska militia leader and sovereign citizen Schaeffer Cox
        and two other defendants, Coleman Barney and Lonnie Vernon, were convicted of a
        variety of charges related to a plot to kill state and federal officials. Cox, the ringleader,
        was convicted of 9 of the 11 charges against him, including conspiracy to murder,
        solicitation to murder and seven weapons charges. The three defendants, and two others,
        all belonging to either a local militia group, sovereign citizen group, or others, were
        arrested in Fairbanks, Alaska, in March 2011, on state and federal weapons and other
        charges related to an alleged plot to kill Alaska state troopers and other state and federal
        officials.

       Colleyville, Texas, February 2012: A Tarrant County jury sentenced sovereign citizen
        James M. Tesi of Hurst, Texas, to 35 years in prison after convicting him of aggravated
        assault on a public servant with a deadly weapon. Tesi was wounded in July 2011 during a
        shootout with police in the town of Colleyville, near Fort Worth. Prior to the shooting,
        Tesi, who signs his name “James-Michael: Tesi” and calls himself a “true natural living
                                                  32
Case 3:15-cr-00438-JO         Document 155-1         Filed 10/17/18       Page 71 of 149




    being,” had been involved with several previous incidents with police in Arlington and
    Colleyville. In February 2010, Arlington police stopped Tesi and cited him for failure to
    wear a seatbelt. Tesi allegedly refused to pay the fine, claiming that the police and court
    had no jurisdiction over him. Because of the nonpayment, an arrest warrant was issued.
    The following December, Colleyville police stopped him for speeding, then arrested him
    because of the Arlington warrant. After alleged continued non-cooperation, Colleyville
    itself eventually issued an arrest warrant for Tesi. In July 2011, a Colleyville police officer
    spotted Tesi’s car. When Tesi allegedly refused to pull over, the officer followed Tesi
    home. After getting out of his vehicle, Tesi allegedly fired at the officer, who returned fire
    and wounded Tesi in the face and foot.

   Valencia, California, February 2012: Self-declared sovereign citizen Vahe Ohanian was
    arrested after entering a sheriff’s station in Santa Clarita Valley and allegedly threatening
    deputies there, telling them he would return with a shotgun. According to police, in
    postings on a social networking site Ohanian also threatened to hurt one of the officers.

   Daytona Beach, Florida, February 2012: Self-declared sovereign citizen Laurine Sue
    Arnold was convicted of kidnapping her grandson in 2011 from the home of her sister,
    who was acting as a temporary guardian. The child was eventually found in a Hare
    Krishna temple in another town. Arnold, who was out on bail following her arrest, did
    not show up for the final days of her trial, and a warrant has been issued for her arrest.

   Denver, Colorado, February 2012: Sovereign citizen Matthew O’Neill, of Kremmling,
    Colorado, pleaded guilty to providing false information related to a terrorism offense after
    being arrested for sending a package with white powder to the Colorado Department of
    Revenue. The powder, which caused the evacuation of the building, turned out to be
    baking soda.

   Phoenix, Arizona, January 2012: Police arrested Michael Crane in connection with the
    murder/robbery of an elderly Paradise Valley couple in January; Crane is also the prime
    suspect in another robbery/murder that occurred soon after. In his initial court
    appearance, Crane attempted to use sovereign citizen arguments, including saying that he
    wanted to “reserve my right to Uniform Commercial Code 1-207 and Uniform
    Commercial Code 1-103.”

   Glengary, West Virginia, January 2012: Police investigating a mobile home fire in
    Glengary, West Virginia, discovered a gruesome scene: the burned bodies of David
    Hutzler and his 9-year-old son James. Even more disturbing was their discovery that both
    had been shot in the head, apparently as part of a murder-suicide. According to the
    Southern Poverty Law Center, Hutzler had been an active member in the prominent
    sovereign citizen group Republic for the united [sic]States of America and a later
    breakaway group called the Vandalia Solution.

   Sumter County, Florida, January 2012: Sovereign citizen Brody Whitaker, who once
    referred to himself as the “Grandson of God,” received a sentence of life in prison after
    being found guilty of two counts of attempted murder of a Florida state trooper.
                                              33
Case 3:15-cr-00438-JO        Document 155-1         Filed 10/17/18      Page 72 of 149




    Whitaker engaged state police in a high-speed chase and shootout in 2010 before escaping
    to Connecticut, where he was eventually caught. As is common for sovereign citizen
    defendants, Whitaker acted as his own attorney.

   Albuquerque, New Mexico, January 2012: Albuquerque police fatally shot sovereign
    citizen Mark Macoldowna of Ruidoso, New Mexico, during a close-range shootout that
    occurred when they responded to the robbery of a Catholic church. Two alleged
    accomplices, who do not appear to have been sovereign citizens, were arrested and
    charged with conspiracy to commit armed robbery and conspiracy to commit kidnapping.

   Seattle, Washington, December 2011: Redmond resident and sovereign citizen David
    Myrland, 53, was sentenced to three years in federal prison following his conviction on
    threat charges. Following a traffic stop in Kirkland, Washington, in which his car was
    impounded, Myrland issued a series of threatening “citizens’ arrest warrants” to the mayor
    of Kirkland and others. In a letter to the mayor, Myrland wrote that she should prepare
    for a visit from “50 armed men and women” would come to arrest her and that she should
    not resist. Charges were filed against him in September 2010. Other sovereign citizens
    from around the country also sent threatening letters related to Myrland’s case, including
    one from Texas that informed a King County prosecutor that it was “lawful for a private
    citizen to use deadly force in attempting to apprehend a fleeing felon.” Myrland is
    connected to several prominent sovereign citizen groups in the Pacific Northwest.

   Lakota, North Dakota, November 2011: Sovereign citizen Rodney Brossart and four of
    his adult children, Alex, Thomas, Jacob, and Abby, were arrested following the end of a
    months-long standoff near Lakota, North Dakota. The standoff began after local deputies
    arrived at the 3500-acre Brossart ranch to serve a search warrant regarding another
    rancher’s cattle allegedly on their property. Brossart allegedly refused to return the cattle
    and told deputies that if they came on his property they wouldn’t be coming back. He
    and his daughter were arrested for an alleged physical confrontation; later that evening,
    when officers returned to the property, the three sons allegedly confronted them with
    rifles and threatened the officers. They were arrested the next morning, but the family
    refused to show up for a hearing on August 26, holing up on their property instead.
    Rodney Brossart has been charged with one count of terrorizing, one count of theft of
    property, one count of criminal mischief, one count of failure to comply with estray order,
    and one count of preventing arrest. Months of negotiation followed their failure to
    appear, without success, but authorities eventually arrested them while avoiding further
    violence. The three brothers were charged with terrorizing and bail jumping; the sister
    with simple assault and bail-jumping charges, as well as a misdemeanor harassment charge.
    Susan Brossart was charged with lying to authorities who asked her about guns on the
    property.

   Oregon, October 2011: A so-called “de jure Grand Jury,” a self-proclaimed sovereign
    citizen pseudolegal entity, sent “indictments” to all district attorneys in Oregon. The
    alleged charges included treason, kidnapping, and slave trafficking. The documents
    moreover called on “provost marshals” to arrest the officials and suggested that in some
    cases the death penalty might be appropriate.
                                             34
Case 3:15-cr-00438-JO         Document 155-1        Filed 10/17/18      Page 73 of 149




   Page, Arizona, June 2011: Sovereign citizen William Foust of Page, Arizona, was shot to
    death by a Page police officer after a physical confrontation. The officer was responding
    to a domestic violence call at a business owned by Foust. By the time the officer arrived
    at the business, Foust had left, but he returned as the officer was talking to the woman
    who had made the 911 call. According to police, Foust was confrontational. When the
    officer and Foust left the building, their encounter became physical and Foust allegedly
    attempted to grab the officer’s Taser. The officer shot Foust, mortally wounding him.
    The officer had received minor injuries. Foust was an active sovereign citizen and “Chief
    Justice” for Arizona for the sovereign citizen group Republic for the united States of
    America. He had made many sovereign citizen filings in the past and had occasionally
    gotten in minor legal troubles related to his sovereign citizen actions.

   Ensley, Florida, June 2011: Sovereign citizen Larry Wayne Kelly was arrested in June 2011
    for shooting at a seafood market with an AK-47 in Ensley, Florida. According to police,
    Kelly became angry with the seafood store after employees informed him that it had no
    crawfish for sale. Kelly called them 11 times then went to the store in his truck, where he
    allegedly opened fire at the front of the store with an AK-47. He then led police on a car
    chase before eventually crashing his car, following which he was taken into custody.
    Kelly’s vehicle reportedly had a homemade license plate on it at the time and he told
    officers after being arrested that he was a sovereign citizen and did not have to obey them.
    In the past, he had filed a number of pseudo-legal sovereign citizen documents.

   Charlotte County, Florida, April 2011: Authorities arrested two sovereign citizens, Robert
    Chapman and John Ridge Emery III, for allegedly giving a judge an envelope marked
    “bio-hazard” containing a mysterious substance. The incident caused the entire building
    to have to be evacuated. According to police, Chapman drove Emery to the Charlotte
    County Justice Center and gave him an envelope containing a suspected chemical agent to
    give to the judge overseeing a hearing for Emery on traffic-related offenses. Both men
    were charged with the manufacture, possession, delivery, or attempted use or threatened
    use of a weapon of mass destruction. An analysis of the substance in the envelope marked
    “biohazard” revealed that it was not, in fact, hazardous. In December 2011, Chapman
    filed a pro se motion demanding that his case be dismissed and that the state pay him $115
    million in “restitution,” claiming in the motion that “if you do not file this motion, you are
    a traitor to the basis this country was established on.”




                                             35
    Case 3:15-cr-00438-JO      Document 155-1    Filed 10/17/18   Page 74 of 149




                  ©2012 Anti-Defamation League
                  605 Third Avenue
                  New York, NY 10158-3560
                  www.adl.org



3
Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 75 of 149




         ATTACHMENT G
    United States v. Winston Shrout
           3:15-cr-00438-JO

                 YouTube pages of
                The GoldFish Report
         Nos. 263 and 273 (with Comments)
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 76 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 1 of 12
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 77 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 2 of 12
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 78 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 3 of 12
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 79 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 4 of 12
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 80 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 5 of 12
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 81 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 6 of 12
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 82 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 7 of 12
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 83 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 8 of 12
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 84 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 9 of 12
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18    Page 85 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 10 of 12
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18    Page 86 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 11 of 12
          Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18    Page 87 of 149
Government's Sentencing Memorandum                                  Attachment G, Page 12 of 12
Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 88 of 149




         ATTACHMENT H
    United States v. Winston Shrout
           3:15-cr-00438-JO

      Tad’s Talkshoe – Youhavetheright.com
            Audio Podcast Transcript
            Recorded March 29, 2016
            Case 3:15-cr-00438-JO      Document 155-1          Filed 10/17/18   Page 89 of 149
Government's Sentencing Memorandum                                              Attachment H, Page 1 of 56




 DATE:              March 29, 2016

 SUBJECT:           This is a podcast from March 29, 2016 with a conversation between Tad

                    (podcast moderator) and a guest, Winston Shrout, with caller Q&A.

 Podcast (Tad):     Good evening everybody. It's Tuesday, March 29, 2016 and we have a

                    very special call tonight with a very special guest; but before we get to

                    that, I want you guys, when our guest, Winston Shrout, has finished

                    speaking tonight, we are about to wrap up the call, stick around for a little

                    bit. I got a brief little announcement for ya. So, if you'd do that, we would

                    appreciate it. So Winston, hey, welcome to the call. How ya doin'.

 Winston Shrout:    Good, just like usual.

 Podcast (Tad):     (laughter) Well, we're glad to hear your voice. Apparently, you've made

                    the news recently. Apparently, there are stories about some indictments

                    and things going around saying that you were arrested and everything, so

                    maybe we start off with that and you tell us a little bit about, maybe

                    clearing up the facts and telling us what's going on and how you plan to

                    come out of this shining.

 Winston Shrout:    Well, I don't think I wanna tell the full story yet.

 Podcast (Tad):     Okay.

 Winston Shrout:    There are some things in the background that I've been working on and I

                    had to basically encourage and attack - a lot of your listeners don't know

                    my history, but I have worked in the international, with the office of

                    international treasury control, so uh, based on that, I have international

                    immunity under treaty with the United Nations. It was the key thing to, uh,

                    somewhat instigate or whatever, I practically had to beg for it; but in any
           Case 3:15-cr-00438-JO     Document 155-1        Filed 10/17/18      Page 90 of 149
Government's Sentencing Memorandum                                            Attachment H, Page 2 of 56




                   event, there were certain background things that I needed to accomplish

                   and I needed to get it done in a big hurry. One of um that probably some

                   of your listeners might know, others might not know, but the IRS itself

                   came out [unintelligible] at the Delaware Corporation back in 1934-35 and

                   they were immediately purchased by an attorney firm, and then they

                   disincorporated the Delaware Corporation. Eventually what happened,

                   the IRS ended up in a holding company known as Northern Trust

                   Company…

 Podcast (Tad):    Yeah?

 Winston Shrout:   …uh, Northern Trust Company also owns the Bar Association. A lot of

                   times you hear people say that the IRS and the Bar is the same entity and

                   basically, for all intents and purposes, it is; so in any event, what I needed

                   to do was deal with Northern Trust. I had to have some reason to go after

                   them, and so the DOJ provided me that opportunity.

 Podcast (Tad):    Okay.

 Winston Shrout:   There are certain - hopefully your audience understands that we are in for

                   major change in government here, actually, the government has already

                   changed, they just haven't announced it. But anyway, I was kinda the

                   gun to get all that accomplished before the end of the fiscal year, so there

                   were certain administrative processes that I did which would include the

                   commercial lean, and it had to be turned over to certain parties.            I

                   accomplished that as of December 28, prior to the actual, I'll say,

                   takeover by this new interim government. The indictments themselves -

                   first off, you can bring all the indictments you want, but you'll have to
           Case 3:15-cr-00438-JO      Document 155-1       Filed 10/17/18     Page 91 of 149
Government's Sentencing Memorandum                                            Attachment H, Page 3 of 56




                   make good on them and they can't make good on them. The most recent

                   thing I've done or I had done is I've gotten them into a contract using

                   what's known as plea in bar. Some of your listeners might understand

                   plea in bar. Anyway, so last Friday, I put in the plea in bar which included

                   a written bill of particulars, which if they default on, and they will, would

                   put them into a no-win situation; and so, I have a hearing on - have an

                   arraignment on the superseding indictment coming up on Thursday, so I

                   put the plea in bar - I went and filed the plea in bar on Friday, along with

                   the demand for a written bill of particulars. I then go in with regulation Z,

                   three days, truth in lending, blah, blah, blah, T plus 72 hours. Come

                   Thursday mornin, I will have locked them into a contract.                So,

                   [unintelligible] first off, the way things are moving on the planet with the

                   changes and so forth, I think this whole thing, the information I'm getting

                   from, how shall I say, the star people or the people on the other side, is

                   that this whole thing would be wrapped up very close to May the first

                   anyway and so it's - things are good, put it that way.

 Podcast (Tad):    So are you saying that this whole thing was really just a setup?

 Winston Shrout:   (laughter) That's exactly what I'm saying.

 Podcast (Tad):    (laughter) So we don't have to be worried about you then?

 Winston Shrout:   People should worry about themselves.

 Podcast (Tad):    (laughter) Okay.

 Winston Shrout:   All this - certainly people that know my history know that I've worked in

                   the international because of certain abilities, capacities, you know, and

                   things that I have demonstrated. That's why I was given this assignment
           Case 3:15-cr-00438-JO     Document 155-1        Filed 10/17/18      Page 92 of 149
Government's Sentencing Memorandum                                            Attachment H, Page 4 of 56




                   out of the international, to accomplish these things, and a lot of people

                   don't know, well certainly your listeners should know, that Keith Scott and

                   I, Keith being another official; he's actually the chief of the cabinet in the

                   OITC, the Office of International Treasury Control, and also as the settler

                   on the Soekarno Trust. We got together back in 2012 and put that huge

                   commercial lean in against the Federal Reserve Banks…

 Podcast (Tad):    A huh.

 Winston Shrout:   Which prevents, prevented them from rechartering, so they had to be

                   melded into the US treasury; cause you know that the Federal Reserve

                   Bank is a simply private central bank which has caused havoc all over the

                   planet…

 Podcast (Tad):    Oh yeah.

 Winston Shrout:   …and a lot of people know that, I mean for instance, way back in the days

                   of Goldwater and certainly of Ron Paul and several others have been, ya

                   know, trying to push for an audit and of course you can't audit them and

                   so, what they wanted to do, in essence, Keith and I accomplished that.

                   So we have a lot of interesting things going on. This is a continuation of

                   some of that. Uh, the changes in government certain, uh you know, prec

                   - uh I always work from the back - that wasn't called a background. Keith

                   and I always do that.

 Podcast (Tad):    Okay.

 Winston Shrout:   And that is, we simply don't step to the front and [unintelligible] work on

                   things; but in any event, what has been done rectifies some of the

                   problems with the financial on the planet. For instance, I don't know, it
           Case 3:15-cr-00438-JO      Document 155-1      Filed 10/17/18     Page 93 of 149
Government's Sentencing Memorandum                                           Attachment H, Page 5 of 56




                   seemed like it was about 2011 or something like that, Keith and I had

                   worked on a treatise, or what you would call a white paper, the purpose of

                   which was to inform the financial ministers of the problems with the

                   central banks and so we created that treatise and we sent it around to the

                   various financial ministers in Europe.     Michael Noonan, the financial

                   minister in Ireland, took it to heart, so he challenged the banks on this

                   basis, which was simply, if you can prove you loaned us any money, we

                   will gladly repay you. If you can't prove that you loaned us any money,

                   basically, go pound sand.

 Podcast (Tad):    Right (laughter)

 Winston Shrout:   [unintelligible] We had that same thing going on with Greece and they

                   handed it up, but making sure the guy who would do that was not elected.

                   I forgot his name now, I can't even pronounce those Greek names

                   anyway. But in any event, if the right guy had got elected in Greece, they

                   would have done the same thing. So, you know, in the background, we

                   try to, how shall I say, inform the international community of some of the

                   problems, you know, that they run into and uh, in some respects, we've

                   had a good affect; in other, you know, other respects, you know, we

                   haven't done so well, but in any event, as we move forward in this new

                   paradigm, this new government and so forth, then there were certain

                   things that I felt like that needed to be accomplished, and so that's what I

                   did.

 Podcast (Tad):    Wow.    So we don't have to be too worried about ya.            You've got

                   everything under control then?
           Case 3:15-cr-00438-JO       Document 155-1      Filed 10/17/18     Page 94 of 149
Government's Sentencing Memorandum                                           Attachment H, Page 6 of 56




 Winston Shrout:   No, people should worry about themselves.

 Podcast (Tad):    Now what do you mean by that?

 Winston Shrout:   Well, an informed public is the best defense, if I can use that word,

                   against tyranny. You know that?

 Podcast (Tad):    Well, yeah.

 Winston Shrout:   But we've known that for a long time certainly.

 Podcast (Tad):    Unfortunately.

 Winston Shrout:   Now these events, well…

 Podcast (Tad):    Unfortunately, we don't have an informed populus. We have a dumbed

                   down, distracted, watch-my-football populus.

 Winston Shrout:   In some respects that's the case, but not in every respect. We have a lot

                   of informed people. Certainly, I would hope the people on this call would

                   be well-informed.

 Podcast (Tad):    Well, yeah on this call they are.

 Winston Shrout:   So uh, again, we just tried to get everybody up to speed as far as

                   possible to help them in their effort, and so forth, and so uh, I don't think

                   we've had a good impact on that, uh you know, I'm not the judge of

                   people and what their intentions and so forth are, but all indications to me

                   indicate that people are becoming more aware and waking up. So that's

                   a good thing.

 Podcast (Tad):    Yeah it is. It's just for me, it's so frustrating to hear those dummies that

                   think they are so smart because they don't believe in conspiracy theories.

                   They're just too smart, not knowing that they have been programmed to

                   say that.
           Case 3:15-cr-00438-JO       Document 155-1       Filed 10/17/18      Page 95 of 149
Government's Sentencing Memorandum                                              Attachment H, Page 7 of 56




 Winston Shrout:   Well, let's not be too critical. From the time that people entered the public

                   education system, they're highly controlled and it's very hard to break

                   through that, you know, certainly as anybody that's been through that

                   system knows. I mean, I went through 16 years of formal education,

                   came out of college and said what was that all about? (laughter)…

 Podcast           (laughter)

 Winston Shrout:   …and went my way. But in any event, I would think that we ought not be

                   super critical, certainly, of people because of the circumstance that they

                   found themselves in.

 Podcast (Tad):    Well, you know, it's like the people on this call, that's one thing, but when I

                   go out into the world with average people out there who don't know, it's -

                   and for me, it's just second nature, all of this stuff - it's just part of who I

                   am now and then when I, you know, let it slip and you know, I just get a

                   bunch of garbage from people you haven't really, you know, had an

                   original thought in their life.

 Winston Shrout:   Well, okay, but again, you don't know what precipitated that situation in

                   their lives.

 Podcast (Tad):    Sure. Sure.

 Winston Shrout:   You have to be careful not to castigate people for what they don't have

                   and so certainly for those of us who are enlightened, we should bring

                   those things to their attention and we have. Like I say, I've been working

                   as a solutions in commerce now for over 11 years…

 Podcast (Tad):    Wow.
           Case 3:15-cr-00438-JO       Document 155-1         Filed 10/17/18      Page 96 of 149
Government's Sentencing Memorandum                                                Attachment H, Page 8 of 56


Winston Shrout:    I've seen a remarkable upturn, uh, in the consciousness of the people, so

                   again, we have to be real careful…

Podcast (Tad):     Okay.

Winston Shrout:    …about how we address some of the situations the people have to deal

                   with, you know, you know, the only thing is, you know, but for the grace of

                   God go I. But we have to be very careful that we don't, you know…

Podcast (Tad):     Okay. Well…

Winston Shrout:    ...point too many fingers.

Podcast (Tad):     I understand. I understand. It's just that, you know, I bump into people

                   sometimes and it gets unpleasant and it's frustrating, that's all.

Winston Shrout:    Then just walk away and go do something else.

Podcast (Tad):     (laughter) I don't - alright, well that's great to hear, that you're really not in

                   as bad a trouble as the papers make it sound.

Winston Shrout:    Do you believe what you read in the papers?

Podcast (Tad):     No, but a lot of people do…

Winston Shrout:    [unintelligible]

Podcast (Tad):     …and if I, if I were to believe what the papers say, you are the 100 trillion

                   dollar man.

Winston Shrout:    Oh, that's nowhere close to it.

Podcast (Tad):     (laughter)

Winston Shrout:    Alright, lemme, lemme back up and tell you some of the things that we did

                   back in 2010, while I got that appointment…

Podcast (Tad):     Okay.
           Case 3:15-cr-00438-JO       Document 155-1         Filed 10/17/18      Page 97 of 149
Government's Sentencing Memorandum                                               Attachment H, Page 9 of 56


Winston Shrout:    …from Dr. Ray C. Dam. He said, I want you to be OITC in the United

                   States because I'll notify all of the parties of that appointment, which was

                   probably a bad thing to do on the basis as just as soon as he made a

                   report, then the first thing you know, they're trying to kill him.

Podcast (Tad):     Oooo…

Winston Shrout:    And they almost did. They tried to poison him to death. He recovered.

                   Eventually, he was taken in by the king of Thailand under his complete

                   protection so nobody can touch him at this point. But in any event, he

                   sent me on that mission and so the first thing I did when I got back is I

                   contacted some of the people that I had been working with, and uh, what

                   was anticipated was that we would get into a bank trading program, which

                   we did. I wrote the instrument, some of these instruments these guys are

                   squawking about now. Anyway, I wrote the instrument. There was a

                   gentleman that was able to get those things into a trade program in HSBC

                   Hong Kong and one of the others of our group, he had good contacts and

                   so he went around and contacted all of the secondary mortgage paper

                   holders.

Podcast (Tad):     Okay?

Winston Shrout:    On this basis that uh, uh, well he made an arrangement with them, that

                   they would sell their paper to us, uh and most of them were willing to sell

                   it for something like (laughter), like 25 or 30 cents on the dollar, and so

                   we went ahead and did this trade to obtain the funds to buy all that

                   secondary mortgage paper and had we been able to do that, we could've

                   shut down all the foreclosures. Now, uh, the problem was with the HSBC
           Case 3:15-cr-00438-JO      Document 155-1        Filed 10/17/18      Page 98 of 149
Government's Sentencing Memorandum                                            Attachment H, Page 10 of 56


                   Hong Kong, in as much as they decided they simply would not pay us on

                   the trade, because, after the [unintelligible] our program right up front, and

                   then we got with another organization who said they could, but they lied

                   too. I mean, when you get involved with international, some of these

                   people, first off, the order of the day is "let's go tell a lie to whoever will

                   believe it." So, we had that problem, you know, right from the git-go and

                   had we been able to accomplish, you know, what we had intended to,

                   then we could have, in fact, put an end to the mortgage problem; because

                   that's what Dr. Dam had sent me to do. He said "get over there", he said,

                   "and fix that mortgage problem." He said "we're embarrassed". He said

                   "OITC is embarrassed" on the basis that we underwrite all of those

                   mortgages, and he was highly inflamed about it was being handled. He

                   said "get over there and see if you can't get that problem fixed" and so

                   that's why I had originally actually got involved in the trade, was to create

                   the funds necessary to solve that problem. So, there's a reason why I do

                   things, uh, I don't do things for fun (laughter)…

Podcast (Tad):     [unintelligible]

Winston Shrout:    …believe me, I've got better things to do than screw around with all of

                   this stuff. But in any event, uh you know, on that basis then we had

                   attempted to get those trades operating again, not because of something

                   that we wanted, but it was on the purpose to resolve some of these

                   problems that had been created by these predatory lending banks.

Podcast (Tad):     [unintelligible]
           Case 3:15-cr-00438-JO      Document 155-1       Filed 10/17/18     Page 99 of 149
Government's Sentencing Memorandum                                          Attachment H, Page 11 of 56


Winston Shrout:    You know, as you know, it's not an easy, not an easy row to hoe

                   sometimes and so, like I say, if HSBC had been paid off properly, we

                   know the trade went through because, the uh, the UN got 76 trillion out of

                   that trade, and so we know it went through, and uh, we should've gotten

                   out of that trade. We should've gotten certainly sufficient that we could

                   have retired all of that mortgage debacle. You know, those are the kind

                   of things that I work at and of course it infuriates the powers that be when

                   somebody steps forward, so they've got to correct this problem. So, but

                   in any event, uh, this is probably something that your average guy

                   wouldn't want to attempt, for obvious reasons.

Podcast (Tad):     Right.

Winston Shrout:    And so uh, which is not a criticism of anybody, I'm just saying that, you

                   know, some of these things are very difficult and should not be attempted

                   by amateurs. The truth be known, I'm the only, I'm certainly authorized

                   to, uh, to issue a bill of exchange (laughter), probably the only guy on the

                   planet that is. But in any event, so the treasury, the DOJ, they take

                   exception to that and say, "Let's go get Winston" and I say "okay, come

                   on."

Podcast (Tad):     (laughter)

Winston Shrout:    So this is part of the takedown of the corporate government as you know,

                   the United States has been run like the United States Incorporated, which

                   is simply a maritime corporation out of Puerto Rico and Bill Clinton said

                   "I'm the last United States president", and that's the only time that boy

                   ever told the truth that I know of.
          Case 3:15-cr-00438-JO      Document 155-1       Filed 10/17/18     Page 100 of 149
Government's Sentencing Memorandum                                          Attachment H, Page 12 of 56


Podcast (Tad):    (laughter)

Winston Shrout:   Because it was…the bankruptcy of the United States of America was

                  overweight in 1999, so Bill was telling the truth about that and, you know,

                  whether he knew it or not, what the reason for it was or not, he did tell the

                  truth on that occasion, so we'll take him…we'll…

Podcast (Tad):    [unintelligible]

Winston Shrout:   ...give him credit for that.

Podcast (Tad):    "I'm the last president of the United States…hey sweetheart, what's your

                  name?" (imitating Bill Clinton).

Winston Shrout:   (laughter)

Podcast (Tad):    (laughter)

Winston Shrout:   Yeah, that's kinda pretty much how he operates.

Podcast (Tad):    (laughter)

Winston Shrout:   But in any event, maybe we can go on and talk about some other things

                  that might be of interest…

Podcast (Tad):    Okay.

Winston Shrout:   …to your listeners.

Podcast (Tad):    Okay. Well, originally, I saw a video that you did, I forget who it was that

                  put it on, but you talked a little bit about common law and commercial law

                  and your take on it was that, you know, people are saying they always

                  want common law, but they never..wait, wait, wait. You said that common

                  law deals with the past, commercial law deals with the future, and a lot of

                  us have been saying, well, we want common law, but then you brought up
          Case 3:15-cr-00438-JO     Document 155-1           Filed 10/17/18   Page 101 of 149
Government's Sentencing Memorandum                                            Attachment H, Page 13 of 56


                  this point of, well, how do you deal with dangerous situations, such as a

                  guy stockpiling explosives in his garage right next door to your house?

Winston Shrout:   Yeah, yeah, that's a bad deal all right.

Podcast (Tad):    So, maybe you could go over more on that subject, about the difference

                  between commercial law and common law, and maybe an ideal, the ideal

                  way that we can operate so that we can…

Winston Shrout:   All right. Yeah, lemme…[unintelligible]

Podcast (Tad):    ...have our freedoms, but address issues.

Winston Shrout:   Yeah, lemme run that down for you.

Podcast (Tad):    Okay.

Winston Shrout:   There's what is known as universal law, and that's God's law, and it's best

                  exemplified certainly in natural law, mother nature, and uh, you know,

                  how things actually run, the consequences of violating natural law. So,

                  my comment was directed at the problems that are created when we go

                  into common law. Now people don't know what common law is, perhaps,

                  but every country, every people, has their own common law based on

                  history, presidents and usage. All right? So, uh, for instance, when the

                  United States was contemplating which common law they would adopt,

                  most of the founding fathers being Englishmen, decided that they would

                  use English common law. However, we had a huge German population

                  living on the continent at that time, so they could've just as well use

                  Anglo-Saxon common law rather than English common law. Okay, but

                  they settled on English common law, and, which is (laughter) which is

                  kind of, in my estimation, the wrong choice. We should've developed our
          Case 3:15-cr-00438-JO      Document 155-1        Filed 10/17/18     Page 102 of 149
Government's Sentencing Memorandum                                           Attachment H, Page 14 of 56


                  own common law based, because again, we were starting a new nation,

                  we had the Declaration of Independence; we had the constitution and so

                  forth.

Podcast (Tad):    A huh.

Winston Shrout:   Why should we go to the English common law? If you look at the history

                  of England, it's nothing but a complete screw up.

Podcast (Tad):    (laughter)

Winston Shrout:   Why would we want to repeat that mess?              But, in any event, they

                  decided on English common law and the consequence of it, what we had,

                  or what we have, and, but let me observe this one that; that is, that

                  because you use the words common law, it does not indicate, by any

                  stretch of the imagination, that you are actually operating with natural or

                  universal law and so, if, you know for instance, if you go back to the

                  original use of common law and the way it was perceived of in the

                  constitution and so forth, only white landowners could vote. Right? No

                  women.       No Africans and no Indians could participate in the election

                  process. Now that's very, very one-sided, of course.

Podcast (Tad):    Right.

Winston Shrout:   Now we think we've gotten past that, uh (laughter)...

Podcast (Tad):    (laughter)

Winston Shrout:   I kinda have to scratch my head a little bit before I'd agree to that.

Podcast (Tad):    Yeah, and now everybody in the world can vote in our elections.

Winston Shrout:   What can I tell you?

Podcast (Tad):    (laughter)
          Case 3:15-cr-00438-JO     Document 155-1       Filed 10/17/18     Page 103 of 149
Government's Sentencing Memorandum                                         Attachment H, Page 15 of 56


Winston Shrout:   So we have some of these difficulties, you know, associated, uh, with

                  what we call the common law, and I, I keep hearing people, you know,

                  touting that we need to return to common law and so my question is

                  "which common law do you want to return to?" See? Because you might

                  find that your version of common law might, in fact, but a direct affront to

                  natural law. So anyway, people need to study that thought process out

                  and do it. Now, the question is, and a good comparison would be to see

                  whether or not our version of the common law conforms to the King

                  James version of the bible; and you'd probably find out that in many

                  instances, it does not. However, if you would go and investigate the

                  commercial maxims, or the maxims of commercial law, you will find that

                  the commercial maxims comply exactly with the concepts, principles and

                  so forth that are contained in King James. So, my preference, uh, you

                  know, call me greedy or whatever, anyway, my preference for law, for a

                  law system, is in fact commercial law. That kinda makes sense.

Podcast (Tad):    Hmmm, okay. Um, would that include traffic tickets?

Winston Shrout:   Oh, traffic tickets ain't got anything to do with law. That's all just code

                  stuff.

Podcast (Tad):    Okay.    Would that have to do with prosecutors, prosecuting innocent

                  people over code violations?

Winston Shrout:   Well certainly it does, but we don't need to get into the particulars of all

                  that.

Podcast (Tad):    Okay.
          Case 3:15-cr-00438-JO       Document 155-1       Filed 10/17/18     Page 104 of 149
Government's Sentencing Memorandum                                           Attachment H, Page 16 of 56


Winston Shrout:   Enough said, it's sufficient to say that the codes and statutes and so forth

                  are illegal. Now, the [unintelligible] studied, uh, you certainly should be

                  aware that the only thing that obligates people are the statutes at large,

                  which are published, which are properly enacted and published so that

                  everybody can see them.

Podcast (Tad):    Okay.

Winston Shrout:   But when you get into all of these statutes and codes and so forth, you're

                  talking about, in essence, a whole potpourri of illegal action, because

                  there's nothing within the statutes and codes that obligate anyone. So, in,

                  in your conversation there about traffic tickets and all that kinda stuff,

                  that's all just all foolishness, and not even worth talking about.

Podcast (Tad):    (laughter) Well, I know what you do when you get traffic tickets.        It's

                  funny. (laughter)

Winston Shrout:   I, I don't recommend people do what I do.

Podcast (Tad):    (laughter)

Winston Shrout:   Everybody, everybody needs to stand on their own. Every cup's gotta

                  stand on it's own bottom and so, uh, you know people have to, you know,

                  get in sync with what, with what they feel like, so…

Podcast (Tad):    All right.

Winston Shrout:   So people have asked me about, you know, about this or that, I'll say,

                  whoa, you know?       What do you understand, you know, what's your

                  understanding of these things and what are you going to do about it?

                  Certainly, I can provide information that might be useful, but I'm not going

                  to dictate to anybody what they ought to do, so, so, that's why…
          Case 3:15-cr-00438-JO      Document 155-1       Filed 10/17/18     Page 105 of 149
Government's Sentencing Memorandum                                          Attachment H, Page 17 of 56


Podcast (Tad):    Sure.

Winston Shrout:   …that's why I put together education, so that people could have an idea,

                  you know, of how to conduct their lives and so forth, and then move

                  forward on their own. Uh, you know, people do not need to rely upon

                  Winston or upon Tad, or upon anybody. You need to stand on your own

                  because you're convinced that the course you're taking in regard to a

                  certain matter is the correct course to take. And so that's why we do

                  education, is so that people can stand on their own.           We're, we're

                  involving in empowering people, you know, people all, and you know a lot

                  of people say we want to be free. Okay, but there's a cost. I mean there

                  is a certain amount of responsibility that comes with being, what we would

                  basically call free people.   And so, you know, I hear people running

                  around yelling out "I'm free, I'm sovereign" and all these kind of things and

                  I keep saying really? (laughter) You are huh? Reach in your pocket

                  there and see if you have any Federal Reserve notes?

Podcast (Tad):    Right. So Winston…

Winston Shrout:   [unintelligible]

Podcast (Tad):    Are you, are you available now to take questions?

Winston Shrout:   Well if that's what people want. Like I say, it's your call. You tell me what

                  you want.

Podcast (Tad):    Sure. All right. Well, if anybody has questions for Winston, it's *8 on your

                  phone. Uh, somebody...oh my gosh. Somebody says, "What was the

                  real agenda of the Pope's tour to America last fall? I heard he transferred

                  trusteeship to the UN?"
          Case 3:15-cr-00438-JO         Document 155-1      Filed 10/17/18      Page 106 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 18 of 56


Winston Shrout:   Uh, I wasn't privy to all the meetings, but there are certain things that

                  came from it that are obvious. Number one, prior to his coming, you'll

                  notice that the disincorporated Washington D.C.

Podcast (Tad):    I didn't know that.

Winston Shrout:   Oh yeah. Well, it was in the newspaper (laughter)

Podcast (Tad):    (laughter) Okay.

Winston Shrout:   Uh, the only reason it actually got in the newspaper was because a

                  portion of that ten square miles actually was a part of Maryland, so

                  Virginia was trying to claim all of it and the people there in, uh, Maryland

                  said, "the heck you are", I mean, "we're the ones that gave that portion

                  over there and we're keeping it", you know, so it got into a land squabble,

                  and so forth…

Podcast (Tad):    Okay.

Winston Shrout:   …And once it got into that squabble, then pretty soon it hit the

                  newspapers.      If it hadn't been for that squabble, it probably never

                  would've come up.

Podcast (Tad):    Wow.

Winston Shrout:   And an….and another thing that was a result, like I say, I wasn't privy to

                  the meetings, I don't know what was said behind closed doors, all the

                  purposes and so forth, that were being addressed in that situation; but

                  you will notice that just as soon as Francis got back to the Vatican, he

                  fired the, I think, five or six, I think it was five, he fi….he fired five of the

                  cardinals out of the Vatican Bank, because they'd been involved in

                  laundering drug money. You know, I don't think Francis thought that was
             Case 3:15-cr-00438-JO       Document 155-1      Filed 10/17/18     Page 107 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 19 of 56


                     such a cool idea. So, so we do see some results of it. Like I say, I can't

                     really address all of the things that may have come from that because I

                     simply don't know, but it's pretty obvious…

Podcast (Tad):       Okay.

Winston Shrout:      …that there were results that came from that. Certainly, you, you know,

                     this concept of universal jubilee, and some of those things were

                     addressed at that time. It's [unintelligible] hopefully they'll carry through

                     with it, but that's yet to be seen. We will see what comes of it, and uh…

Podcast (Tad):       All right. Well hey listen, we've got a bunch of people that have raised

                     their hand that wanna talk to you.

Winston Shrout:      All right. Well, you're the moderator and you can get to see what you

                     need.

Podcast (Tad):       (laughter) All right, we're going to go to central California with your phone

                     unmuted, it's your turn.

Caller #1:           Uh, hello, I think that's me.

Podcast (Tad):       Yes.

Caller #1:           I just wonder how the not guilty plea got entered on Winston's behalf, and

                     how did you allow that and is that part of your game plan?

Winston Shrout:      No, when I first went in, I tried to plead guilty in magistrate court, then

                     they threw a fit.

Podcast (Tad):       (laughter)

Winston Shrout:      I said, "Okay, just go ahead and do whatever you want to", because by

                     that time, by that time, I had already filed papers into that case appointing

                     the judge as the fiduciary trustee for the defendant…
             Case 3:15-cr-00438-JO      Document 155-1         Filed 10/17/18    Page 108 of 149
Government's Sentencing Memorandum                                              Attachment H, Page 20 of 56


Caller #1:           Mhmm.

Winston Shrout:      So, so at that point, the judge was entering the plea for the defendant. I

                     had nothing to do with it.

Caller #1:           Okay. Mhmm.

Podcast (Tad):       All right.

Caller #1:           Okay, thank you.

Winston Shrout:      [unintelligible] understand that [unintelligible]

Podcast (Tad):       All right. Thank you.

Winston Shrout:      Technology. Yeah.

Podcast (Tad):       All right, so now we go to Oregon. You're next. Hopefully.

Caller #2:           Oh, you, you got me?

Podcast (Tad):       Uh, you're talking so go ahead.

Caller #2:           Oh, okay. Well, I wanna congratulate Winston on his work. Um, I'm

                     following this stuff now and it seems to be working well.         I was just

                     curious, are you actually gonna go through with this court case on the

                     31st, or is this all over with? I got in late…

Winston Shrout:      No, no, no, I, no, what I did, as I mentioned earlier on that first go-round,

                     like I said, I was trying to plead guilty and what I said was, told the court,

                     on the first arraignment, which was all silly little IRS misdemeanors, I told

                     the judge that I intended to plead guilty just as soon as the prosecutor

                     would read and certify the charges for the record. Which he said he

                     couldn't do. But in any event, that went back and forth. He refused to do

                     it. So we got into another hearing and again I told him, my intention is to

                     plead guilty, and then they all got in a big uproar about it and this, and
             Case 3:15-cr-00438-JO     Document 155-1         Filed 10/17/18    Page 109 of 149
Government's Sentencing Memorandum                                              Attachment H, Page 21 of 56


                     that and the other and so finally, like I said, you know, I did not put in a

                     plea. It was, in fact, the judge who was, even though he had not even

                     read the file, if he had read the file, he might not have done that, but in

                     any event, he's the one that put in the plea, not me.

Caller #2:           Well, it kinda sounds to me like uh it was the same thing with the police

                     officer that signed the tickets for ya. Social contract.

Winston Shrout:      Uh, yeah, yeah, a huh, along that same thought process, yeah.

Caller #2:           One other thing, uh, you said, you stated that you were a welder at one

                     time?

Winston Shrout:      Oh yeah.

Caller #2:           Okay, I spent about 30 years as a welder, so I'm kinda looking at you as a

                     real guy.

Winston Shrout:      Well yeah, that's uh, you know, I have found that people that work, uh, in

                     the, uh you know, electricians, carpenters, plumbers, all those kinda

                     things, especially the farmers, oh God when the farmers come around,

                     you have to watch out - but those who have worked in the trades and

                     worked in the real world, if I can use that word, they seem to comprehend

                     this information a whole lot quicker than others do; which is not to say,

                     you know, that there's anything wrong with those people. I'm just saying

                     they seem to pick it up much faster.

Podcast (Tad):       Hmmm.

Caller #2:           It has been my pleasure to be able to talk to you and I wish you the best,

                     and I think that you're on the right track to help a lot of individuals. One

                     time…
             Case 3:15-cr-00438-JO       Document 155-1        Filed 10/17/18    Page 110 of 149
Government's Sentencing Memorandum                                              Attachment H, Page 22 of 56


Winston Shrout:      Yeah [unintelligible]

Caller #2            …probably sooner than later, we're all going to change the frequency on

                     this thing and get away from all of it.

Winston Shrout:      Exactly. Yeah, that's coming very quickly. I, I mean, aside from all of this

                     third dimensional stuff that I involve myself in, I also work in the higher

                     dimensions, uh you know, I came onto this planet under contract. I'm one

                     of the contractees.       I came in in 1948, and I have worked in other

                     circumstances and much, much higher dimensions than this one….i.

                     really don't like being here, to be perfectly honest.

Podcast (Tad):       (laughter)

Winston Shrout:      But in any event, I contracted for certain things and I will keep my

                     contract. And so these things that I am doing is just simply a part of the

                     things I committed to do sometime ago.

Caller #2:           Great job at it, and I hope that you can [unintelligible] because I'm right

                     behind you 100%.

Winston Shrout:      That's great.

Podcast (Tad):       All right.

Winston Shrout:      I really appreciate it.

Podcast (Tad):       Well thank you very much. Okay, so, let's see, we've got South Carolina,

                     you're next.

Caller #3:           First of all, I'd like to say it's an honor to be speaking with you. I've been

                     following your teachings and doing my own due diligence on them, and

                     it's been very helpful in my way.

Winston Shrout:      Great.
             Case 3:15-cr-00438-JO        Document 155-1       Filed 10/17/18     Page 111 of 149
Government's Sentencing Memorandum                                              Attachment H, Page 23 of 56


Caller #3:           Um, I did have a question for you though. Um, let's say if you were to

                     have something like a lien set up on someone and you actually have a

                     court order dismissing all the charges...um, as educational purposes, um,

                     would you think to go the public or private route forward?

Winston Shrout:      Well, lemme discuss that. Are you talking about a commercial lien from

                     the private sector?

Caller #3:           Well yes, I did a commercial lien on the private side because of the

                     property, and they violated my rights with the contract and a contract was

                     in place, you know, on top of that contract being in place, I ended up

                     fighting it in court and the judge dismissed all of the charges in my favor

                     and the judge knew the lien was in place.

Winston Shrout:      All right.     Well, that's natural that they would do that, but again, the

                     commercial liens on the private side and a public official cannot dismiss

                     that; and so the commercial lien is still in play. I mean…

Caller #3:           Yes.

Winston Shrout:      It does not go away.

Caller #3:           It's interesting because um, a copy of the agreement was sent out to the

                     Secretary of State and they sent back a blank UCC1 financing statement.

Winston Shrout:      (laughter) Really?

Caller #3:           Yes, really.

Winston Shrout:      [unintelligible]

Caller #3:           And the number wasn't as close as your numbers are, reportedly, but uh,

                     it was, it was, it's, it's a very high number.
             Case 3:15-cr-00438-JO      Document 155-1      Filed 10/17/18     Page 112 of 149
Government's Sentencing Memorandum                                            Attachment H, Page 24 of 56


Winston Shrout:      Well, you know the commercial lien process has been a very, very

                     valuable technique. I did...

Caller #3:           Yes sir.

Winston Shrout:      I did not invent it. Actually, I learned that technique from a man named

                     Harper Vandyke, and he used it very successfully in many endeavors and

                     so forth and so uh, you know, because I'm in the position of being an

                     educator and stuff like that, I'm kinda the guy that made it popular. But

                     again, that's uh Harper's technology and I've simply just uh spread the

                     information around to facilitate that. But it's, it is very good technology.

                     We've used it very successful, successfully in many instances to resolve

                     problems and so forth; and again, it's kind of an extreme thing that we do,

                     uh, but it does have good affect.

Caller #3:           Oh yes sir it does and I just wanted to say thank you very much! Thank

                     you very, very much!

Winston Shrout:      (laughter) Okay.

Podcast (Tad):       Thank you very much for calling. Okay, so now we go to Oregon. You're

                     next. Your phone unmuted. Go ahead Oregon.

Caller #4:           Hi Tad.

Podcast (Tad):       Hey Genevieve.

Caller #4:           Genevieve here. (laughter) Hello Winston, this is Genevieve.

Winston Shrout:      Hello.

Caller #4:           You said earlier something about May 1st will be the wrap-up date…

Winston Shrout:      Yeah.

Caller #4:           …and what does that refer to?
          Case 3:15-cr-00438-JO      Document 155-1      Filed 10/17/18    Page 113 of 149
Government's Sentencing Memorandum                                        Attachment H, Page 25 of 56


Winston Shrout:   Uh, I suppose, uh, that it has reference to the complete takeover of the,

                  by the new government; maybe Tad I can just real quickly rehearse what

                  has been done and what is being done?

Podcast (Tad):    Yeah, go for it.

Winston Shrout:   Yeah, it goes all the way back to the Civil War. A lot of people don't

                  understand that the whole country has been under military occupation

                  ever since the Civil War. Uh, the, it, the, the war has been mislabeled. It

                  was not a war between the states.         It was a war of the Federal

                  government against the states. And so as a result of the things that went

                  on there, the whole country came under military occupation and we've

                  operated that way since. Now some of you, perhaps, have listened to

                  Drake Bailey and Drake had been involved in this for a very long time, but

                  uh, also myself, uh probably about seven or eight years ago, one of my

                  high-level CIA sources told me that the US Army had, in fact, created a

                  full-blown interim government and they were stationed in West Virginia.

                  So, uh, and they were simply there waiting until such a time that it would

                  be necessary for them to step forward. At this point in history, they had

                  stepped forward and then, there was a certain amount of concern that,

                  they were worried that the people might think that this is a military coup,

                  you know, that could (laughter) that's nowhere close to it.      It's not a

                  military coup. In fact, a correction. So, they went into operation near the

                  start of 2015 and there are certain things that had to happen in order to

                  be recognized as a valid government. Number one, they had to create a

                  national currency, but they lacked gold. They did not have any gold with
         Case 3:15-cr-00438-JO      Document 155-1       Filed 10/17/18     Page 114 of 149
Government's Sentencing Memorandum                                         Attachment H, Page 26 of 56


                which they could comply with Basel III and so there had to be some

                things done, and so in consequence of that, the Chinese elders along

                about April of 2015, leased 100 billion in gold to the new republic and they

                also gave them 385 billion in cash for operational expenses. Now these

                are things that I know about. I was informed of these things by my friend

                in the international. He said, "Okay, here's what's happened." All right.

                Now, now that they had the gold, so they could create a new currency

                that would be Basel III compliant, they moved forward and they created

                what, what is known as treasury reserve notes. These, these particular

                instruments are for use at the government level. They are not on the

                street. However, they had been trading in the international, uh I mean,

                they were being traded in Europe all through the summer and Japanese

                stock markets 4X and everything. They were trading on them in the fall,

                so we know it's valid, so we know it's good currency. Now, for the money

                on the street, the money that you and I would be using, they have created

                what's known as United States notes, much like what President Kennedy

                had created way back in 1963. Some of you who've studied their history

                know what I'm talking about. So in any event, those currencies will be the

                currencies that will come out and be used to facilitate the changeover,

                and they are being used. They're already in the banks. We had been

                really surprised that they have not instituted those same…that they

                haven't released those funds already, but I see the wisdom in what

                they're doing. So when this interim government first entered the picture, it

                was said that General Carter Hamm would be the interim president. Then
             Case 3:15-cr-00438-JO     Document 155-1       Filed 10/17/18     Page 115 of 149
Government's Sentencing Memorandum                                            Attachment H, Page 27 of 56


                     they run into certain road blocks, most of which were centered with the

                     problems in the Pentagon. They overcame those problems and so at that

                     point, Marine Corps General Dunford, semper fi out there for all you

                     Marines, but in any event General Dunford was selected to be the interim

                     president because he was in fact, he was appointed by congress to be

                     the joint chief. They got rid of Martin Dempsey finally, thank God for that,

                     but in any event, General Dunford did fill the roll at that point as the

                     interim president. And then they got to thinking, apparently, and so they

                     changed course a bit and they went back and referenced what had

                     happened with the Nixon administration. Some of you old enough to

                     remember that, remember Nixon and Spiro Agnew came in…

Caller #4:           Oh yeah.

Winston Shrout:      Who came in as the president and vice president, and then Agnew got

                     convicted or got some felonies thrown at him, so he stepped down. They

                     brought in Nelson Rockefeller.     Apparently Nelson passed away from

                     unknown causes (laughter). In any event, so, so what they did to fill the

                     vice presidency was they called in the Speaker of the House, Gerald

                     Ford, because he's third in line, so that when Nixon stepped down, we

                     would have an, a, we would, we would have an unelected president, we

                     have President Ford, and that's what I'm building up to here is given a

                     little bit of comprehension about how some of these things have worked.

                     So anyway, at this juncture, Dunford has stepped down from being the

                     interim president and he's going to fill the slot as the vice president, and

                     then guess who's going to be the interim president? The Speaker of the
             Case 3:15-cr-00438-JO     Document 155-1       Filed 10/17/18     Page 116 of 149
Government's Sentencing Memorandum                                            Attachment H, Page 28 of 56


                     House. You see, we have the president, yeah, we have the president

                     already in our history, so hopefully the people would not think that there's

                     something amiss with what's going on here; and so we have that with us

                     and, so that's, that's, that's the lineup. Now, I did watch, I was hoping he

                     would make announcements. He did not make any announcements, but

                     Paul Ryan, Speaker of the House, did, in fact, make a speech the other

                     day to a bunch of young people there, and I was hoping he would make

                     announcements.     He did not, but what he did do, I watched him, is

                     (laughter) you gotta understand the psychology of what's going on here

                     folks. What he did was he started out his speech, which only lasted I

                     don't know, maybe 15 or 20 minutes, but he started out his speech and

                     would talk about this or that, and then he reached into his coat pocket, he

                     pulled out a pocket version of the constitution, just like all the patriots

                     carry around…

Caller #4:           (Laughter)

Winston Shrout:      …he pulled out that pocket version of the US Constitution and held it up

                     to the young people to see. He held it up high so they could see what he

                     had in his hand. And then he said, "I took an oath for this constitution",

                     and he said, "and I will honor my oath." Now that was a (laughter), that

                     was unexpected to say the least (laughter). But in any event, he made

                     that point, and that was an important point to make, and so I could see

                     the psychology of what he was doing there, even though he didn't make

                     any particular announcements about the new republic, he did

                     demonstrate to those young people that in fact, he was going to honor his
             Case 3:15-cr-00438-JO      Document 155-1       Filed 10/17/18     Page 117 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 29 of 56


                     oath that he had made to the constitution. Now that's a very significant

                     event. Very significant. I, I was ever so proud of him for doing that. So,

                     we do have, uh, things, uh, changing. We have things on the more and

                     so forth, the result of which will be very beneficial to the American people.

                     We have a new government and for those of you who understand the

                     SARA act of 2000, that will in fact begin to be executed upon with this

                     new administration. So we have, we have great prospects here of things

                     to come.

Caller #4:           Is the new government that's coming in associated with RUSA?

Winston Shrout:      Not that I know of.

Caller #4:           [unintelligible]

Podcast (Tad):       Okay. But hey listen, we do have some other people that are waiting.

Caller #4:           Okay.

Podcast (Tad):       Okay. (laughter)

Caller #4:           But wait, wait. There's a follow up to, the reason I asked that question

                     was to get to my next question.

Podcast (Tad):       Quickly please.

Caller #4:           So, if things are going to change quite radically it sounds around May 1st,

                     does that mean that the status correction to become American nationals

                     and UCC filings to become secured party creditor are kind of mute now?

Winston Shrout:      Absolutely not.

Caller #4:           Huh?
             Case 3:15-cr-00438-JO      Document 155-1      Filed 10/17/18    Page 118 of 149
Government's Sentencing Memorandum                                           Attachment H, Page 30 of 56


Winston Shrout:      The thing that we're going, the commercial redemption, will stay the

                     same. The only problems that you wont have to deal with is IRS and tax

                     problems. [unintelligible]

Podcast (Tad):       What about corrupt judges?

Winston Shrout:      They'll be gone. When the bar…

Podcast (Tad):       [unintelligible]

Winston Shrout:      When the Bar Association, which I did, when you take down the Bar

                     Association, then all the attorneys will either have to renounce their bar

                     oath, you they take an oath at the Bar, which is actually the Temple Bar in

                     the City of London. So, so they will have to either renounce that and

                     become lawyers, but they can't be attorneys anymore. So, with those

                     changes on the horizon, we expect to see, you know, very, very good

                     results.

Caller #4:           Okay, so, so keep doing the status correction and the secured party

                     creditor stuff?

Winston Shrout:      Yeah, uh, uh again, those are on the commercial side. Commerce, listen,

                     commerce rules the planet.        I don't care what country you're in.

                     Commerce rules the planet, not some law from some country and all

                     those kind of things. And so, so all the things that you are learning about

                     in commerce and with commercial redemption, accepted for value and all

                     those kind of things, they stay the same even though we have a new

                     currency. The only difference between our new currency and the Federal

                     Reserve note is that our new currency will not be used at interest. The

                     new currency is substance backed and a lot of people, I don't c…all the
             Case 3:15-cr-00438-JO      Document 155-1       Filed 10/17/18        Page 119 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 31 of 56


                     crazy stuff out here in the Internet, the Federal Reserve notes were

                     always backed by gold, they always were, and the only problems that

                     came from the use of the Federal Reserve notes, which was in fact an

                     international currency, the United States was the only country on the

                     planet that did not have its own national currency, slight we were using

                     Federal Reserve notes as our currency, but every time we used it, there

                     was interest attached to it which created what people call the national

                     debt. It's not a national debt, it's a federal debt. So in consequence of

                     those things, we've had this millstone hung around our neck through the

                     use of Federal Reserve notes. Now the new currency that comes out is

                     going to be exactly the same variety of instrument with the exception that

                     there is no interest attached to the use of it.     Does that kinda make

                     sense?

Caller #4:           Okay. So, so…

Podcast (Tad):       All right.

Caller #4:           So the treasure will actually have some money that we are dealing with

                     now?

Winston Shrout:      The new treasury is located in Nevada on an Indian reservation.

Caller #4:           Huh?

Winston Shrout:      Yep.

Caller #4:           Okay, well…

Winston Shrout:      [unintelligible] Indian reservations have free trade zones.

Caller #4:           Okay, well I've, of course I have more questions, but Tad, I know you're

                     chomping at the bit, so I'll get off.
             Case 3:15-cr-00438-JO     Document 155-1        Filed 10/17/18      Page 120 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 32 of 56


Podcast (Tad):       Yep, we do. We've got a lot of people.

Caller #4:           I know.

Podcast (Tad):       All right. Thank you.

Caller #4:           Thank you so much, both of you.

Podcast (Tad):       You bet.

Caller #4:           Goodnight.

Podcast (Tad):       Okay, Pennsylvania, you're next.         Pennsylvania, you're phone just

                     unmuted. We can hear you. Go ahead. Okay? Guest 72 with your

                     phone unmuted, it's your turn. Guest…

Caller #5:           Did you say West Virginia.

Podcast (Tad):       Yeah, go ahead. I said you. Go ahead.

Caller #5:           Oh, okay. Yeah. Hey Winston, how's it going'?

Winston Shrout:      Pretty good.

Caller #5:           Right on. Hey um, all of this UCC and status correction under commerce

                     and all that you've been propounding, I was wondering if you actually

                     knew how it is actually based upon the 14th amendment, and could you

                     run us through the words, because I've got a nice neat little write-up here

                     that I did where I could connect the 14th amendment and uh, person, and

                     a corporation and all, tie all of that together and then tie it to people that

                     call themselves US citizens and US nationals and American nationals,

                     etcetera?

Winston Shrout:      Okay. Lemme, lemme start out this explanation with the following, and

                     that is, one of the reasons why, or one of the results of, of what I've done

                     as an educator to help build self confidence in people, and, and, one of
             Case 3:15-cr-00438-JO     Document 155-1       Filed 10/17/18     Page 121 of 149
Government's Sentencing Memorandum                                            Attachment H, Page 33 of 56


                     the things I keep seeing, you know, is in so many people, because of the

                     way they’ve been trained and all of those kinda things, actually lack, lack

                     in self confidence and as a consequence of that, then they feel

                     threatened.   You know, the big government comes in and threatens

                     people and puts them into fear.

Caller #5:           Mhmm.

Winston Shrout:      And fear is your worst enemy.

Caller #5:           Oh yeah.

Winston Shrout:      And so, like I always tell people, paper does not work. People work. And

                     so we simply use paper as a crutch when we're interacting with the

                     powers that be, and so we try to hold them to their system, which many

                     times they don't pay any attention to, obviously. But in any event, one of

                     the main results of education is that people gain a certain amount of self

                     confidence in themselves. If paper is needed to create that crutch, that's

                     okay. But when you're healed, then you don't need that crutch anymore,

                     and so, but one of the goals that, certainly as an educator, that I've tried

                     to instill in people is that self confidence so they can stand on their own,

                     and that's what I hope to be able to accomplish.

Caller #5:           Yeah, but people love socialism. Americans love being socialists. We

                     love our socialism. We have to have it. That's why nobody wants to get

                     rid of the social security number, which is the identification number used

                     to identify persons, and like it says in the 14th amendment, section one,

                     all persons, person being the key word there, born or naturalized in the

                     United States and subject to, subject to being another key legal term, to
             Case 3:15-cr-00438-JO      Document 155-1       Filed 10/17/18      Page 122 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 34 of 56


                     the jurisdiction thereof are citizens, another key legal term, citizens of the

                     United States. Right? So then they took the word person, right there,

                     and connected it to citizen. Now a person is a citizen, right? All right.

                     Well…

Winston Shrout:      [unintelligible] (laughter)

Caller #5:           Well, they went      and got subject to, well subject to means liable or

                     subordinate or subservient, inferior, obedient to, governed or ruled,

                     affected by, right? So now what are they saying there? All persons who

                     are born and naturalized in the United States are ruled by the jurisdiction

                     thereof and are, well, subject, subject to, subjects of the United States.

                     The United States has only three definitions and they're all congress,

                     congress and congress. Okay?

Podcast (Tad):       Okay, so can we maybe kind of get quicker to the point here?

Caller #5:           Oh yeah. Yeah. Um, well the point is that what you're doing, Winston, is

                     you're telling these people to step out of being US citizens, federal level,

                     and step over to being US nationals, or American nationals, which is,

                     which is the same exact thing, and they're still corporations and they're

                     still using a social security number and they're still part of the federal

                     government. The federal government is defined as a union of nations.

                     You're not bringing them into the nation, you're [unintelligible] federal

                     government, flying on the same shit they've been on this whole time.

Winston Shrout:      Yeah, again, you know, the, you are what you say, you are what you say

                     you are and you, they try to obligate people because people are not

                     educated and so myself and yourself, and all the ones on this call, are
             Case 3:15-cr-00438-JO     Document 155-1        Filed 10/17/18      Page 123 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 35 of 56


                     apparently educated at least to a certain level and so then we try to act on

                     those things and try to encourage people around us to do the same thing.

                     But, I see your point and you're preaching to the choir here 'cause I think

                     you and I see eye-to-eye with this pretty much, so…

Caller #5:           Well, all they've really gotta do, all folks really gotta do is go look up

                     National Mutual Insurance Company of the District of Columbia versus

                     Tidewater Transfer Company, 337 US 58293L and 1556 from 1948 and it

                     says right there, United States citizens do not equal and article 3 court,

                     which is the courts of justice, the natural ones that come out of the US

                     constitution. All US citizens are governed under Article 1 courts, created

                     by congress, which is the illegal de facto government. It's not the de jour

                     that we're supposed to be under and yes Winston, I'm speaking to you on

                     your level because I'm your equal. I'm not your subordinate. I'm not one

                     of your students. I started about a year before you did and I know as

                     much as you do. I started with GPG. I do corporate. I understand

                     commercial law. But I also understand correction of status and you're

                     wanting these people to stay at federal level when they might start

                     claiming their nationalities at state level, not at federal, at state, because

                     according to oh my God, according to the United States government

                     printing off style manual, subsection 5.23, "in designating the natives of

                     the states, the following forms will be used" and it's speaking directly of

                     nationalities, and it lists all of the states right there. Okay? Those are

                     nationalities. Federal is not a nation. Federal is federal. It's a federation.

                     Like the Kung Federation.
             Case 3:15-cr-00438-JO     Document 155-1        Filed 10/17/18      Page 124 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 36 of 56


Podcast (Tad):       All right. Well, let's let him respond. So Winston, you have anything you

                     wanna say about that?

Winston Shrout:      Well yeah.    We, we did have the problem after the Civil War, then

                     certainly in 1933 when the money changed over. It caused real problems

                     on the basis that it was impossible from that point on to contract unless

                     you used gold or silver and so with, with the change in money, we had the

                     change in administration, we had to change in government and so forth,

                     and you're right, I mean, I'm not disputing at all what you're saying here

                     and I, I do understand, certainly, about the states' rights. I mean, for

                     crying out loud, you know, my grandfathers fought in that war on the side

                     of the South for states' rights, so I understand very much what you are

                     saying here. So the question is, is how do we go about restoring the

                     states' rights and the only way that we can do that certainly is to get rid of

                     the federal government, and that's what exactly what's happening here

                     with the institution of this new interim situation here. So, we've got our

                     eyes fixed upon that, certainly the purpose, one of the purposes of this

                     whole operation right here is to get back to constitutional government, so

                     that's what the effort has and is being done right now. And so when that

                     happens, then if we can successfully negotiate all of that, we will go back

                     to states' rights, and uh, so, I'm, you know, I'm with you on it. I've got

                     absolutely nothing against what you said.

Caller #5:           Well…

Podcast (Tad):       So, well we do have some other people that are waiting, so I have to

                     kinda cut this short.
             Case 3:15-cr-00438-JO      Document 155-1       Filed 10/17/18      Page 125 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 37 of 56


Caller #5:           Okay. Well Winston, I'm glad that you and I can see eye-to-eye on some

                     things, but factually, there is a route out and it is to drop the US citizen

                     feder - all those contracts. All those contracts. They are commercial.

                     You need to get rid of them. You need to rescind them. Tell the US

                     government to keep their stuff, you know?

Winston Shrout:      I think you need to revoke them, not rescind them.

Caller #5:           Well, revoke and rescind, yeah well, it all, I guess it all comes down to

                     which specific definition you're wanting to use.

Winston Shrout:      Yeah.

Podcast (Tad):       All right. Well hey, thank you very much for calling in. We appreciate…

Caller #5:           Thank you and it had to be done.

Podcast (Tad):       Major Thrash, you're next.

Caller #6:           Hi, well…

Podcast (Tad):       And don't, and don't be thrashing on Winston either.

Caller #6:           I'll try not to.

Podcast (Tad):       (Laughter)

Caller #6:           It, it sounds like the federal government is…

Podcast (Tad):       Hey, wait a minute, wait hey, are you on a speaker phone?

Caller #6:           I'm on Skype.

Podcast (Tad):       Well, get close to the microphone cause we are having a hard time

                     hearing you.

Caller #6:           All right. Well, if the federal government is going to be, sounds like, giving

                     up some power, um, what I'd like to know, Winston, your opinion, is

                     what's going on with the southwest states, particularly like the Guadalupe
             Case 3:15-cr-00438-JO     Document 155-1        Filed 10/17/18       Page 126 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 38 of 56


                     states. Are we gonna, is there a possibility of us possibly losing some of

                     those southwestern states?

Winston Shrout:      Why, why would we lose them?

Caller #6:           Well, I was just wondering. I heard there was, that that treaty, there might

                     have been some flaws in that and with the federal government possibly

                     giving up some of their power, is would there be a possibility of the states

                     saying "hey, you know, we're stepping out and we got an opportunity…?

Winston Shrout:      Let…yeah, let me answer that from the following, and that is, if you go

                     back to the very start and you notice the intervention that was

                     accomplished by St. Germain.        St. Germain was the individual that

                     caused the people, at the signing of the Declaration of Independence, he

                     ordered them to go forward and sign that. Now, there is a term, which is

                     incorrectly used by the way, but there is a term which is known as, the

                     people call it manifest destiny, but that's not the right word. You, you

                     have to go scriptural to actually put a good definition on this. But in any

                     event, the United States does have a mandate on this planet and so, uh,

                     in regards to your question, would we lose any of these, any states

                     because of the Treaty of Guadalupe at [unintelligible] 1:11:52 all that

                     kinda thing. No, they, they will still be 50 states. Now that's a significant

                     number and I would have to go, with a lot of background, to explain why

                     that is, but to answer your question, no, we're not going to lose any

                     because they will all be included and they always will be.
             Case 3:15-cr-00438-JO      Document 155-1      Filed 10/17/18   Page 127 of 149
Government's Sentencing Memorandum                                           Attachment H, Page 39 of 56


Caller #6:           Okay, well then how about, what's your opinion on this north American

                     union? Is that going to be continuing forward? Are they going to be

                     pushing for that, or is that now kinda done?

Winston Shrout:      That's now done.

Caller #6:           Okay. That's it. That's all I had. Thank you.

Podcast (Tad):       All right. Thank you very much. Um, central Minnesota, you're next.

                     Your phone unmuted, it's your turn. In Minnesota, your phone unmuted,

                     it's your turn.

Caller #7:           Yes, how you doin'?

Podcast (Tad):       Yes, go ahead.

Caller #7:           I had a question for you. I keep hearing you use the scripture and I also

                     have heard you speak about how D.C. has unincorporated themselves.

                     Is that correct?

Winston Shrout:      Yeah, it was in the newspaper back east. I saw the newspaper. That's

                     the only announcement that I ever saw of it.

Caller #7:           Right. So, are there any suggestions that you have for us to kinda protect

                     ourselves and commerce as we operate on a daily basis? You know, you

                     hear people talking about rescinding the social security number. Is there

                     any protection for a body of people utilizing, you know, unincorporated

                     entities and things of that nature?

Winston Shrout:      No.

Caller #7:           [unintelligible]

Winston Shrout:      Okay, the purpose of this new government is a rollback to constitutional

                     government. Now, what does that mean? I mean, if we're talking about a
             Case 3:15-cr-00438-JO     Document 155-1        Filed 10/17/18      Page 128 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 40 of 56


                     rollback to pre-Civil War federal takeover of the country, what does that

                     mean? And so, so think about that. I, I think, you know, there's a lot

                     more that can be said about it certainly, but in any event, I don't believe

                     that you're going to be in any kinda danger anyway. I mean, we're going

                     into a rollback on the problem and so when we get the restoration of the

                     new government, if you want to call it that, it's actually not the new

                     government, it's the old government that's been restored; and so, I don't

                     think you're going to run into any kind of problems, you know, in that

                     context.

Caller #7:           But, shouldn't the goal be for us as individuals to get out of the corporate

                     states and it sounds like you're saying get back to the laws of nature and

                     what governs us in our natural state, so we should be, in a sense, trying

                     to get back to divine law on a daily basis. Correct?

Winston Shrout:      Yeah, I believe that would be the best avenue for people to take. Again,

                     like, you know, I don't want to be accused of preaching here, but if you go

                     back into the King James version, it seems fairly accurate in many

                     respects in as much as the lawyers and so forth came to Jesus and

                     asked him about the law and all that kinda stuff. And what did he say?

                     He said there are only two laws, and that is to respect or love God, your

                     creator; he said number two was to love your neighbor as yourself, and

                     he said, all the law and the prophets hang on those two things. Now, if

                     that's the case, if, if all the law of the prophets hangs on those two things,

                     then that's the law. That is the law, and so, if we're, if we are practicing

                     the, what's called "the golden rule", if we're practicing the golden rule,
             Case 3:15-cr-00438-JO       Document 155-1      Filed 10/17/18     Page 129 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 41 of 56


                     then we are in conformity to how our creator would like for us to perform.

                     And so again, without preaching and at times people accuse me of that,

                     but, but it's what we have. It's what we have to work with and so, uh, uh,

                     all of these other things, uh, uh, constitution, laws, statutes at large, all

                     the other countries have all of their laws and precedents and all these

                     kind of things; if they conformed with those two things that Jesus

                     indicated, then that's a good law. If it does not conform to those two

                     things, then it is a bad law and needs to be removed. So, so, if you kinda,

                     you know, set your attention onto that particular thought process there, I

                     think you'll be okay.

Caller #7:           Perfect. I agree and thank you.

Podcast (Tad):       All right. Thank you very much sir. Okay, we have our last caller of the

                     evening, or last question of the evening and after this, you guys stick

                     around, I have a little announcement to make, and so this is important

                     stuff and I'm glad Winston's here to tell us what he's telling us, because

                     we've got something that's going to be in line with what he's saying.

                     Central Iowa, your phone unmuted, it's your turn.

Caller #8:           Hi, this is John.

Podcast (Tad):       Hey John.

Caller #8:           Yeah just real quick. I had a mortgage problem back in 2013. I was

                     going through, I decided to go through creditors in commerce. They had

                     me do a couple bonds, very large amounts, and then the did work, but

                     what ended up happening is I had the IRS come at me from left field.

                     Just out of nowhere. I didn't even know if they were related or not, but
             Case 3:15-cr-00438-JO        Document 155-1      Filed 10/17/18      Page 130 of 149
Government's Sentencing Memorandum                                               Attachment H, Page 42 of 56


                     they came at me out of nowhere.             So anyways, I ended up getting

                     involved    with      a   couple     guys,     Daniel     and     Josh        from

                     SecuredPartyCreditors.com, and they set me up.            They told me what

                     happened was the IRS basically was jealous, (laughter) in a sense, about

                     the bonds, the large bonds that were submitted, and they set me up with

                     a fee-off process. Now, it worked and the, not only that, my mortgage got

                     offset, but I was wondering if you were familiar and had you considered

                     it? I'm not sure if it even applies to your situation or not, but a fee-off

                     process, have you consider that, or is that something that's not applicable

                     to your situation?

Winston Shrout:      Well, I'd have to look at it and see what it is. I'm not familiar with what

                     you're doing, so you know, I really can't comment on that.

Caller #8:           Okay, are you familiar with Daniel and Josh at all?

Winston Shrout:      Uh…

Caller #8:           Over there at Secured Party Creditors?

Winston Shrout:      Uh, uh, do you have their last names?

Caller #8:           Daniel Stevens. I know he says, I think they're familiar with you. I don't

                     know if you're familiar with them or not.

Winston Shrout:      Yeah probably they're familiar with me. Listen, I don't know everything

                     and certainly, I'm not a guru, and if other people have processes and so

                     forth that they can make work, I'm all for it [unintelligible] again, I'm….

Caller #8:           Yeah, [unintelligible]

Winston Shrout:      not really…huh?

Caller #8:           I said, well, it, it worked and was interesting. Sorry to interrupt.
             Case 3:15-cr-00438-JO     Document 155-1       Filed 10/17/18   Page 131 of 149
Government's Sentencing Memorandum                                           Attachment H, Page 43 of 56


Winston Shrout:      Great. Great. Great. Hey, if it worked…my, my statement is if it ain't

                     broke, don't fix it and it sounds they've got something there that works

                     pretty good, so uh, I…

Caller #8:           Yeah, well I guess my main question is do you think the IRS got jealous

                     over something you did, being that maybe you submitted large amounts

                     and they kinda, kinda wanted their share. Do you think that could've been

                     something that happened?

Winston Shrout:      [unintelligible] You have to go ask, you have to go ask the IRS. I don't

                     know how them people think. (laughter).

Caller #8:           Okay (laughter). All right. Well thanks so much.

Podcast (Tad):       All right. Thank you.

Caller #8:           Appreciate the time. Yeah, bye.

Podcast (Tad):       All right. So you guys in line with what Winston says and with that last

                     caller, we have our own secure party creditor and status correction coach

                     at youhavetheright.com and coming up really soon, keep an eye out for

                     youhavetheright.com because we're going to be holding another course

                     here in proper UCC filings on how to be a creditor and to take care of

                     certain issues such as taxes and ports situations. So, you guys be sure

                     to check that out. Winston, I was almost ready to go, but somebody from

                     east Maryland raised their hand. Can you take one more question?

Winston Shrout:      It's up to you.

Podcast (Tad):       Sure. Let's do this. All right, go ahead Maryland.

Caller #9:           (crackles)

Podcast (Tad):       Oh, that's not good.
             Case 3:15-cr-00438-JO        Document 155-1     Filed 10/17/18     Page 132 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 44 of 56


Caller #9:           Yes, I'm wanting to…

Podcast (Tad):       We hear you.

Caller #9:           Yeah. I wanted to ask a question about a mortgage. If I had the numbers

                     correct, 12USC1901.508, it talks about the, it talks about a note being

                     disch - well, a note being passed over to the Federal Reserve Board for

                     cancellation, that note being a mortgage note and in reference to, I think,

                     28USC or CFR, oh, I'm sorry, the first one is CFR, 7CFR1901.508 and

                     the other one is 28USC411. They take the notes and they homogenize,

                     or they, they uh change them into securities and sell them on the market.

                     Is that illegal?

Winston Shrout:      Uh, okay. Uh, err, are, are you asking is it illegal, or are you asking is it

                     unlawful?

Caller #9:           Unlawful.

Winston Shrout:      Yeah, it's unlawful.

Caller #9:           Okay.

Winston Shrout:      Is it illegal?     The answer is probably not.   First of all, you have to

                     understands that the United States code was written by attorneys for their

                     benefit and so when you start to talk about, you know, how, how they do

                     things and how they handle stuff, uh again, the whole process was

                     created by attorneys and you should know how that works out. So, in

                     regards to a lot of the situations which you run into with some of these

                     difficulties and so forth, so the question is always, you know, will they

                     abide by their own statutes and codes and they very seldom ever do

                     anyway. So, we're always faced with that same difficulty when we deal
             Case 3:15-cr-00438-JO     Document 155-1       Filed 10/17/18     Page 133 of 149
Government's Sentencing Memorandum                                            Attachment H, Page 45 of 56


                     with these people in as much as they simple don't even abide by their

                     own statutes and codes, unless there are debts in it. So, uh, if you can

                     force them to abide by their own codes and so forth, you would probably

                     have some success with that. If you can't, you know, get them to abide

                     by their own rules and regulations and so forth, you're simply up against a

                     wall. So, uh, uh, in that regard, just, you know, keep plugging along at it.

                     Like I say, in regards to these mortgages, you know, you need to go and

                     listen to a lady, uh, I think some of you probably have; a lady called

                     Catherine Austin Fitts, wherein she talked about the money being

                     siphoned off from the mortgage foreclosures by the secret space, the

                     black ops, with the secret space people; and uh, they do, they do that,

                     and they have done it and most of the debt [unintelligible] certainly of the

                     people in the country. But in any event, going with what she had to say,

                     because perhaps it will explain many things that heretofore have been

                     unexplainable. [unintelligible]

Caller #9:           Could you….

Winston Shrout:      You know, when we started fighting all of these mortgages and stuff and

                     took them into the court, even though we had, even though we had it

                     locked in, according to the statutes and codes, unifor..the US code and

                     everything, surprise, surprise, you know, (laughter) the judges would

                     simply rule against us. And we kept scratching our head wondering why

                     that is. Well the reason why it is, is again, because they don't even abide

                     their own statutes and codes and then, in the background, the money
             Case 3:15-cr-00438-JO     Document 155-1       Filed 10/17/18     Page 134 of 149
Government's Sentencing Memorandum                                            Attachment H, Page 46 of 56


                     from the mortgage foreclosures and so forth was being siphoned off by

                     the black ops people who run the secret space program. [unintelligible]

Caller #9:           Could you sp….

Winston Shrout:      [unintelligible] what…huh?

Caller #9:           Could you spell the last name of the lady again?

Winston Shrout:      Yeah, her name is Catherine Austin Fitts, F I T T S, and her position had

                     been she was one of the assistant directors, I think, of HUD and the FHA

                     and so forth, when she started to try to audit, the uh, uh, the agencies and

                     stuff, she came upon all kinds of things that really caused great alarm and

                     when she went to investigate where the money actually had gone to, she

                     found out. So, so it's not just being able to go into court and properly

                     speak your piece (laughter). What're you going to do against the, uh, uh,

                     these operators of the, uh, secret space program. This is crazy stuff

                     folks.

Caller #9:           (Laughter)

Winston Shrout:      Really crazy stuff. And so, you know, we've come up, we've come up

                     against a lot of this and you know, some of it didn’t work out good, and so

                     we just have to keep plugging along at the best we can. In the instance

                     of this one gentleman who spoke a moment ago where they did that

                     certain operation with the creditors in commerce, it seemed to work.

                     Would it work the next time? We don't know, because the whole thing is

                     so capricious that you can't predict one day to the next how things are

                     going to turn out. Th - you know, this is crazy stuff we've been dealing

                     with here. So you know, just a word to the wise, you know, there's 50
             Case 3:15-cr-00438-JO     Document 155-1        Filed 10/17/18      Page 135 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 47 of 56


                     ways to skin a cat (laughter) and sometimes the problem is holding that

                     cat down so you can get it skinned.

Caller #9:           Huh.

Winston Shrout:      [unintelligible] you probably have run into that problem. You go to court

                     for instance, you've done everything right, your paperwork is all correct,

                     you know, and you say, I've got it locked down now, and the first thing

                     you know, the judge says "nope" and there you are. You're right back to

                     the same problem. And so, will the, will the courts abide by their own

                     rules and regulations to that question; and in far too many instances, they

                     simply will not, and so then Catherine found out why it was that they

                     would not. Because the, a lot of the money was being simply siphoned

                     off by the secret, whatever you call it, space program. So we've got all

                     this crazy stuff going on and there's a lot of things in the background that

                     absolutely make no sense to us, you know, when we go and try to, you

                     know, fix some of these problems and whatnot, and so it's unpredictable

                     how things are going to work out. So it would be, certainly, important, you

                     know, for people that are trying to work some of these mortgages and

                     some of these other things out, is to have one or two backup plans

                     because you don't know what these dirty buggers are going to do. It's

                     totally unpredictable.

Caller #9:           Well Winston, will that black ops program disappear in May?

Winston Shrout:      Uh…

Caller #9:           What I mean - let me put it another way. Will the, the a criminal element

                     in that, I don't want to say, for lack of a better term, the criminal element,
             Case 3:15-cr-00438-JO      Document 155-1       Filed 10/17/18      Page 136 of 149
Government's Sentencing Memorandum                                             Attachment H, Page 48 of 56


                     meaning the nondisclosure of it, the oversight of it, will that change?

                     Because there is really no oversight except for that group that's selected

                     to even know about it.

Winston Shrout:      Uh, I would probably say that no it will not disappear, but for this reason;

                     which is that we actually need that program. Okay, I have to go into

                     space to explain this to you, Tad, if you've got a few minutes, I will explain

                     it.

Caller #9:           Well Winston, let me clarify it.    I know it won't disappear because it

                     exists…

Winston Shrout:      Yeah.

Podcast (Tad):        Well…

Caller #9:           …and it's real, but I mean the…

Podcast (Tad):       I, I think, allow me to clarify. I think what he's saying is yes, the program

                     is still going to be there, but it's going to be controlled by the good guys

                     and not the bad guys.

Caller #9:           Yeah, that's what…yeah, that's what…yeah, right.

Podcast (Tad):       Okay.

Caller #9:           Okay.

Podcast (Tad):       Okay.

Caller #9:           Yeah. Right. Okay.

Podcast (Tad):       So, based on that Winston, was there something more that you wanted to

                     say about that?

Winston Shrout:      Yeah, uh…

Podcast (Tad):       Yeah, go for it.
          Case 3:15-cr-00438-JO     Document 155-1        Filed 10/17/18     Page 137 of 149
Government's Sentencing Memorandum                                          Attachment H, Page 49 of 56


Winston Shrout:   I've done a great deal of study about this. Some of you may perhaps

                  have listened to an individual on the Internet called Captain K. That's

                  actually, that's Randy [unintelligible] name. Anyway, I've come to have an

                  opportunity to visit with Randy, Randy Cramer is his real name. Anyway,

                  he explained a lot of things to me about the space program and why its

                  necessary. Now, do you have to divide it down between the good guys

                  and the bad guys? Because there are some criminal elements involved

                  in that. For instance, the Dick Chaney, uh, the international corporation

                  that's mining on Mars is actually Dick Cheney's corporation. And then

                  you have the US Marine Corps special section that was actually put in

                  place to guard the interests of that mining corporation and that's who

                  Randy was working for when he was on Mars. And so, uh, so, in regards

                  to the question, "will that go away?", I would have to suppose not. Uh, on

                  the basis that we actually need a space-based program, but we do not

                  need the space program in the hands of those, you know, like Cheney

                  and Paul [unintelligible]. So, I would suspect probably that more of these

                  things will be revealed. There's a lot going on, I mean, if you really want

                  to get into this and start, you know, looking at it pretty closely, I think I

                  would go back and start with the information that was put out by Dr. Frank

                  Stranges where he talked about the visitors in the Pentagon, the stranger

                  in the Pentagon. On the basis that we have had intervention on the

                  planet all along, uh you know, human beings on this planet are

                  transplants, who can, you know, we've been here under certain

                  circumstances and so forth all along and so, so when you start to talk
         Case 3:15-cr-00438-JO      Document 155-1        Filed 10/17/18     Page 138 of 149
Government's Sentencing Memorandum                                          Attachment H, Page 50 of 56


                about, you know, you know, can we do this or that, you know, you just

                have to realize that entities or just call them people, because their people,

                they're our space cousins and so forth. They do have a vested interest in

                the outcome of things that transpire here on the planet, and they do

                intervene, and they, they go to work, they do this, they do that to make

                things right. We have, watch, just watch, let me put it that way, just watch

                what goes on because there are some major, major, major, major events

                which will happen and are happening even as I speak. Uh, for instance,

                NASA, uh it was about, I don't know, about three months ago, there was

                some entities that came into the planet and nobody knew where they

                came from, that kind of entity had never been on this planet ever before,

                according to the people, you know, that know those kind of things; and so

                they were trying to figure out what it was all about until about a month ago

                or so.   NASA, you know, the US space program, located out in the

                universe there somewhere, a huge black hole and they didn't know what it

                was or what the circumstance was going to be with it, but low and behold,

                a huge, a huge ship came through that black hole headed for our solar

                system. And then checking with….I put this in front of James Gilliland, I

                said, do you know what that is? He said, well, he said it appears to be an

                11th dimension ship and the entities that are on that ship are 11th

                dimension entities and, and James didn't know why they were coming.

                Now, I have speculated on why I think they're coming and I might be dead

                wrong; I might be dead wrong. But in any event, we have these things

                going on basically all the time around us and so we're just trying to figure
         Case 3:15-cr-00438-JO      Document 155-1       Filed 10/17/18    Page 139 of 149
Government's Sentencing Memorandum                                        Attachment H, Page 51 of 56


                out how does that equate to events here on the planet. But, 2016 is a

                significant year for the planet.   The planet is actually coming up in

                frequency, which is immeasurable, and they do measure that.            The

                ultimate destiny of planet earth is to be a 7th dimension planet, and in

                consequence of that, you know, the people, you and I, we have to

                accommodate that change and if we don't accommodate that change,

                then the consequences to us individually will be very significant.     So,

                aside from all of this crazy commerce stuff, you know, and money, and all

                these things, you know, that we've been working with to try to get some

                kind of sanity about us with the things that go along on the planet and so

                forth, the planet has an ultimate destiny and we need to go along with it,

                the consequences being that if we do not, then we will no longer be - if -

                put it this way, if you can't accommodate the frequency of the planet as it

                changes, you can no longer be here. That's, that's pretty heavy stuff. I

                realize it is kind of heavy to think about the consequences that might

                come to us in the event that we don't move up in our frequency. So,

                aside from all of this talk about commercial redemption and UCC filings

                and all that kinda stuff, the main, uh, result that - lemme say this as an

                educator - the main result that I have seen through my efforts in this

                regard is to, is to promote people to a higher spiritual dimension and have

                we accomplished that; and the answer is yes. When I first started out in

                2004, that's [unintelligible] commerce, I mean, down to our present time,

                and I've been at this over 11 years now, but I have seen the change in the

                receptibility of people to the information and it has been a good change.
          Case 3:15-cr-00438-JO     Document 155-1        Filed 10/17/18    Page 140 of 149
Government's Sentencing Memorandum                                         Attachment H, Page 52 of 56


                  And so, so we have uh, uh, we have all of these things going on and, and,

                  you know, I am very much encouraged.              I am very, very much

                  encouraged by the progress that we, we the people, are making in this

                  respect and I believe, I believe that we have, that we will accomplish what

                  it was that we came onto this planet to accomplish and those that are not,

                  those that do not keep up with the proper frequencies and change their

                  lives, if they don't change their life, they will simply be removed from the

                  planet. Now that, that's kind of a hard thing to have to say, but I believe

                  that that is exactly the circumstance, you know, that, that we're having to

                  deal with. So be…

Podcast (Tad):    Okay, so…

Winston Shrout:   …be encouraged. Be encouraged. Uh….

Podcast (Tad):    Well…

Winston Shrout:   [unintelligible] up your frequencies.

Podcast (Tad):    On that note, if somebody is not encouraged, would you be willing to

                  respond to a negative comment.

Winston Shrout:   I'll respond to any comment.

Podcast (Tad):    (laughter) "There's another lie. There is no mining on Mars. Just wait

                  until May and either nothing happens or nothing good happens and ya'll

                  realize that Shrout is a liar. Let me guess. Here we go with the repeat of

                  the Drake Bailey lies, aliens will be taking everyone to their planet for

                  safety in two weeks."

Winston Shrout:   I don't know what Drake had to say, but it's very evident to me that the

                  events that are transpiring on the planet are being orchestrated by people
          Case 3:15-cr-00438-JO      Document 155-1        Filed 10/17/18     Page 141 of 149
Government's Sentencing Memorandum                                           Attachment H, Page 53 of 56


                  who are beyond the planet. When people ask me, Winston, you know,

                  who is it that you're doing all of this for? And I come right back with St.

                  Germain is my boss and I do his bidding. And one, one of the first things

                  that people have to understand about this commercial redemption, the

                  first thing that I saw when I first started studying commercial redemption

                  was you have to understand it from a metaphysical point of view and if

                  you can't comprehend it from a metaphysical point of view, you're simply

                  not going to get it.

Podcast (Tad):    Okay.

Winston Shrout:   So, I have tried to emphasize that particular situation over and over again,

                  uh you know, with some good results and some not so good results, but

                  you ha, you simply, you have to go spiritual.         We are in a spiritual

                  awakening and, and certainly the efforts we've made, uh, to, uh education

                  and all those kind of things are so very essential to that awakening

                  because…here's the thing, we have been under serious mind control. I

                  don't think anybody would disagree with me on that. We have been

                  under serious mind control and so how to you break that? How do you

                  break that down so that you get out of that cycle? You know, all it takes

                  and what I've seen, uh you know, in the things that I've done, is, is that if I

                  can give people one new way to look at a situation, then they can start to

                  break through that mind control cycle that they've been trapped in and so,

                  like I say, once we get past the 100th monkey, once we get into infusing

                  into the collective consciousness, the principle, not the details, but the
          Case 3:15-cr-00438-JO        Document 155-1      Filed 10/17/18   Page 142 of 149
Government's Sentencing Memorandum                                          Attachment H, Page 54 of 56


                  principles of commercial redemption and so forth, it goes a long way to

                  helping people…

Podcast (Tad):    Well…

Winston Shrout:   …break the mind control.

Podcast (Tad):    Another question on the board. Somebody wants to have St. Germain's

                  phone number and email address.

Winston Shrout:   Okay, go for it.

Podcast (Tad):    (laughter) I think they're asking you (laughter). Um…

Winston Shrout:   I work with St. Germain in the ether.

Podcast (Tad):    Ah.

Winston Shrout:   We make plans about what needs to be done and because I'm in the third

                  dimension, then I'm the guy that has to go and carry it out.

Podcast (Tad):     I think somebody's asked you, who is St. Germain?

Winston Shrout:   Well, we don't have time for all that.

Podcast (Tad):    Okay.

Winston Shrout:   But, he's, he's one of the ascended masters who has a great deal of

                  concern about the outcome of things here on this planet and he is in fact

                  the individual in our, in hour history that they call him the old professor

                  and he's the one that demanded that those generalized there at the

                  declaration, at Independence Hall, step forward and sign that document.

                  So, he's always had a concern. He's always been involved in, uh, in our

                  situation here. So…

Podcast (Tad):    Well…

Winston Shrout:   …that's who it is.
          Case 3:15-cr-00438-JO     Document 155-1       Filed 10/17/18     Page 143 of 149
Government's Sentencing Memorandum                                        Attachment H, Page 55 of 56


Podcast (Tad):    You talked about the 100th monkey. I did some research on that project

                  and it was touted as being monkeys that learned to do something one

                  way on an island and then somehow got transferred over to the other

                  island where the other monkeys started doing too, and that's, the

                  research I've done shows that that is false - that is not, that was not the

                  way that the study turned out.

Winston Shrout:   It depends on which archeologist you talk to.

Podcast (Tad):    Okay.

Winston Shrout:   (laughter) 'nough said.

Podcast (Tad):    'nough said. Okay. Uh, you know what, we do have one other person

                  who's waiting, but you know what, we've been on for almost two hours.

Winston Shrout:   Yeah, we, we probably ought to knock it off, but again…

Podcast (Tad):    Okay.

Winston Shrout:   …people should be encouraged of the changes that are coming about.

                  We have a new government. We have a new country. We have new

                  prospects. We have new opportunities. And the efforts that have been

                  made by everyone to accomplish this have not gone unnoticed; so

                  everybody needs to be proud of the effort that they have made to get this

                  thing set straight and I applaud everyone who has had a hand in that,

                  who has stepped forward in whatever, you know, whatever degree of

                  effort and so forth, you've been able to accomplish, my hat goes off to you

                  because of what you have done.

Podcast (Tad):    Well thank you on behalf of everybody that's muted.              (laughter)

                  Appreciate that. So, Winston, thank you very much for being on here
        Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 144 of 149
Government's Sentencing Memorandum                            Attachment H, Page 56 of 56
Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 145 of 149




           ATTACHMENT I
     United States v. Winston Shrout
            3:15-cr-00438-JO

           Product Page from WSSIC.com
                        Re:
         2018 Members Only Event Seminar
                October 19-21, 2018
         Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 146 of 149
Government's Sentencing Memorandum                                   Attachment I, Page 1 of 2
         Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 147 of 149
Government's Sentencing Memorandum                                   Attachment I, Page 2 of 2
Case 3:15-cr-00438-JO   Document 155-1   Filed 10/17/18   Page 148 of 149




          ATTACHMENT J
     United States v. Winston Shrout
            3:15-cr-00438-JO

           E-mail dated September 26, 2018
             Case 3:15-cr-00438-JO        Document 155-1        Filed 10/17/18     Page 149 of 149
Government's Sentencing Memorandum                                                   Attachment J, Page 1 of 1
Wexler, Stuart A. (TAX)

From:                           W       S    <w       @scl law.com>
Sent:                           Wednesday, September 26, 2018 1:26 PM
To:                             Wexler, Stuart A. (TAX)
Subject:                        Winston Shrout



Mr. Wexler -

In all likelihood, you are already quite aware of this, but – well, Shrout may be too old|sick|incompetent to be
sentenced, but he doesn’t let it affect his scamming.

https://www.wssic.info/2018-members-only-event-new-gardener-membership-tuition-package/

‐   W       S




                                                         1
